                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


   DANIELLE SEAMAN, individually *
   and on behalf of all others   *
   similarly situated,           *       Case No. 1:15CV462
                                 *
                Plaintiff,       *
   vs.                           *       Greensboro, North Carolina
                                 *       March 12, 2019
   DUKE UNIVERSITY and DUKE      *       9:30 a.m.
   UNIVERSITY HEALTH SYSTEM,     *
                                 *
                 Defendants.     *
   *******************************


                 EXPEDITED TRANSCRIPT OF MOTIONS HEARING
                 BEFORE THE HONORABLE CATHERINE C. EAGLES
                       UNITED STATES DISTRICT JUDGE

   APPEARANCES:

   For the Plaintiff:           DEAN M. HARVEY, ESQUIRE
                                BRENDAN P. GLACKIN, ESQUIRE
                                ANNE B. SHAVER, ESQUIRE
                                YAMAN SALAHI, ESQUIRE
                                Lieff Cabraser Heimann & Bernstein,
                                LLP
                                275 Battery Street, 29th Floor
                                San Francisco, CA 94111-3339

                                DANIEL C. LYON, ESQUIRE
                                Elliot Morgan Parsonage, PA
                                426 Old Salem Road
                                Winston-Salem, NC 27101

   For the Defendants:          JAMES P. COONEY, III, ESQUIRE
                                SARAH MOTLEY STONE, ESQUIRE
                                Womble Bond Dickinson (US) LLP
                                One Wells Fargo Center, Suite 3500
                                301 S. College Street
                                Charlotte, NC 28202-6037

                                BRENT F. POWELL, ESQUIRE
                                Womble Bond Dickinson (US) LLP
                                One West Fourth Street
                                Winston-Salem, NC 27101




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 1 of 202
                                                                        2

1                                DEREK LUDWIN, ESQUIRE
                                 ASHLEY BASS, ESQUIRE
2                                Covington & Burling, LLP
                                 One City Center
3                                850 Tenth Street, NW
                                 Washington, DC 20001
4
     For Interested Party:       NICKOLAI G. LEVIN, ESQUIRE
5                                U.S. Department of Justice
                                 Antitrust Division
6                                950 Pennsylvania Avenue, NW
                                 Office 3224
7                                Washington, DC 20530

8                                LYNNE KLAUER, ESQUIRE
                                 Office of the United States Attorney
9                                101 S. Edgeworth Street, 4th Floor
                                 Greensboro, NC 27401
10
     Court Reporter:             Lori Russell, RMR, CRR
11                               P.O. Box 20593
                                 Winston-Salem, North Carolina 27120
12

13

14

15

16

17

18

19

20

21

22

23

24            Proceedings reported by stenotype reporter.
          Transcript produced by computer-aided transcription.
25




 Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 2 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         3

1                             P R O C E E D I N G S

2               THE COURT:   Good morning.

3       (Simultaneous response from counsel.)

4               THE COURT:   Two of the clocks in here have not gone

5    forward and if I get disoriented -- and I can't really see the

6    one that is right.      So if I get disoriented, I'm sure you-all

7    will tell me what time it is.      I am generally oriented to time

8    and place, but I'm having a little bit of difficulty with these

9    clocks.

10      All right.     So we're here on Seaman versus Duke, 15CV462,

11   for hearing on 8,000 pending motions.       We've got a lot to do

12   and cover today.    I have had time to prepare, so read and study

13   the briefs, and what I -- I want to proceed a little bit

14   differently today.

15      Because I have had plenty of time to get ready for the

16   hearing, I'm going to tell you what I'm inclined to do and let

17   the person on the short end of the stick tell me why that's

18   wrong.    Some of them, you know, as people who sit up here are

19   inclined to do, are going to chop the baby up into little tiny

20   pieces and -- so we may have to hear from you about the

21   parameters on some of these expert motions.        But that's what I

22   anticipate doing.

23      So in a second, I'll have everybody tell me who they are

24   just so I can remember your names and keep you straight.

25      I want to begin with the two motions Duke has filed




 Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 3 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         4

1    recently asking to -- for permission to file another brief in

2    response to the Government's brief and suggesting I ask the

3    State of North Carolina to file an amicus brief, and I'll give

4    somebody at Duke's table five minutes to address both of

5    those -- one five-minute slot to address both of those.

6       Then we'll turn to the motion where I have the most

7    questions, because I want to get that one in first, and that's

8    the motion to exclude the testimony of Dr. Leamer and -- and

9    then we'll turn to the others, and we'll divide things up by

10   issue.

11      I do anticipate handling Dr. Baker and Professor Hemphill

12   at the same time because it was kind of strange reading those

13   briefs.   You-all took positions that don't completely seem

14   consistent.   You know, the Plaintiff wants to keep out

15   professor -- let's see -- Dr. Baker but let Professor Hemphill

16   in, and there's some of the same problems and the same for the

17   Defendant, at least as I read the briefs.        So we'll do that

18   then.

19      So for Dr. Leamer, my main question -- my first main

20   question is about his calculation of damages and that's what I

21   want to address first because that got not a huge amount of

22   attention in the briefs and it seems to me that the Plaintiff

23   is trying to get damages for time outside the class period.         So

24   I want the Plaintiff to explain to me why that is not the case

25   if it is not because it seems like it is.        So we'll do that




 Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 4 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                             5

1    first.

2       Then we'll talk about the rest of Dr. Leamer's opinions.

3    I'm inclined to let those in, but I am a bit -- you know, I

4    want to get straight in my head what he's saying about these

5    benchmarks or yardsticks -- you all used different words, I

6    assume it's the same thing -- and be sure I understand what the

7    Plaintiff is going to be presenting to the jury about the UT

8    yardstick, this zero benchmark; why both of those can be

9    reliable when they're pretty far apart.       So I want the

10   Plaintiff to explain that to me, but I'm -- nonetheless,

11   despite those questions, I'm inclined to let his testimony in,

12   so Duke will get a chance to tell me why I shouldn't.

13      Then we'll talk about the per se/rule of reason issue, the

14   immunity issue, and the causation/antitrust impact issue.          On

15   all of those, I'm inclined to rule for the Plaintiff, so Duke

16   can tell me why I shouldn't.      But we'll go through them one by

17   one.

18      I am inclined to rule for the Hospital System on their

19   motion -- I'm calling it in my own mind the participation

20   motion -- because it does not seem to me that the Plaintiff has

21   got enough evidence to keep them in the case, but I'll give the

22   Plaintiff a chance to say why that's not so.

23      On the expert motions, of course, I think the law is pretty

24   clear.   I will not allow any expert to offer opinions about the

25   intent of a party or a witness.      I don't see that this is a




 Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 5 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                              6

1    case where a witness can offer opinions on legal questions.

2    That said, I think the case law is pretty clear that a witness

3    can testify this evidence is consistent with or corroborates --

4    actually, I don't even like "corroborates."        But this evidence

5    is consistent with these factors that the experts talk about as

6    showing an agreement and such.      We'll work through that.       But I

7    am not going to let any expert get up on the witness stand and

8    make a closing argument.     So I'm not going to let Dr. Baker do

9    it and I'm not going to let Professor Hemphill do it and we'll

10   talk about how they can -- you know, that said, they can

11   clearly discuss the evidence to some extent, but no closing

12   arguments from experts.

13      Nobody should expect more than 15 minutes per issue.            I'm

14   not going to give the Government 15 minutes and the Plaintiff

15   15 minutes on the issues the Government is interested in.          We

16   don't have enough time for that.      But I do want to give people

17   an opportunity to be heard within the bounds of time today.          I

18   do have another matter at three o'clock, so I hope we'll be

19   done by then.

20      Okay.    That's my plan for the day.

21      Who's here for the Plaintiff?

22            MR. HARVEY:    Dean Harvey of Lieff Cabraser Heimann &

23   Bernstein for the Plaintiff, Your Honor.

24            MR. GLACKIN:    Brendan Glackin, Lieff Cabraser.

25            MS. SHAVER:    Anne Shaver, Lieff Cabraser.




 Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 6 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        7

1               MR. SALAHI:    Yaman Salahi, Lieff Cabraser.

2               MR. LYON:    Daniel Lyon, Elliot Morgan Parsonage, local

3    counsel.

4               THE COURT:    Okay.   Anybody else here for you-all?

5               MR. HARVEY:    No.

6               THE COURT:    Okay.   And I did forget -- let's see.

7    Who's going to be talking about what for the Plaintiff?

8               MR. HARVEY:    There are four of us ready to argue, Your

9    Honor, on the 10,000 motions that are at issue.        I was planning

10   to take the lead on the per se motion and the Leamer Daubert.

11   Mr. Glackin is intending to argue the Dr. Hemphill Daubert.

12   Ms. Shaver is going to argue the -- our affirmative motion with

13   respect to Dr. Baker, our response to Duke's motion as to

14   Dr. Cappelli, and Duke's motion for summary judgment on

15   causation.   Mr. Salahi is going to argue the Duke University

16   Health System motion for summary judgment and the state action

17   cross-motions for summary judgment.

18              THE COURT:    Thank you.

19      Okay.     Who's here for Duke?

20              MR. COONEY:    Jim Cooney with Womble Bond Dickinson.

21              MS. BASS:    Ashley Bass, Covington and Burling.

22              MR. LUDWIN:    Derek Ludwin, Covington and Burling.

23              MR. POWELL:    Brent Powell, Womble Bond Dickinson.

24              MS. STONE:    Sarah Stone, Womble Bond Dickinson.

25              THE COURT:    All right.   And who is going to argue what




 Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 7 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                           8

1    for you-all?

2              MR. COONEY:    We're going to split the arguments

3    between two of us, Your Honor.       So I will -- going in the order

4    that Your Honor proposed it, I will be arguing the Dr. Leamer

5    motion and all those issues.      Ms. Bass will be arguing the

6    per se/rule of reason.     I will be arguing the state action

7    immunity, the causation impact, and the DUHS participation

8    motion.   Ms. Bass will be arguing the Plaintiff's motion about

9    Dr. Baker, and I will be arguing the motions concerning

10   Dr. Cappelli and Dr. Hemphill.

11             THE COURT:    All right.    You-all are going to make it

12   hard for me to do Baker and Hemphill at the same time, but

13   we'll figure that out.     Apparently I saw some similarities that

14   you-all didn't see.     So that's good.    Thank you.

15      And I know we have the Government here.

16             MS. KLAUER:    Good morning, Your Honor.      Lynn Klauer

17   from the U.S. Attorney's office.

18             MR. LEVIN:    Nick Levin on behalf of the United States

19   Antitrust Division.

20             THE COURT:    Okay.   And, Mr. Levin, you'll be

21   talking -- speaking for the Government on the per se issue and

22   the immunity issue?

23             MR. LEVIN:    Yes, Your Honor.

24             THE COURT:    Thank you.

25      Okay.    So starting with Dr. Leamer, thank you all for your




 Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 8 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         9

1    clarity on that.

2       (Document handed to the Court by the law clerk.)

3             THE COURT:    Because I don't write very fast, I have to

4    have some assistance on who is arguing what.

5       I want to start, as I say, with Dr. Leamer and I want to

6    first just talk about the damages issue because -- let me find

7    what I wrote down about that.      So the Plaintiff said in their

8    brief in opposition the class members with more seniority

9    experienced greater damages during the class period, but you

10   didn't cite anything for that and didn't explain to me why that

11   is so, and I understood Dr. Leamer's regression model otherwise

12   takes into account total experience outside of, you know, how

13   long you're at Duke.

14      So I don't understand why you get to take that into account

15   twice is kind of what it seems like and it seems like it gives

16   you damages outside the class period.       So that's basically one

17   question, but it seems like it might be the multimillion-dollar

18   question.   So can you address that, please?

19            MR. HARVEY:    Sure, Your Honor.     Thank you.

20      Dr. Leamer's damages model calculates damages only during

21   the class period.    Now, how does he do that?      He uses a

22   regression model that takes a number of variables into account

23   to explain total compensation as a function of seniority -- I'm

24   sorry -- returns to seniority while controlling for a number of

25   other variables.




 Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 9 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         10

1       Now, let me address one of the first questions you asked,

2    which is, if I am understanding correctly, the model has two

3    experience variables, in a sense -- there's total experience

4    and then there's experience at the institution -- and is that

5    double counting.

6       So the reason why there are two variables there is -- goes

7    to the core of his model actually.      Total experience is the

8    amount of time someone has worked since their highest degree,

9    so since their M.D.    If they have been a practicing doctor for

10   10 years, total experience is 10.      Seniority is a separate

11   variable that measures the length of time at one of the

12   Defendants.   So if they worked at, say, Stanford right out of

13   medical school for 5 years and then moved to Duke, then total

14   experience is 10.   Seniority at Duke is 5.      The reason why you

15   want a control for that is that you want to be able to figure

16   out what is the return to experience at Duke compared to the

17   return to experience anywhere else.

18      Now, Dr. Leamer's opinion is that there should be a -- at

19   least a positive, but no worse than zero, return to experience

20   at the institution because, in addition to someone's general

21   experience, there is added value at being at an institution

22   that is really unique to the medical school faculty as compared

23   to faculty in the rest of the university.

24      And let me explain that in a couple ways.         One, unlike,

25   say, a literature professor, a doctor at the medical school has




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 10 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        11

1    patients.    Patients increase over time and they're linked to a

2    particular location.    If you move from Los Angeles to the

3    Research Triangle, you're probably not bringing a lot of

4    patients with you.    You also develop expertise that is unique

5    to the hospital.    You learn how to deal with the particular

6    procedures and rules in that hospital, the rules and

7    regulations of North Carolina, as opposed to another state, and

8    so on and so forth.    So one would expect out of the box a

9    positive return to tenure or a positive return to seniority.

10      I'll try to use the term "seniority" because I think it's

11   less confusing in academic context because the word "tenure"

12   has a particular connotation there.

13            THE COURT:    Right.   Well, I had to read up on that

14   because I used "seniority" in the class certification order and

15   you-all used different terms in the briefing and then

16   Dr. Leamer explained in one of his reports why he uses return

17   to tenure.    So I think I've got that straight.

18            MR. HARVEY:    Yeah, so I -- the way we use the terms

19   "return to tenure" and "return to seniority" here is that

20   they're synonyms.    They mean the exact same thing.

21      Now, how does Dr. Leamer's damages work here in a way that

22   is giving rise to your question about whether he calculates

23   damages outside of the class period.

24      So the inputs into the regression take into account the

25   facts as they exist during the class period.       So, for example,




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 11 of 202
                  3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                           12

1    if someone's age is 50 during the class period, that doesn't

2    mean that he's calculating damages all the way to -- from when

3    someone was born.    Because they're 50 years old, the class

4    period isn't 50 years.    It's just during the class period, but

5    the facts on the ground at the start of the class period going

6    to the regression.    So age is an example.

7       Years at the institution is another example.         Now, an

8    individual's -- a class member's number of years at Duke is an

9    input into the regression when the class period starts.            That

10   calculates damages.    There isn't a penny in damages that he

11   adds to that before the class period.      Now, perhaps an

12   example -- I know my friend on the other side --

13            THE COURT:    I don't understand that because -- I mean,

14   the Defendant says -- I've forgotten the exact example that

15   they say in their brief, but they say if you've got two

16   50-year-old doctors who have been out of med school 25 years --

17   I can't add -- and one has been at Duke for 5 years and the

18   other one has been there 20 years, the damages aren't the same.

19   Well -- and you're nodding that that's so.

20            MR. HARVEY:    Right.

21            THE COURT:    I think you agreed with that.

22            MR. HARVEY:    Yes.

23            THE COURT:    So I don't understand how that doesn't

24   mean that you're -- the people who have been at Duke longer

25   aren't getting damages for the time outside the class period.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 12 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        13

1    I think I said that the right way.      If I didn't, I hope you got

2    my meaning.

3               MR. HARVEY:    No, I think you said it exactly the way

4    that I think you intended it and I understand the question.

5       Well, an individual with more seniority at Duke has more

6    suppressed compensation --

7               THE COURT:    Exactly.

8               MR. HARVEY:    -- than someone who is just hired.

9               THE COURT:    I appreciate that and that's exactly the

10   problem.

11              MR. HARVEY:    Well, let me explain why we view it as

12   evidence in support of our position and it's not a problem at

13   all.

14      So, for example, the conspiracy at issue here, restrained

15   competition in the Research Triangle, it did not, as far as we

16   know, restrain competition as between, say, medical schools in

17   California or Chicago.      So if someone is hired directly from

18   Chicago, they have to be offered enough pay to get them to move

19   to the Research Triangle.      So when they start at Duke, they are

20   unlikely to have significant damages.

21      Compare that person to someone who has been at Duke for 20

22   years.   They're -- for one thing, they have different

23   characteristics to the person who just moved because they're

24   much more embedded in the Research Triangle.       They've been here

25   for 20 years.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 13 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        14

1             THE COURT:    Right.   But they don't get damages for

2    that time.   I don't understand why -- I mean, it seems like you

3    have to start with not what somebody's -- when did the class

4    period --

5             MR. COONEY:    2012, Your Honor.

6             THE COURT:    Yeah, 2012, whatever the day is.       It's not

7    what his compensation actually was, or her, on date in 2012 and

8    then you calculate the damages.     Your model seems to say, oh,

9    no, you know, he was damaged before 2012 and we have to take

10   that into account in calculating the damages coming forward.

11   I'm not really -- can you help me?

12            MR. HARVEY:    Sure, Your Honor.     We are not including

13   any damages, not a penny in damages, for what that person

14   experienced prior to the class period.       Dr. Leamer's model --

15            THE COURT:    You keep saying that, but every time you

16   explain it to me it sounds like you are.

17            MR. HARVEY:    I'll do my best, Your Honor.      I must not

18   be explaining as well as I should be.

19            THE COURT:    Okay.

20            MR. HARVEY:    During the class period -- so, say,

21   January 1, 2012, an individual who has been at Duke for 10

22   years, that person's pay is suppressed more than someone who

23   was just hired on January 1, 2012.

24            THE COURT:    Going forward.

25            MR. HARVEY:    Going forward.    Absolutely.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 14 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          15

1               THE COURT:    But that takes into account how it has

2    been suppressed up to that point it seems like.        I mean, I

3    don't understand --

4               MR. HARVEY:    Yes, and I don't see that as a problem.

5               THE COURT:    Well, I do see that as a problem.

6               MR. HARVEY:    Well, could I use the ELMO, Your Honor?

7               THE COURT:    Yes.

8               MR. HARVEY:    I know my colleague asked for it to be

9    used, and while you asked your question, I drew a diagram.          So

10   I apologize for the crudeness of the diagram.

11      Okay.    So why don't we take it into a different context,

12   which I think may be more helpful.      Suppose this were a toxic

13   tort where we represent a class of people in Flint, Michigan,

14   who have been exposed to lead poisoning.       Say the lead

15   poisoning has been going on for, say, 20 years, but the statute

16   of limitations only gives you damages for the past year.           Now,

17   when you try to -- and then suppose that plaintiffs had an

18   expert that showed that as someone is exposed to more lead over

19   time they suffered more injury.      So at the start of the class

20   period, an individual who is exposed to lead for, say, two

21   years is going to have more injury than someone who is exposed

22   to lead for only two days.      Now, the model takes that into

23   account.   So the shaded box here are the damages during the

24   class period.

25      Now, what Duke is suggesting is that we're somehow adding




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 15 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                           16

1    from this area here to this number and we're not.        There is not

2    a penny from this box that is added to this box.        Dr. Leamer is

3    only calculating damages here during the class period.         Now --

4             THE COURT:    But why is he not -- it sounds like he's

5    taking experience into account twice for the people who have

6    been at Duke a long time and I'm not really -- I mean, is the

7    starting point different?     Explain -- I'm not getting it.       I'm

8    sorry.

9             MR. HARVEY:    Sure.   So I'm understanding Your Honor to

10   be addressing two separate issues.

11            THE COURT:    That could easily be.     This is statistics.

12   Surely there is at least two ways to look at it.

13            MR. HARVEY:    So one is the fact that his regression

14   has two variables, well more than two, but two we are talking

15   about.   One is total experience.     The other one is seniority.

16   Now, that isn't double counting.      That's just controlling for

17   more things.

18      So, for example, if the return to experience was, you know,

19   for every extra year of experience you get another 10 percent

20   in compensation, okay, that's what that variable return to

21   experience does.    Now, in order to figure out if there's any

22   extra compensation that one gets for institution-specific

23   experience, then that goes to that second variable.         So it's

24   important to control for a total experience in order to figure

25   out the returns to seniority.     That's not double counting and




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 16 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        17

1    Dr. Leamer cites to a number of articles.

2       For example, you know, Dr. Cremiuex -- in his rebuttal

3    report, Dr. Cremiuex does what he describes as an extensive or

4    exhaustive, whatever the word is, study of returns to seniority

5    in academic literature.    All of those models do the same thing.

6    They have an experience variable.      They have a

7    return-to-seniority variable.     It's the common way in labor

8    economics to try to figure out pay for faculty at the

9    university.

10      Duke and UNC do the same thing when they're trying to

11   figure out whether they're paying their faculty equitably,

12   whether, for example, there's a gender disparity in pay.

13   Having those two variables is the common, accepted

14   gold-standard way of trying to figure out pay for faculty.         So

15   that's sort of one question.

16      I think the other question is are we using -- are we

17   somehow increasing damages by trying to figure out, okay,

18   damage experience here, are we then adding that to the damages

19   during the class period.    And we're not.     I think Duke's

20   argument is akin to -- and say we change this example.         Instead

21   of exposure to lead, it's just that if someone is over 80 and

22   they're exposed to the same amount of lead as someone who is

23   20, the person who is 80 may have greater negative health

24   effects than the person who is 20.      Now, the model uses facts

25   that exist before the class period, someone's age.        You know,




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 17 of 202
                  3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                           18

1    you're going back 80 years until the person was born, but

2    that's just a figure of how much they were harmed during the

3    class period.

4       So, for example, if Duke were right, going back to this

5    diagram, we would be adding damages from this box to this box

6    and damages would be much higher and we're not doing that.

7    We're not adding a penny from here.      We're only using variables

8    as they exist starting January 1, 2012, putting those variables

9    into his regression and calculating damages.

10            THE COURT:    And so what you're saying is -- I tend to

11   oversimplify, but probably I'm not alone in that.        What you're

12   saying is that people who have been at Duke for a while bring

13   more value because of their seniority at Duke and therefore

14   their damages are greater?

15            MR. HARVEY:    That is one reason, yes.      They should

16   have more institution-specific value because they've been there

17   for a lot longer.   That's sort of one thing.

18      Another thing is that they've been embedded to a greater

19   degree than someone who just moved there yesterday.         Someone

20   who has been there 20 years --

21            THE COURT:    That one seems to me to go against you.         I

22   mean, when you start talking about, oh, you've been embedded

23   there, it sounds like you're talking about damages from the

24   pre-class period to me.

25            MR. HARVEY:    No, Your Honor.    It's just if during the




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 18 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        19

1    class period you have a child who has been in school in the

2    Research Triangle, say, for three years, you have a spouse who

3    is working at a local employer and she has developed a

4    relationship with that employer, you're a valued member of your

5    local church, you're a member of civic organizations, on and on

6    and on, during that class period that person is more locked in,

7    in a sense, to the Research Triangle than someone who just

8    arrived yesterday and their clothes are still in their luggage.

9             THE COURT:    But how does that play into the damages?

10   I'm not --

11            MR. HARVEY:    Well, Your Honor, there's no --

12            THE COURT:    How is that a part of the calculation?

13            MR. HARVEY:    It's a separate variable in the

14   regression.   So the returns to seniority is a variable and

15   Dr. Leamer does not make that variable do anything.         The

16   regression just sets it up in a way to say, well, if that

17   variable does something -- does something interesting, the data

18   has to tell us.   He's not imposing any restriction on the data.

19   He's setting up a regression and he puts the data in and he

20   sees what's the result.

21      Now, if it turned out that someone's seniority made no

22   difference, then that variable would be insignificant and it

23   would be zero, but it's not.     It is both negative and

24   statistically significant.     So it tells us something and it

25   goes to our theory of damages.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 19 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         20

1              THE COURT:    Okay.   All right.   Thank you.

2              MR. HARVEY:   Okay.

3              MR. COONEY:   Can you leave that up there?      Thank you.

4              THE COURT:    All right.   Mr. Cooney.

5              MR. HARVEY:   Don't look at any other pages.

6              MR. COONEY:   I won't.

7       Your Honor, I think there are several problems with what

8    you just heard and let's begin with the diagram.        If we use the

9    toxic tort example, somebody has been exposed from the

10   beginning of time to here and they've suffered severe brain

11   damage as of the point the limitations period begins, they're

12   not entitled to recover for that serious brain damage.

13      They're only entitled to recover for the incremental damage

14   that occurs during that four-year period.       It doesn't make any

15   difference whether they've suffered severe brain damage

16   previously or just a little bit of damage previously.         It's the

17   incremental damage that begins at -- in 2012 in this case

18   through 2016 and you take the person as you find them.         So if

19   the person comes in brain damaged, you don't take that into

20   account in terms of measuring their damages.       You simply ask

21   what is the incremental damage that's been caused.

22      I think Your Honor is exactly right.        That's the problem

23   with what they've done.    They're not measuring the incremental

24   damage.   They're saying, "These people were damaged for some

25   period of time and we're going to use that to multiply the




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 20 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        21

1    damages."   And that's the fallacy that they're dealing with.

2       And I'll get to that example in a second, but he also said

3    some things that simply are not true in the record.         First of

4    all, he said that if somebody is at Duke they have more

5    patients.   Well, remember this class includes

6    anesthesiologists.    It includes subspecialists like neonatal

7    intensive-care specialists.     It includes a lot of people who

8    don't have patient followings.     In fact, the vast majority of

9    these people don't have patient followings.       So the fact that

10   they're there for a long time -- if you're an anesthesiologist

11   or a radiologist like Dr. Seaman was or intervention

12   radiologist, people aren't coming to Duke because Dr. Seaman is

13   my radiologist.    So the fact that they're there for a long time

14   doesn't mean you generate a patient population and you become

15   more valuable.    And, in fact, for the vast majority of the

16   class, it's not the case.

17      The other problem he just highlighted is he mentioned that

18   when somebody moves in laterally.      Let's say somebody -- we'll

19   take a 50-year-old radiologist who comes to Duke at the

20   beginning of the class period versus a 50-year-old radiologist

21   who has been at Duke for 10 years.      They're assuming when the

22   50-year-old radiologist comes to Duke at the beginning of the

23   class period that person is paid the market rate for

24   compensation.

25      Under Dr. Leamer's analysis, in Dr. Cappelli's opinion,




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 21 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        22

1    that market rate is then shared in the department.        So everyone

2    else in the department should then be brought up to the market

3    rate because someone from outside has come in with the market

4    rate and that brings everyone else back up to where they ought

5    to be.   Even Dr. Leamer admitted on deposition that was one of

6    the difficulties, because you have to assume that people coming

7    in from the outside are being paid the market rate; and if you

8    believe his sharing regressions, that then gets transmitted not

9    only within the department but across all the departments,

10   which is why what they're doing on seniority is even worse.

11      Because as we point out on page 12 of the brief -- and Your

12   Honor referred to that -- if we take an example of two

13   physicians -- one joins Duke in 1980, one in 2012.        They're the

14   same age, same specialty, and are being paid the same.         The one

15   in 1980 has more damages.     The damages are multiplied by 36 as

16   opposed to 4.   That just does not make any sense if what we're

17   doing is measuring the increment in damages from 2012 to 2016.

18   And, Your Honor -- Your Honor has identified that as -- as

19   exactly the right issue in this case.

20      Now, Mr. Harvey also talked about the fact that

21   Dr. Cremiuex had done an analysis of returns to tenure across

22   the literature.   No one has ever used returns to tenure to

23   calculate damages.     Dr. Leamer is the first.

24             THE COURT:    Well, somebody has to be the first.

25             MR. COONEY:    That's true, Your Honor.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 22 of 202
                  3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        23

1             THE COURT:    Always, every single time somebody has to

2    be the first.   And is there another academic antitrust case

3    like this where damages have been calculated a different way?

4             MR. COONEY:    I'm not aware of any off the top of my

5    head, but simply because somebody has got to be the first

6    doesn't make it right.

7             THE COURT:    Well, it doesn't make it wrong either.

8             MR. COONEY:    That's correct.    But I'm trying to -- the

9    academic literature may support returns to tenure in order to

10   analyze, you know, is it a negative, is it a positive, what do

11   those numbers mean.    There's no academic literature that says

12   it's also a valid way to calculate damages.       So to the extent

13   the academic literature talks about returns-to-tenure analysis,

14   it does so in a different context in the one he's trying to

15   present it and Dr. Cremiuex makes that clear in his report.

16            THE COURT:    Well, I know we're going to talk about

17   this more when we get to causation, antitrust impact.         One of

18   the problems with your brief on that was you kind of ignore

19   that case law out there that says when you're the bad guy,

20   assuming -- and, you know, you have to assume the jury finds

21   you to be the bad guy --

22            MR. COONEY:    Yes, ma'am.

23            THE COURT:    -- when you get to damages.

24            MR. COONEY:    I'm used to being the bad guy.

25            THE COURT:    If you're the hypothetical bad guy, the




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 23 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        24

1    Plaintiff gets a bit more of a break on certainty of damages

2    than in some areas of the law.      I think that's pretty clear.

3    And so --

4               MR. COONEY:    But the jury is not permitted to

5    speculate.

6               THE COURT:    True.

7               MR. COONEY:    We all agree on that.   And there has to

8    be evidence sufficient for them to uphold their burden,

9    evidence sufficient for the Court to have confidence in the

10   verdict.

11      And when we get to causation, what we're going to find is

12   they've excluded huge chunks of compensation over which Duke

13   had no control --

14              THE COURT:    Yeah, but you --

15              MR. COONEY:    -- as part of that.

16              THE COURT:    I'm going to give you a chance to tell me

17   how you think damages ought to be calculated and what the

18   damages ought to be, which as I -- I have not seen anything

19   about that.   So your failure to offer an alternative plays into

20   that, as I understand the case law.

21              MR. COONEY:    Well, yes and no.   Certainly Dr. Cremiuex

22   took a look at the returns to tenure.       Dr. Cremiuex, after

23   taking a look at that -- essentially, our experts have

24   concluded there were no damages, so it's not a matter of

25   offering a different model.      And, in fact, when you take a look




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 24 of 202
                  3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        25

1    at Dr. Leamer's model, Dr. Leamer now has six different damages

2    numbers that vary by about $200 million.

3             THE COURT:    Right.    I mean, we're going to talk about

4    that in a minute.

5       All right.    So on this one point, anything else you want to

6    say about the statute of limitations?

7             MR. COONEY:    No.    I think Your Honor is analyzing

8    exactly what's going on the right way.       He's giving damages for

9    someone being brain damaged at the beginning of 2012 and then

10   using that as a multiplier rather than measuring the

11   incremental effect as of 2012, and you do that simply by

12   comparing two people at the same compensation with the same

13   training.

14            THE COURT:    Okay.    And do you have any -- your

15   argument about people who have been there longer have more

16   damages because they're embedded -- I'm just going to use the

17   shorthand phrases.    Your argument against that is a factual one

18   that I heard you make.

19            MR. COONEY:    Well, it is -- well, it's both a factual

20   one based on the evidence --

21            THE COURT:    Yes.

22            MR. COONEY:    -- which is the fact that all these class

23   members are not the same because, in fact, most of them don't

24   have patient followings, but it's also based on the fact that

25   under Dr. Leamer's own sharing regression analysis he assumes




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 25 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          26

1    that when someone comes in from the outside and gets paid the

2    market rate everyone comes up to the market rate.

3              THE COURT:    Over time.

4              MR. COONEY:    Yes.   Otherwise, they can't show common

5    impact.   They have to assume it gets shared because, remember,

6    their theory is if only somebody from Carolina could have come

7    in, that would have -- or made offers to people from Duke,

8    those retention offers or that new person coming in would have

9    raised everyone else's salary.       Well, you have that effect from

10   outside too.

11             THE COURT:    I have one more question.     I keep trying

12   to cut you off and then I keep asking you questions.         So if I

13   were to rule in your favor on this statute of limitations part,

14   just that part, what implications does that have for the rest

15   of Dr. Leamer's testimony?

16             MR. COONEY:    Well, I think at a minimum he's got to

17   recalculate --

18             THE COURT:    Yes.

19             MR. COONEY:    -- without having that in.     I think in

20   addition -- and we just have to see how he goes about with that

21   recalculation.    I think he's got problems in the sharing

22   regression.    I think he's got problems on the PDC.      But at

23   least as to what we're talking about now, at a minimum he's got

24   to recalculate.

25             THE COURT:    But does it undermine -- would it




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 26 of 202
                  3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          27

1    undermine his larger approach?

2             MR. COONEY:    Well, again, we get back to what we had

3    talked about, which is returns to tenure may be a way of

4    looking at respective value in terms of whether it makes sense

5    to stay at an institution for another year.       But, again, no one

6    has ever used this as a damages model.       No one has tested it.

7    I know we're going to get into benchmarks and, you know, the

8    kind of arbitrary zero benchmark.      So I think all that plays

9    into it, Your Honor.

10            THE COURT:    Well, the zero benchmark helps you.         It's

11   way better than the UT benchmark.

12            MR. COONEY:    Well, sure.    And a minus-two benchmark

13   would help me even more.

14            THE COURT:    Okay.   All right.    Well, before we get

15   into that, anything else the Plaintiff wants to say on the

16   statute of limitations issue?

17            MR. HARVEY:    Yes, Your Honor.

18      The way I understand Mr. Cooney's argument has absolutely

19   zero basis in antitrust law.     The question for calculating

20   damages in an antitrust case is you take the market infected by

21   the illegal conspiracy and you figure out how that market would

22   have behaved had that conspiracy not existed.        All right.    What

23   Mr. Cooney says is very different.      He said, no, the comparison

24   is not to a market free of the conspiracy.       It's to the

25   anticompetitive conspiracy before the class period.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 27 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        28

1             THE COURT:    I'm sorry.   Say that again.     I didn't

2    follow that.

3             MR. HARVEY:    You know, he said you take the plaintiff

4    as he comes as if the -- the comparison to the class period is

5    whatever was going on in the world before the class period

6    regardless of whether it was -- it was affected by an

7    anticompetitive conspiracy.

8             THE COURT:    Well, right.    I mean, you cannot get

9    damages before the class period.

10            MR. HARVEY:    There is not a penny in damages, Your

11   Honor, before the class period, but you don't calculate what

12   the world would have been like during the class period by

13   comparing it to -- to a world with the conspiracy in place.

14   The task for the Plaintiff and the jury is to figure out what

15   would the pay have been if the conspiracy did not exist.

16            THE COURT:    But you only start from the first day --

17            MR. HARVEY:    Absolutely.

18            THE COURT:    -- of the class period.

19            MR. HARVEY:    Absolutely.

20            THE COURT:    So what are you saying about that because

21   I'm -- I'm not really -- I mean, it sounds like what you're

22   saying is on May 1st, 2012, embedded doctor made $500,000, an

23   unembedded doctor made $700,000, and therefore we have bigger

24   damages for unembedded -- for the embedded doctor who should

25   have been making $700,000 on the first day.       If that's what




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 28 of 202
                  3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         29

1    you're saying, that is a problem to me because it sounds like

2    you're giving him $200,000 in damages for what happened before

3    the class period started.      Am I messing things all up?

4             MR. HARVEY:    With respect, I would answer that

5    question yes, Your Honor.

6             THE COURT:    Yes.    That's okay.   I assumed you thought

7    I was.

8             MR. HARVEY:    I'm sorry.    I'll try this again.

9             THE COURT:    Okay.

10            MR. HARVEY:    And I appreciate the Court's indulgence.

11   I must be doing a horrible job explaining it.

12      At the start of the class period, the question is what --

13   what inputs does Dr. Leamer's regression use to calculate

14   damages --

15            THE COURT:    Uh-huh.

16            MR. HARVEY:    -- and do those inputs -- and does he do

17   it in a way that takes damages that accrued prior to the class

18   period and add it to damages during the class period.         The

19   answer to that question is absolutely not.

20      The data that he uses to calculate damages did not exist

21   prior to the class period.      He's only using data during the

22   class period.   There is not a penny, not a speck of

23   information, nothing prior to the class period that he is

24   adding to damages during the class period.       He is simply taking

25   the world as it exists starting January 1, 2012, and endeavors




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 29 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         30

1    to figure out by what amount was this class underpaid starting

2    on that day.

3               THE COURT:    Okay.   I mean, the complication here is

4    that the conspiracy, if it existed, existed before the class

5    started.   I mean, I think you certainly believe that, right?

6    Your evidence -- a lot of your evidence predates the class

7    beginning.   So it still seems like -- because of that quirk,

8    how is he taking that into account so that that starting number

9    doesn't get considered too much?

10              MR. HARVEY:   Sure, Your Honor.    So this goes to a

11   point Your Honor made earlier, which is that the law is very

12   clear that an antitrust defendant cannot use its own misconduct

13   and say, "Well, our own misconduct goes back a long ways.

14   We've been violating the antitrust laws a long time and so it's

15   hard for you to figure out damages, so that means you get less

16   or you get no damages."

17      That is not what the law says.        The law says -- you know, I

18   believe the Supreme Court since the 1940s has said that basic

19   elementary principles of public policy and justice require that

20   there is a forgiving standard for calculating damages given the

21   vagaries of the marketplace and that we can't know with

22   certainly what would have happened.

23      So here is how those issues manifest in this case.          As Your

24   Honor recalls at class certification, we -- we were struggling

25   with this at the time and we offered alternative ways to deal




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 30 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                           31

1    with this depending upon how the evidence came out.         As the

2    evidence has come out -- and this is in the record -- this

3    actual conspiracy has been going on for decades, decades at the

4    highest levels of the schools.      So that means that Dr. Leamer

5    could not -- as a result of the length and breadth of the

6    misconduct, could not do what is the first choice of an expert,

7    which is to do a before, during, and after analysis with the

8    Defendants' own data.      That's impossible.

9               THE COURT:    Right.

10              MR. HARVEY:    So what does he do?   He creates a

11   benchmark doing his own study of UT schools because no

12   comparable study exists anywhere in the world -- and the

13   parties agree with that -- of the UT medical schools.         Now,

14   when he does that comparison, that comparison is only with the

15   return to seniority at UT starting January 1, 2012, compared to

16   the return to seniority at Duke and UNC starting January 1,

17   2012, and he takes the difference between the two.        Those are

18   damages.

19      Now, he's not taking anything into account from the UT

20   schools prior to the class period.      He's not taking anything

21   into account at Duke and UNC prior to the class period.            He's

22   just saying the UT benchmark is the best estimate we have of

23   what would the return to seniority be at an academic health

24   center without a no-poach agreement in place.

25              THE COURT:    So what do you say about Duke's point that




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 31 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        32

1    your theory assumes that when an outsider comes in at market

2    compensation that also spreads across the faculty and impacts

3    your damages in -- in a way that Dr. Leamer has not taken into

4    account?    Hopefully I said that reasonably well.

5               MR. HARVEY:   Absolutely, Your Honor.

6       Dr. Leamer does take into account -- and let me answer your

7    question directly.    Yes, we do not disagree with Duke that the

8    outside world provides some competition in the Research

9    Triangle.    The Research Triangle is not a hermitically sealed

10   bubble.    At the margins, yes, there is competition; and when

11   someone is recruited from Stanford or the University of Chicago

12   or wherever and comes in, that does place some competitive

13   structure on the pay structure, which is why the pay isn't even

14   lower than it was.

15      So how do we figure out -- you know, how do we take all

16   that into account.    It's in Dr. Leamer's regression.       The data

17   is what the data is.     It's not something that we impose on the

18   data.   It's not a condition on the data.      Even though the

19   damages appear large, compared to the total compensation it's

20   pretty small.    We're talking about a suppression of about

21   8 percent.

22      Now, if it were a hermetically sealed bubble, with this

23   kind of conspiracy one might expect it to be even more than

24   8 percent, but it's not.     There is some competition and we've

25   shown that as competition goes up from whatever source that




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 32 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          33

1    benefit is shared.    You know, a rising tide lifts all boats.

2    And when competition is taken out of the system, which was the

3    express purpose of the no-poach agreement, then that suppresses

4    pay.

5             THE COURT:    Okay.   Thank you.

6       All right.    Otherwise, on Dr. Leamer, I have some --

7    you-all have started talking about this in terms of the

8    benchmark and the yardstick, and I just -- I want to understand

9    a little more about the Plaintiff's position on this zero

10   benchmark and the UT benchmark; and is Dr. Leamer going to come

11   in and tell the jury about both of those things; and how, given

12   their differences, are both reliable enough to come in to -- to

13   evidence.

14      Also, for the Plaintiff, Dr. Leamer says in his merits

15   deposition his premise is that there is impact, not -- and he's

16   not offering an opinion that there is impact.        If you actually

17   read his report, he seems to be offering an opinion that there

18   is impact.   So I'll ask the Plaintiff to address that.        I'm

19   just going to give you-all my questions or most of my

20   questions.   So what's -- what's the deal on that?

21      And then -- so at class certification, Dr. Leamer said that

22   using zero as a benchmark would be a mistake.        I think I

23   understand why he is saying zero is conservative, but I'm not

24   completely sure I understand why zero is picked, as opposed to

25   any other number, as conservative.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 33 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                            34

1       And then the -- I want -- well, the Defendant has already

2    talked a little bit about the problems that come from being the

3    person found to engage in an antitrust conspiracy, but they

4    might address that a little bit more because -- and then I also

5    had some problems with some of the Defendants' arguments.          I

6    mean, you object to the UT average because it's an average and

7    some are below and some are above.      Well, that's what average

8    means.   So I didn't see the Defendant cite any cases that say

9    use of an average is not allowed in this kind of damage

10   calculation ever.   So given that that's so, I don't understand

11   the argument about some are above and some are below.

12      And the argument Duke makes saying that the UT schools

13   aren't comparable to Duke, I didn't see cases that Duke cited

14   explaining to me about, well, what does that mean in this

15   particular context.    This Home Placement case that you-all

16   cited from the First Circuit is entirely different facts and

17   all the other case law on comparable benchmarks seems to be

18   pretty lenient.   This is Supreme Court case law from Burlington

19   Industries; the Farmers case, which is an Eighth Circuit case

20   that the Plaintiff cited; Bigelow, et cetera, et cetera, et

21   cetera, as they say.    So if Duke can engage with that issue a

22   bit, that would be helpful.

23      So this is Duke's motion and since I have questions for

24   both of you, I'm going to let Duke go first.       Plus, I think I'm

25   probably going to let Dr. Leamer testify, so anything else you




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 34 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        35

1    want to say.

2             MR. COONEY:    And I'll just -- I'll just touch on all

3    those very quickly.    So on the -- let me pick up with the

4    averages point first because I think Your Honor raised a good

5    question.

6             THE COURT:    You might need to get just a hair closer

7    to that mike so I can hear you a little bit better.

8             MR. COONEY:    I apologize.    Is that better, Your Honor?

9       So let me begin with the averages first.        The problem with

10   averages is just that.    I mean, if Warren Buffett walks into

11   this room right now, the average wealth of this room is going

12   to increase and, unfortunately, you and I haven't gotten a

13   dollar richer.

14      And so when you have kind of one outlier that -- that

15   fundamentally shifts the averages and miscommunicates to the

16   jury exactly what's going on -- so, for example, at least three

17   of those UT schools -- two of them had -- at least two had

18   negative returns to tenure.     Three may have, depending on which

19   set of years you looked at.     But when you average them all

20   together, because one had very positive returns to tenure, that

21   boosts up this average and one or two points make a tremendous

22   amount of difference in terms of the potential damages the way

23   he's calculating it.

24      And, quite frankly, if you're going to take a benchmark and

25   use an average, as opposed to weighting it and doing a median,




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 35 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                            36

1    you know, it -- it's going to present a false narrative to the

2    jury.

3               THE COURT:    So are you saying that sample size is too

4    small to use an average?

5               MR. COONEY:    I think averages in general.    I think it

6    probably depends more on the distribution than on the sample

7    size.    I mean, obviously, if we had a sample size of five and

8    they were all the same, we could use the average and you

9    wouldn't be miscommunicating anything.       But where you have wide

10   variability, as you did with the UT schools, and now you're

11   just going to smooth it out with an average, you get the Warren

12   Buffett problem.    When Warren Buffett walks in, it's not fair

13   to use the average wealth of this room now to prove what your

14   average wealth is and what my average wealth is.

15         And that is the averages problem, on top of the fact that

16   at least one of the medical schools in the sample size, MD

17   Anderson, isn't a medical school and it doesn't operate a

18   campus-based faculty medical school the way Duke and Carolina

19   do.    It's a -- an advanced, very well-respected tertiary care

20   center that specializes basically in cancer care.        And so

21   you've loaded that into the sample size when it really doesn't

22   reflect at all --

23              THE COURT:    Did you mention that in your briefs?      I

24   don't remember that.

25              MR. COONEY:    We did.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 36 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        37

1              THE COURT:    You did.   Okay.

2              MR. COONEY:    We did.   We mentioned MD Anderson not

3    having a medical school.

4              THE COURT:    Okay.

5              MR. COONEY:    Or at least a campus-based medical

6    school.   They do training.     They have residents come through,

7    just like any other tertiary care, but it's kind of similar to

8    the Carolinas HealthCare System.      You know, they do residency

9    training, but there's no medical school there, just as there's

10   no medical school based at MD Anderson.

11      So you start taking those into account, plus the relative

12   proximity, or lack thereof, in terms of the movements.         I mean,

13   we really don't know, for example, at UT Southwestern what are

14   the other options in terms of movement; and if there aren't any

15   other options in terms of movement, then that will affect the

16   returns to tenure as well.      The national reputation, say, of UT

17   Southwestern, is Stanford going to be looking to poach from UT

18   Southwestern the way Stanford looks to poach from Duke.

19      Now -- and I understand Your Honor's point about, "Well, at

20   least they put up a benchmark.      You haven't put up any

21   benchmark."   It's really not our burden to show the benchmark

22   and I think the case law is clear that simply picking a bad

23   benchmark isn't permissible because there's no good benchmark

24   and that's really what that comes down to in terms of --

25             THE COURT:    Well, is there a good -- what is a good




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 37 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         38

1    benchmark?

2              MR. COONEY:    Well, a good benchmark --

3              THE COURT:    I mean, you can't use UC San Francisco and

4    Stanford because that data is not public.       At least somebody

5    told me that somewhere along the way.      I assume that's the

6    case.   So you can't use that so -- which then you would have

7    two that could theoretically poach from each other and

8    presumably had no such agreement, but that data is not

9    available.   So what data is available that they should have

10   used?

11             MR. COONEY:    Well, I think that -- that is an issue.

12   My guess is had they looked to New York City, where you've

13   probably got seven medical centers within two or three miles of

14   each other, many of which are state run --

15             THE COURT:    Yeah, but you don't have any data yourself

16   about that, right?

17             MR. COONEY:    That's correct, Your Honor.     And we

18   don't -- we don't offer that because, again, we're not looking

19   for a benchmark to calculate damages since based on our

20   calculations there are no damages.      And, of course, we deny

21   fundamentally the whole agreement issue, but that's for another

22   day.

23            THE COURT:     Right.

24            MR. COONEY:     So -- and, again, it gets back to the

25   returns-to-tenure analysis and whether or not you can even use




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 38 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        39

1    it to generate damages.      And I'm assuming, Your Honor, this

2    might make sense for me to briefly address the zero benchmark

3    versus the UT Southwestern benchmark.

4       We talked about the averages problem.        When you look at the

5    academic literature, the academic literature actually shows

6    that negative returns to tenure are far more common than a zero

7    or a positive return to tenure.      So, you know, why do you pick

8    zero then?   Yeah, zero is more conservative than the average

9    you've generated from a bad benchmark, but simply because it's

10   not as bad as a bad benchmark, there still has got to be some

11   basis for it.

12      And I don't want to confuse two concepts here because we've

13   got one concept that talks about what the jury can award for

14   antitrust damages and the certainty of that, but what we're

15   talking about here is expert testimony, testimony that's going

16   to be presented to the jury as science or economics backing it

17   up, and that standard requires some rigor.       And, literally,

18   Dr. Leamer, when he was asked about why zero, basically said,

19   "Because I said so."

20              THE COURT:    Well, he did say that, but a few pages

21   beforehand he had given you a three-page explanation for why

22   zero, so you can't take that one little sentence out of

23   context.

24              MR. COONEY:    I understand there's a context to it, but

25   the problem is in light of the academic literature, which




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 39 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        40

1    showed an abundance of negative returns to tenure in the

2    absence of any agreement to collude, there's simply no rational

3    basis to say, all right, it's zero as opposed to minus one or

4    minus three.    Or taking the averages of the academic

5    literature, they find negative returns to tenure; and that is

6    the central problem with what he's doing as he takes his

7    returns-to-tenure model and is trying to use it for a purpose

8    it wasn't intended, that is, to create a damages model from it.

9             THE COURT:    Okay.   Thank you.

10      For the Plaintiff.

11            MR. HARVEY:    Let me address first Your Honor's

12   questions, and if I miss anything, please let me know.

13      First, with respect to is Dr. Leamer opining on impact, in

14   his deposition he said that because he was there to testify

15   about his merits report, which attaches his class certification

16   reports as Exhibits A and B.      That's all about impact.     He had

17   established impact prior to that day and he was there to focus

18   on damages.

19            THE COURT:    His initial certification.

20            MR. HARVEY:    Yes, Your Honor, the sharing regressions

21   and so forth.    That's the impact analysis.

22            THE COURT:    So you're going to be offering that at

23   trial too to show impact?

24            MR. HARVEY:    We may.   I can't commit with certainty

25   now that -- what exactly we will or will not do at trial.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 40 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         41

1              THE COURT:    Especially since I'm liable to impose some

2    time restrictions on everybody when we get to trial everybody

3    knows.

4              MR. HARVEY:    Absolutely, Your Honor.     And as we

5    discussed at class certification, Plaintiffs have a number of

6    forms of evidence with respect to impact.       Return regressions

7    is one.   The exact mix we do at trial will be to try to make it

8    as economical as possible given the Court's instructions.

9              THE COURT:    But you're not going to be offering at

10   trial impact as to nonfaculty, right?

11             MR. HARVEY:    Absolutely not, Your Honor.     They're

12   outside of the class.     They're not going to be in the case.

13             THE COURT:    Okay.

14             MR. HARVEY:    So the other question was, I believe, as

15   to the zero benchmark, what's the basis for that.        Zero -- so

16   Dr. Leamer out of the box, given his study of the industry, his

17   review of the relevant literature, his -- his educated

18   hypothesis is that we should see at least a positive return to

19   seniority if the market is competitive for an academic medical

20   center.

21      So the most conservative estimate of damage you can make

22   given that hypothesis is zero, which is it's not negative, I

23   think it's probably positive, but it's no less than zero.          So

24   that's his hypothesis.     He then tests that hypothesis in a

25   variety of ways, which is what his expert reports are all




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 41 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        42

1    about.

2       So, for example, looking at the UT schools, before we go to

3    the UT benchmark, what does the UT data tell us?        Well, it

4    tells us that, Mr. Cooney is right, there are two schools that

5    have a negative return to seniority.      But he leaves out that

6    the negative return to seniority is almost microscopic and is

7    statistically insignificant, but the positives are large and

8    statistically significant.      As a matter of statistics, that

9    means that the truth is very likely that it's positive, but

10   it's very unlikely to be negative.      So zero is a conservative

11   benchmark.   That was the state of play when Dr. Leamer filed

12   his initial merits report.

13      Duke then came back and said, "Well, zero is arbitrary.         If

14   you really think the UT schools is a good benchmark, you should

15   use it."   And we took them up on their invitation.

16      He then responded to, one, the fact that Duke provided no

17   alternative; two, that Duke provided no additional data from

18   the UT schools.   Duke really did nothing as a matter of

19   statistical analysis to challenge the validity of any of the UT

20   schools, which Dr. Leamer said, wow, it's gone through the

21   adversarial process and Duke hasn't laid a hand on the UT data,

22   hasn't laid a hand on the UT analysis.

23              THE COURT:    Well, they did say that he didn't include

24   a lot of relevant data.

25              MR. HARVEY:    Well, what Duke says in its brief is very




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 42 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          43

1    misleading, Your Honor.    Duke says that Dr. Leamer dropped

2    data, suggesting that he selectively only looked at some of the

3    data, which biased his results.     Absolutely not.     Dr. Leamer

4    took the most conservative approach one can possibly take to

5    maximize comparability, to make it as close as we can possibly

6    get to apples to apples.

7       How does he do that?     Well, first of all, he has the

8    regression at Duke and UNC that controls for a great degree of

9    different variables.    Now, when he goes to UT -- one of the

10   reasons why he selected UT is that, unlike any other source of

11   information, it has all of the data one would need to do the

12   exact same regression, controlling for the same factors to

13   maximize comparability.    Now, the UT schools do not have data

14   for all years at all schools to do that.

15      Now, Dr. Leamer could have said, "Well, I'm going to

16   estimate the missing data to bias -- you know, to juice up the

17   damages."    He doesn't do that.   Instead, he says, "I'm only

18   going to use data that allows as close as we could possibly get

19   to a perfect apples-to-apples comparison."

20      He then takes Duke up on -- really their reports are

21   nothing more than kind of criticism by speculation to say,

22   well, the data -- the missing data is going to bias the

23   results.    Dr. Leamer says, "All right.     If that's your

24   criticism, let me test it."

25      He's the only expert in this case that actually runs




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 43 of 202
                  3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        44

1    statistical tests on this hypothesis; and he finds, one, that

2    the missing data, if anything, vies the damages downward and

3    that if -- he does that in a variety of ways.        One, he imposes

4    a similar restriction, if you take Duke's argument, to Duke and

5    UNC and takes that data out and then does that comparison, and

6    it also establishes damages.

7       So at the end of the day, he establishes in a variety of

8    ways that the lack of perfect data, which is impossible to get,

9    from the UT schools does not bias his damages estimate upward

10   or render it unreliable in any way.

11      Finally, I want to address Mr. Cooney's argument with

12   respect to MD Anderson.    Apparently there is a dispute of fact

13   in this case as to whether MD Anderson is an appropriate

14   comparator to Duke and UNC.     Well, first, with respect to

15   whether MD Anderson is a medical school or not, this is page 14

16   of Dr. Leamer's rebuttal report, which is at DJA 783, headed

17   "UT MD Anderson is a Medical School."      He then quotes from MD

18   Anderson's own website to say it has a comprehensive

19   educational program.    He then continues on --

20            THE COURT:    Surely this is -- can't really -- I mean,

21   surely everybody knows whether it's got a med school or not.

22   How can that really be disputed?

23            MR. HARVEY:    Well, I think it's because MD Anderson is

24   focused on particular practice areas.      It's focused on cancer

25   as opposed to, say, the wide breadth of --




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 44 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          45

1               THE COURT:    As a hospital.

2               MR. HARVEY:    Yes.

3               THE COURT:    But, I mean, a med -- okay.    Go ahead.

4    Tell me your evidence.      I have no idea whether it has a med

5    school or not.    But what's your evidence that it does?

6               MR. HARVEY:    Here, this again is another quote from

7    the MD Anderson website.      It says:    "The M.D./Ph.D. program is

8    a dual degree program of The University of Texas Medical School

9    at Houston and the MD Anderson UT Health Graduate School."           The

10   MD Anderson UT Health Graduate School grants an MD.         It's a

11   medical school.

12      So unless Your Honor has any further questions on that, let

13   me also address -- you know, the question is, well, is MD -- is

14   MD Anderson an appropriate comparator -- a relevant comparator

15   to help us understand what the market would have been in the

16   absence of the misconduct.       Well, you can't just say it.      You

17   have to look at the data and make the case, and Duke hasn't

18   done that.

19      Our expert has run a number of analyzes with respect to all

20   the UT schools to establish that they are valid with respect to

21   any variable that one could look at and he did that at the --

22   I'll just briefly -- in Figure 1 where he breaks up the

23   different UT schools and compares the mix of degrees with Duke

24   and UNC.   They're comparable.      He compares compensation of

25   assistant professors with M.D. degrees.       Here is MD Anderson.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 45 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         46

1    It's right in line with everything else.       Associate professors,

2    MD Anderson right in line with everything else and so on and so

3    forth.

4       At every point Duke and its experts make speculative

5    criticisms that are not backed by the data.       In response,

6    Dr. Leamer looks at the data, runs statistical tests, and

7    refutes each and every one.      And at its base, at the very

8    least, these are cross-points at trial.       These are not bases to

9    exclude his opinion or to grant summary judgment.

10              THE COURT:    All right.   If Duke wants a couple of

11   minutes.

12              MR. COONEY:    I'll be very brief, Your Honor.

13      I think there are two points.        First, on MD Anderson, what

14   that document shows is the medical school is located at the

15   University of Texas at Houston.       MD Anderson, because it's a

16   specialized hospital, does provide some training.        Med students

17   can go back and forth, but it doesn't maintain a separate

18   medical school the way Duke and the University of North

19   Carolina do.    And if the -- they simply do not have a

20   campus-based medical school at MD Anderson.

21              THE COURT:    So what happens if you take out the MD

22   Anderson data?

23              MR. COONEY:    Well, it's interesting because MD

24   Anderson actually has the highest positive returns to tenure;

25   and so once you take that out, then -- even using their




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 46 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          47

1    benchmark, it begins to approach zero at that point because,

2    again, MD Anderson, in terms of return to tenure, is Warren

3    Buffett when you're taking a look at these averages and when

4    you take a look at what the returns to tenure are.

5       The other thing -- and it's important because they use an

6    interesting phrase.      Dr. Leamer says returns to tenure should

7    be positive or at least zero for academic medical centers and

8    he does that because he knows all other return-to-tenure study

9    shows negative returns to tenure are standard in academic

10   centers.   And so he says, well, medical centers must be

11   different than academic centers.       But no one has ever done a

12   study on that.   He certainly hasn't done a study on that.         He's

13   just assuming that medical centers must be different, and that

14   is the central flaw in what he's trying to do with a

15   returns-to-tenure analysis that academically is usually

16   negative and certainly not zero or positive for the vast

17   majority of institutions that have been studied, and we

18   provided a graph of all of those studies in there.

19      And so, again, we get back to the Court is going to permit

20   Dr. Leamer to present this as a matter of expertise and

21   science, and that simply cannot be done based on the state of

22   the literature and what's been going on.

23              THE COURT:    Okay.   All right.   One minute.

24              MR. HARVEY:   Just one quote.      This is from page 13 of

25   our opposition brief -- our Dr. Leamer opposition brief.           This




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 47 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        48

1    is from Duke's own expert, Dr. Cremiuex, at page 124, quote:

2    The mechanism by which compensation is set at the medical

3    school is different from and the competitive environment

4    therein is different from what it is for the business school,

5    the history department, the art department, et cetera.

6       That is Duke's own expert saying don't look at other --

7    other academic disciplines to understand the medical school.

8    It's a different thing.     So there's no reason to use these

9    studies of other departments which both Dr. Cremiuex and

10   Dr. Cappelli had confirmed are not from the same time period

11   and do not examine medical schools.

12      Now, the question for a benchmark is you use the most

13   similar comparator.     That's a black letter law.     It's the basic

14   question to ask, is this the most similar or relevant

15   comparator we can look to.      Duke certainly isn't making the

16   argument that the art history department is a more relevant

17   comparator to an academic medical center than the UT schools

18   are because that's, on its face, ridiculous.       So I think

19   everyone agrees that the only available study -- and it's not

20   an assumption.    It's a detailed study of the UT medical

21   schools.   The only available relevant comparator we have are

22   the UT schools.

23              THE COURT:   Okay.   I said that first I was going to

24   give Duke five minutes on why they should get to file another

25   brief, and why I should invite the State to submit an amicus




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 48 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                           49

1    brief and then I forgot to do it.      So let's do that and then

2    we're going to take a short break.      So who is going to speak?

3    I think I may have forgotten to ask you who is going to speak

4    on that too.

5             MR. COONEY:    I will, Your Honor.     So I'll be very

6    brief on both of those.

7       With respect to the ability to file a short -- and I think

8    we've asked for 3,600 words at maximum -- response to the -- to

9    the Government's brief -- and we may get into some of this when

10   we argue state action immunity.     But the Government is

11   suggesting that there is a market participant exception to the

12   state action immunity doctrine and that -- that has not been

13   presented as -- I guess as clearly or forthrightly until their

14   brief.

15            THE COURT:    I thought the Plaintiffs suggested that

16   too.

17            MR. COONEY:    They did suggest it, but they did so in

18   the context of both hybrid transactions and what we view as an

19   attempt to resurrect the conspiracy exception to the state

20   action immunity.

21      The Government flat says, "If you're a market participant,

22   it doesn't make any difference what kind of an agency you are

23   with the state.    You don't get state action immunity."       So I

24   think that's an example of one issue some very brief response

25   may be appropriate on.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 49 of 202
                  3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        50

1       With respect to inviting a -- the State of North Carolina

2    to file an amicus, should it choose to do so, in the interest

3    of candor, I've certainly sent these materials to the Attorney

4    General's office.

5             THE COURT:    I mean, they were a party --

6             MR. COONEY:    They were.

7             THE COURT:    -- at the beginning of this case.       I think

8    they had private counsel at least for Dr. Roper.        I can't

9    remember exactly who was here back then, but certainly it's

10   fair to say the State of North Carolina has known about this

11   litigation since the beginning.

12            MR. COONEY:    They did and I think the Government has

13   received actually a letter from the State of North Carolina,

14   which I'm sure it wouldn't object to sharing with the Court,

15   about the Government's position on this.

16      But the fact of the matter is if there is a finding here

17   that UNC, depending on how the Court wants to approach that, is

18   not an immune entity, that has enormous implications across the

19   entire state of North Carolina well beyond the medical schools.

20   There are -- as Your Honor well knows, there are places in

21   North Carolina where the UNC constituent institution, for

22   instance, in Elizabeth City, is the major economic driver.         It

23   dominates the market.    And if suddenly UNC is not going to be

24   immune from the antitrust laws in those smaller venues where

25   it's conducting business, it has enormous consequences for the




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 50 of 202
                  3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         51

1    university system as a whole.

2             THE COURT:    Well, I guess my question is:      Why are you

3    suggesting this now?    I mean, we've been talking about immunity

4    for, it feels like, years and it -- you know, why should -- if

5    I was going to invite them -- you know, now if I invite them,

6    what -- they're going to want six or eight weeks.        How much

7    time do I have to give them?     You all have a trial date.

8             MR. COONEY:    Yes, Your Honor.

9             THE COURT:    Why -- why now?    What's happened now?

10            MR. COONEY:    The Department of Justice decided to

11   weigh in on that issue in particular.       We've had conversations

12   with the Department of Justice.     We certainly knew towards the

13   end of last year and the early part of this year they were

14   looking very strongly at rule of reason.       They've -- they've

15   intervened on rule of reason/per se arguments elsewhere in the

16   country, but it's only recently -- and I say recently, you

17   know, about the beginning of February -- where we -- we were

18   given notice they were looking at state action immunity.

19      Now, we didn't know what their position was until we

20   actually got the brief, but we operated under the assumption we

21   probably weren't going to like it even though they didn't

22   communicate it directly to us and that's -- that's what's

23   changed and we wouldn't have suggested that but for the

24   Department of Justice's brief on that subject.

25            THE COURT:    Okay.   All right.    Let's take a 10-minute




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 51 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        52

1    recess.

2       (A morning recess was taken from 10:45 a.m. until

3    10:56 a.m.; all parties present.)

4               THE COURT:    Okay.   I've gotten a little more caffeine

5    and I'm ready to go.      We'll talk on the -- about the

6    per se/rule of reason issue next.

7       I will just say I'm not really inclined to let anybody file

8    additional briefs, but -- so if there's something you want to

9    say, you should say it now on that and the immunity issue when

10   we get to that one.

11      And because I'm inclined to rule for the Plaintiff on that,

12   I'll hear from Duke.

13      You know, I ruled on the per se issue and I've tried to get

14   the Fourth Circuit to tell me if I was right or wrong and they

15   were disinclined and I don't really see that anything has

16   changed.   I mean, that's a legal issue, it seems like,

17   primarily.   The -- on the -- I'm sorry.      I'm getting my

18   immunity issue mixed up.      I apologize.   So let me just stop

19   talking, since apparently I haven't had quite enough coffee,

20   and we'll talk about per se/rule of reason and I'll reserve my

21   comments until we get to the immunity issue.

22      And I believe, let's see, it looks like Ms. Bass.

23              MS. BASS:    Good morning, Your Honor.    I'm Ashley Bass

24   for the Duke Defendants.

25      The per se standard applies only if the conduct has




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 52 of 202
                  3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        53

1    consistently to be found to be illegal under the rule of

2    reason --

3             THE COURT:    So you're going to need to slow down.       I

4    hear Southern.

5             MS. BASS:    Okay.

6             THE COURT:    Go ahead.

7             MS. BASS:    I'll try again.    The per se standard

8    applies only if the conduct has consistently been found to be

9    illegal under the rule of reason and the Supreme Court has

10   consistently pared back what is considered per se conduct.

11            THE COURT:    But market allocation agreements have

12   consistently been -- between horizontal competitors have

13   consistently been found to violate -- I mean, they've

14   consistently been found to be per se unreasonable, right?

15            MS. BASS:    That is right, Your Honor, but this is not

16   a market allocation agreement.

17            THE COURT:    Why not?

18            MS. BASS:    In a traditional market allocation case,

19   you have two businesses that are competing for customers.

20   Those businesses agree to cease competing.       In that context, we

21   believe that there is a predictable consequence to what happens

22   to prices when the customers no longer have the two businesses

23   competing for their business.

24      Here you're presented with an antitrust case like no one

25   has ever seen before.    It is a very narrow agreement alleged to




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 53 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         54

1    exist between two nonprofit institutions.       The agreement did

2    not create a ban on all hiring.     Rather, it only affected

3    certain medical faculty.     It did not apply to initial hires.

4    The Plaintiff admits that their salaries were set

5    competitively.   It did not apply to people who were hired into

6    promotions.

7              THE COURT:    So if you had two competitors who competed

8    in the whole state of North Carolina and they agreed to just

9    divide up their customers in Alamance County -- you're not from

10   North Carolina -- Alamance County and Orange County, which are

11   two adjoining counties in North Carolina, and they agreed to

12   compete in the rest of the state, but just in those two; and

13   even more particularly, they only agreed to divide up customers

14   for widgets as opposed to everything else that they sold, then

15   in your view that would not be per se unreasonable?

16             MS. BASS:    Again, I don't think that's our case at

17   all.   I mean, these are two nonprofit institutions.        They are

18   not in a traditional business context.       So whatever we might

19   think would necessarily apply in the business context, the

20   Supreme Court has been clear that it has been reticent to apply

21   per se rules to conduct that is outside traditional business.

22             THE COURT:    But the Supreme Court has also been clear

23   that the antitrust laws apply to nonprofits, right?

24             MS. BASS:    No question about that.    But the question

25   is what standard applies.     So with respect to the Supreme




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 54 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        55

1    Court, what they found in the Indiana Federation of Dentists

2    and the National Society of Professional Engineers is that we

3    should be slow to condemn conduct that exists in situations

4    that we're not familiar with; and in those particular cases,

5    that dealt with instances where the conduct clearly could be

6    characterized as horizontal conduct.

7       At issue with Indiana Federation of Dentists was basically

8    a ban on a group or boycott-type ban; and similarly on National

9    Society of Professional Engineers, it was a ban on competitive

10   bidding.   What the courts said in both of cases is:        "Of

11   course, those look like normal horizontal type of agreements

12   that in a normal business context we might say were per se, but

13   we're not going to say that.     We're going to apply the rule of

14   reason."   And what courts since then have said is that we need

15   to be particularly careful in context where it's not just a

16   traditional business.

17      And, indeed, in United States versus Brown University, what

18   the Third Circuit held was that nonprofit institutions like

19   academic schools deviate even more from a normal

20   profit-maximizing prototype than the professional services

21   groups that you see in the Federation of Dentists case and also

22   in the Society of Professional Engineers.

23      Now, you might say, well, this is the Third Circuit.

24   That's not the Supreme Court.     So what does that tell me?

25              THE COURT:   Well, actually, what I would ask is where




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 55 of 202
                  3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        56

1    is your evidence from somebody who comes in and is going to get

2    on the witness stand and say, "Duke and UNC entered into a

3    horizontal agreement not to hire each other's faculty in these

4    limited circumstances because" -- and then they give me all the

5    good reasons that they did it.     Who is going to come in and say

6    that?

7             MS. BASS:    First off, we would never say that we

8    entered into an agreement.

9             THE COURT:    Exactly.

10            MS. BASS:    Of course.   But, obviously, there are no

11   requirements under the law that we have to admit a violation of

12   the law in order to explain to you, number one, why we don't

13   think an agreement exists or, number two, what we think the

14   proper rule of law is and why there could be procompetitive

15   efficiencies that could flow from --

16            THE COURT:    This is summary judgment, so you have to

17   have some evidence that you entered -- that -- that the

18   agreement has procompet -- let me think.       How would I say this?

19   Maybe you don't have to have evidence that you entered into it

20   for procompetitive reasons, but don't you have to have some

21   evidence and it --

22            MS. BASS:    Well, this is not an application for

23   summary judgment.    This is an application regarding what legal

24   standard will apply to the case and the question is whether or

25   not we should be applying the per se standard or whether we




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 56 of 202
                  3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         57

1    should be applying the rule of reason standard.        Those

2    standards will have consequences with respect to, obviously,

3    the case going forward.

4       Now, we think that, with respect to our briefing, we have

5    set forth the nature of how there could be procompetitive

6    efficiencies with respect to either unilateral or joint conduct

7    in this kind of an area where two nonprofit institutions, who

8    are obviously close in space -- they collaborate all the time.

9    They collaborate across a number of dimensions:        Individual

10   faculty, groups of faculty across, writing projects, teaching

11   projects.

12            THE COURT:    Doesn't the collaboration and the -- and

13   the horizontal agreement, don't they have to be, like,

14   connected?

15            MS. BASS:    No, Your Honor.    That's with respect to the

16   ancillary restraints doctrine and we explained in our brief

17   that the ancillary restraints doctrine actually applies once

18   you've already determined that the conduct is per se.          So once

19   you've determined that the conduct is per se, only then can you

20   say, "Well, was there an ancillary restraint such that we

21   should really actually take a closer look at this and determine

22   if there was an overall good to the conduct?"

23      That's not where we are.      We're at the stage beforehand.

24   We're trying to determine whether or not the rule of reason

25   should apply or whether the per se rule should apply; and in




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 57 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         58

1    that context, there's no sort of stringencies about what kind

2    of evidence we should be able to offer regarding potential

3    procompetitive benefits that could flow from this type of

4    relationship.

5       And as we've set forth in our briefing, the schools do

6    collaborate all the time; and given that they are not

7    profit-maximizing businesses, they're not in the business to

8    necessarily compete with one another and bump heads.         They're

9    in the business of cooperation.      This school wanted --

10              THE COURT:    I want to be sure we're all on the same

11   page.   I perceive that the issue before me is the whole

12   question:    Rule of reason, per se, ancillary.      But what you

13   just said to me a second ago -- a minute ago makes it sounds

14   like you do not think that second part -- if I were to say this

15   is per se, then you examine whether there is an ancillary part

16   of that.    You're saying that's not before me?

17              MS. BASS:    I'm not saying that's not before you, but

18   I -- the question I think intended to discuss whether or not

19   our briefs had discussed procompetitive benefits and whether

20   they needed to be tightly tied to the alleged agreement and

21   whether we needed to admit the alleged agreement in order to

22   have that kind of a discussion.      So what I was trying to say

23   was that under the per se rule you really only get to the

24   ancillary restraints discussion once you determine that the

25   conduct is per se.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 58 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          59

1               THE COURT:    Right.

2               MS. BASS:    And so that would be just a variant of

3    deciding whether or not the rule of reason applies or the

4    per se rule applies.      To the extent you were to determine the

5    per se rule applies, we certainly think that we would have

6    evidence to present on the ancillary restraint point as well.

7               THE COURT:    That you haven't already put before me?

8    Because I perceive the ancillary restraint issue to be before

9    me.    I'm trying to figure out --

10              MS. BASS:    We're not seeking summary judgment here

11   with respect to saying that we win the case.       We're seeking to

12   determine which rule applies.        So the choices are binary.    The

13   choices are either the rule of reason or the per se.         Those are

14   the two choices that we're attempting to get at at the moment.

15   So our position is that this is not a proper case for the

16   per se rule to apply.

17         Judicial experience requires us to be able to determine

18   what rule applies.      This would be the first time that any court

19   has been asked to apply that rule, so that's one of the reasons

20   that just moving just directly into the per se discussion and

21   the ancillary restraint discussion is a little putting the cart

22   before the horse.

23              THE COURT:    Okay.    So I'm trying to figure out what

24   I'm being asked to rule on here because you're the party that's

25   moved for summary judgment, not the Plaintiffs.        So is it --




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 59 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        60

1    it's your position that I should say the rule of reason

2    applies.

3               MS. BASS:    Yes, Your Honor.

4               THE COURT:   Imagine I don't do that.     Imagine that I

5    say the per se rule applies.       Then at trial are you going to be

6    offering evidence of ancillary restraint?       I mean, I perceive

7    that the Plaintiff has asked me -- while they didn't move for

8    summary judgment themselves, they are also saying there's no --

9    there's no evidence of ancillary restraint.       So they're

10   addressing the whole ball of wax.       Do you see what I'm asking

11   you?

12              MS. BASS:    I do.   I would not construe their motion as

13   seeking summary judgment on the issue that there is no evidence

14   to put forth at trial on the issue of an ancillary restraint.

15   I think that, obviously, the issues of procompetitive benefits

16   and the issues that go towards ancillary restraints are very

17   similar and they overlap a good bit.

18      So in our briefing, we obviously focused on the

19   procompetitive benefits because we believe that the rule of

20   reason applies to this case.       So I don't think the Plaintiffs

21   have moved as a matter of law that we are precluded from

22   presenting evidence at trial on ancillary restraints to the

23   extent that Your Honor rules that the per se rule applies.

24              THE COURT:   Okay.    Thank you.   I interrupted you.

25   I'll give you a few more minutes here.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 60 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        61

1               MS. BASS:    So in terms of thinking about the

2    presumptive rule here is the rule of reason, obviously the

3    Supreme Court has significantly pared back on the types of

4    cases that can be considered per se, and here we would submit

5    that the Plaintiffs and the Department of Justice have given

6    you no reason to deviate from the presumption of the rule of

7    reason.    No no-hire or no-solicitation or no-poach case has

8    ever gone as far as it has -- as this litigation.

9               THE COURT:    But the cases that are out there -- the

10   most recent cases that are out there all indicate that the

11   per se rule would apply.

12              MS. BASS:    In those cases, the courts determined --

13   some of them rejected the per se rule, but the courts

14   determined that the cases could move past the motion to

15   dismiss.

16      This case is in a very different context.         At this point we

17   have to decide what we're going to instruct the jury on as a

18   matter of the merits.      And Plaintiffs and the Department of

19   Justice have offered you no case in this area that has been --

20   reached summary judgment before, that has reached trial or that

21   has reached a court of appeals; and when we don't have

22   experience with a judicial -- with restraint, then judicial

23   experience tells us to not necessarily apply the rule of

24   reason.    I'm sorry.    Not necessarily apply per se.

25      So in this instance, what the Supreme Court tells us is




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 61 of 202
                  3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                             62

1    that we need to find cases that repeatedly find that the

2    conduct at issue is illegal under the rule of reason before we

3    treat it as being per se.     Here the Plaintiffs and the

4    Department of Justice have offered you not a single case where

5    a court has made a merits determination or a jury that a

6    no-hire case like this is illegal under the rule of reason.

7       So it would necessarily then not follow that we would apply

8    the per se rule given that the Supreme Court has told us that

9    we need to find repeated instances that conduct is ruled

10   illegal under the rule of reason before applying the per se,

11   and that certainly would be the case in a situation like this

12   where a party has put forth procompetitive benefits and where

13   the situation is atypical.

14      That was part of the reason that the Third Circuit ruled

15   the way it did in United States versus Brown University.           It

16   looked at the situation there.     There was no question that the

17   type of aid-based agreements that were going on were considered

18   a type of potential price-fixing and there was no issue between

19   the court -- the court understood that the schools could be

20   doing it for a revenue-increasing purpose.       But yet the Third

21   Circuit said, "We're going to apply the rule of reason because

22   this is not a normal business context where we have businesses

23   that are necessarily trying to maximize profits."        So because

24   of the unusual context of the restraint, the court applied the

25   rule of reason.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 62 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        63

1              THE COURT:   But here all of the evidence is -- and you

2    correct me if I have overlooked something -- that if there was

3    this conspiracy, they were doing it to reduce their costs,

4    which is the flip side of increase -- you know, dealing with

5    prices.   Here you're talking about employees.       If you're

6    dividing up the market for employees in order to reduce your

7    costs, which increases your profits or at least increases the

8    money available to spend on other things -- and so why is that

9    not a horizontal market allocation?      I'm still not quite

10   following that.

11             MS. BASS:    Two reasons.   The first reason is you have

12   to think of the context of the institution; that if the alleged

13   agreement resulted in lower salaries for faculty members, no

14   one at Duke or Carolina was then putting the money in their

15   pockets and taking it home.     This is a larger holistic set of

16   universities.   They have missions and goals that are not about

17   profit maximization.    So for that reason, we can't necessarily

18   assume, even with respect to what the evidence may say, that it

19   necessarily would have resulted in lower salaries for faculty.

20   So I think the first issue is the context of it.

21      Second is that part of the reason that there is a potential

22   anticompetitive effect here is the very narrow way that the

23   Plaintiff is looking at this case.      The Plaintiff looks at it

24   as if it is just Duke and just UNC; and by applying the per se

25   rule, we get to only limit it just to Duke and just to UNC.        We




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 63 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        64

1    don't look at the broader competitive consequences of the

2    potential restraint.      We don't look at all of the very robust

3    local competition that exists and all of the national

4    competition that exists by which we might not feel any sort of

5    an anticompetitive impact from the alleged agreement.

6       So those are two reasons that it's not necessarily the case

7    that this alleged agreement was made in order to simply

8    restrict pay in a way that would have hurt faculty.

9               THE COURT:    That's all the evidence that there is.

10   I'm unfamiliar with any evidence -- and I'm asking you -- that

11   they entered into this agreement for any reason other than to

12   suppress faculty pay.      Is there any such evidence?

13              MS. BASS:    I mean, the whole purpose of the rule of

14   reason is not necessarily to prejudge what the evidence will

15   show at trial.   It's to take the -- the situation that we have,

16   the context that we have, which here we have two nonprofit

17   institutions, and then to allow what the presumptive rule would

18   be, which is the rule of reason, to then allow all of the

19   evidence to come in so we can consider all of the competitive

20   effects.   So Your Honor has --

21              THE COURT:    But, I mean -- I guess I'm not really --

22   I'm not really understanding your motion then because you could

23   do that and then at the close of the evidence I could say

24   per se because you haven't presented any evidence sufficient to

25   give rise to a rule-of-reason analysis, it's a horizontal




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 64 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         65

1    market allocation and none of your evidence undermines that.

2       So I don't understand what you're asking me to decide.           I

3    mean, I thought you-all were presenting all of your evidence as

4    to -- not just a straight legal question, but the evidence

5    relevant to the legal question, and it sounds like you're

6    saying something else.

7             MS. BASS:    I think that the purpose of the motion was

8    in order to discuss which legal rule would apply.        We certainly

9    set forth evidence that we thought was relevant to that,

10   including what the missions of the schools are, how they do

11   collaborate, and what the potential procompetitive benefits

12   would be.   So I think that information was submitted with our

13   briefs on this issue.

14            THE COURT:    Okay.   All right.    Go ahead.   A couple

15   more minutes if there's anything else you want to add.

16            MS. BASS:    Your Honor, we would just say again that I

17   think that the -- given that the presumption is that -- the

18   rule of reason, we would think that there would need to be at

19   least a single no-hire or no-poach case that has gone as far as

20   this case has, where there has been a merits determination that

21   it's illegal under the rule of reason.       We don't even have a

22   single case like that.

23            THE COURT:    That's because everybody most recently is

24   just like you-all.    There's all this paper evidence of an

25   agreement; and once the court intimates that the per se rule




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 65 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        66

1    applies, they settle.      I mean, isn't that what happens?

2               MS. BASS:    There are many cases that are still

3    pending, Your Honor.

4               THE COURT:    Which ones?

5               MS. BASS:    Pardon?

6               THE COURT:    Which ones are still pending?

7               MS. BASS:    There's -- the Rail Equipment case is still

8    pending.   There's the McDonald's case that's still pending.

9    These are all cases that are just at the motion to dismiss

10   stage.

11              THE COURT:    Okay.    So I -- which McDonald's -- what's

12   that case?   Did you-all cite that to me?      Was there a motion to

13   dismiss decision?

14              MS. BASS:    Yes, Your Honor.   That's the Deslandes

15   case.

16              THE COURT:    Oh, okay.

17              MS. BASS:    So all of those cases are very --

18              THE COURT:    But that was a franchise case.

19              MS. BASS:    Yes.   All of those cases are very recent,

20   so they're all --

21              THE COURT:    But Deslandes was a franchise case and

22   while it -- it specifically said if this did not involve

23   franchisee/franchisor, whichever it is, it would be a per se

24   case, right?

25              MS. BASS:    Correct, Your Honor.   My point is that




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 66 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        67

1    there are a number of these types of cases that are just

2    pending.   They haven't reached resolution.

3       And so given that, it would short-circuit the process to

4    simply just call this case per se without allowing at least a

5    single case to go forward that has found the type of conduct at

6    issue here to be illegal under the rule of reason.

7               THE COURT:    Okay.   Thank you.

8       For the Plaintiff.

9               MR. HARVEY:   First, with respect to what we're

10   deciding today versus down the road, I think Your Honor has it

11   exactly right.    The purpose of today is to figure out what is

12   the standard that will apply at trial.        Both sides have given

13   you whatever evidence they decided to give you on that question

14   and it's submitted for the Court's decision.

15      Secondly, I think the thrust of Duke's argument today is

16   that no-poach agreements are something new and we don't know

17   what they are and we don't know what affects they have, so we

18   should go to trial and do a rule-of-reason analysis before we

19   apply the per se standard.

20      The Supreme Court has rejected precisely this argument for

21   a long time.   I think it was said probably best in the Maricopa

22   County case, which said that the whole point of the per se rule

23   is that you don't have to redo an entire rule-of-reason

24   analysis every time a blatantly anticompetitive agreement

25   arises in a new industry.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 67 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        68

1       I'll agree that applying the antitrust laws in the labor

2    context in this way is relatively new, but it's not that new.

3    I think the landmark enforcement action of the U.S. Department

4    of Justice starting in 2009 against seven high-tech companies

5    started what I would describe as the modern era of this

6    analysis; and since then, many courts in several different

7    circuits have examined at the motion to dismiss stage if

8    plaintiffs can prove that it was a naked restraint -- that is,

9    it wasn't part of some other procompetitive agreement -- then

10   it's a market allocation agreement and it's per se unlawful.

11   That was decided in two cases in the Northern District of

12   California, the High-Tech case and the Animators case, and

13   actually a third case, the eBay case in the Northern District

14   of California.   It was also decided in the Deslandes case,

15   which is the McDonald's case that counsel mentions.

16      Counsel neglects to say the other part of that decision,

17   which we quote in our brief, which is the court said, well,

18   this would be obviously anticompetitive in a context outside of

19   the franchise context and the court would not hesitate to apply

20   the per se standard.    It was only because of the particular

21   aspects of that franchise agreement.      One, it was ancillary,

22   arguably, in the sense that the agreement was part of the

23   franchise contract.    It was a paragraph within the contract

24   itself.   And so McDonald's -- and we're counsel for plaintiffs

25   in this case.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 68 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        69

1       McDonald's is making the argument that the franchisees

2    wouldn't have engaged in this cooperative endeavor but for this

3    assurance that we're going to avoid competition.        So they

4    concede the agreement exists, of course.       It's right there in

5    black and white.   And they argue what the effects are.

6       That's the way this always arises and it's the way it arose

7    in every single case Duke cites in its brief.        In every single

8    case, it's an agreement that the defendant concedes exists and

9    they argue that it was part of some competitive enterprise that

10   required the restraint on competition to do what it did.

11      So I'll address a couple of the cases that Duke's counsel

12   mentioned.   First, in the Brown case, according to Duke, Brown

13   stands for the proposition that a nonprofit university can

14   violate the antitrust laws in any manner it wants and it's

15   guaranteed a differential rule-of-reason standard of review.

16      Absolutely not.     That's not what that case says.       What that

17   case says is in this particular context, which was a coalition

18   of universities that coordinated the distribution of financial

19   aid, in the university's view, this spread financial aid to

20   more individuals and so it helped more people go to college.

21   That was their argument.    And the Third Circuit said, well, in

22   this context, I think if Duke can prove that -- I'm sorry -- if

23   the coalition of universities can prove that, then the rule of

24   reason standard will apply and so on and so forth.

25      That is very different from this case where, one, Duke




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 69 of 202
                  3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         70

1    insists that the agreement never happened and, two, there is

2    absolutely no evidence in the record, none, that the agreement

3    was necessary or important or part of some collaboration that

4    they mentioned.

5       And quite to the contrary, in our brief we cite -- we asked

6    this question of every witness we deposed.       In every single

7    one, the witnesses said, "I have no idea what you're talking

8    about.   Of course it wasn't."

9       I think perhaps the most insightful was from Dr. Keohane,

10   who is the former president of Duke, where she said, "I'm not

11   aware of any collaboration between any university anywhere in

12   the country that needed a no-poach agreement."        Because, of

13   course, other universities in the country collaborate with each

14   other aside from Duke and UNC.     This is not something unique to

15   the Research Triangle and they don't need no-poach agreements

16   to do what they do.

17      In this particular case, we know that because UNC entered

18   into a consent decree that the misconduct at issue in this case

19   has ended and Duke has not brought any evidence to the table to

20   say, "Well, as a result of the consent decree, we're not able

21   to collaborate as effectively with UNC and so we're not able to

22   do our research as well" or whatever.      There's nothing of that

23   in the record.

24      Another point that counsel for Duke made was that a market

25   allocation agreement should not be per se unlawful unless it




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 70 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         71

1    eliminates all competition between competitors.        Now, in Duke's

2    opening brief, Duke cited to the United States versus Kemp, a

3    district court decision in the District of Utah for that

4    proposition.

5       After they served their brief, the Tenth Circuit gave

6    guidance to the district court that said, "Actually, I don't

7    think that's right.    You should rethink it."

8       On remand, the district court, in the supplemental

9    authority we filed on Friday, did a 180 and said, "I got it

10   completely wrong.    You don't need to seesaw competition between

11   competitors in order for the per se standard to apply.         If

12   you're eliminating competition, however small it is, if it's

13   naked, it's per se unlawful."

14      Finally, with respect to the impact at trial, the -- the

15   decision of the relevant rule to apply certainly is important

16   to decide now because it's very instructive to what the trial

17   will look like, so it's another reason to do it now.

18      Secondly, counsel said that without the rule-of-reason

19   standard they're going to have their hands tied behind their

20   backs and they're not going to be able to argue that

21   competition from other universities restrained the ability of

22   the conspiracy to suppress prices.      That's just not so.

23            THE COURT:    No.   They'll be able to argue no antitrust

24   impact and no damages for sure.

25            MR. HARVEY:    Exactly, Your Honor.     So unless the Court




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 71 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         72

1    has any further questions, I'm done.

2              THE COURT:   All right.   Does the United States want to

3    weigh in?

4              MR. LEVIN:   Yes, Your Honor, and we appreciate the

5    ability to appear here today.

6       We agree with you that the alleged no-poach agreement is a

7    horizontal market allocation between competitors.        I heard Duke

8    say three reasons why it should not be viewed as so:         One,

9    because they would have to cease competing; second, because

10   there are exceptions to the agreement; and, third, because

11   they're nonprofit universities.     None of those are valid bases

12   for not applying the per se rule.

13      First, for their argument that it's only a per se market

14   allocation if they cease competing in the same market, that's

15   been directly rejected by the Kemp case he just cited, as well

16   as the Supreme Court opinion in Palmer.       That's at 493 -- or

17   498 U.S. 46 at pages 49 and 50.     There the Eleventh Circuit

18   held that the per se rule couldn't apply unless they previously

19   competed in the same market.     The Supreme Court flatly rejected

20   that.   So that's the ceasing competing.

21      For the second point that it's not a market allocation if

22   there's exceptions, again, that has been repeatedly rejected by

23   the courts.    There are often allocations that either don't

24   divvy up an entire market or there's exceptions because people

25   cheat on it.    The courts still always consider them market




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 72 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          73

1    allocations.

2       An example I would look at is the Cadillac Overall Supply

3    case that's cited in our brief.     It involved a customer

4    allocation between garment disposal for -- who make, I'm sorry,

5    uniforms for -- school uniforms and you'll see that there were

6    exceptions.    The agreement was a nonsolicitation.      They were

7    supposed to not solicit each other's --

8             THE COURT:    Slow down.   Say again.

9             MR. LEVIN:    I'm sorry.   In that case, they agreed not

10   to solicit each other's customers, as well as they also

11   actively tried to discourage their customers from switching,

12   but they did have customers who switched between them.

13      So there are -- there are many cases where there has not

14   been a full divvying up of the market, yet it has still been

15   deemed per se illegal.

16      And then neither Duke's nor University's nonprofit

17   statuses -- their tax status nor the fact that they're

18   universities gives them a free pass from the per se rule.          If

19   they engage in a per se restraint like price-fixing or market

20   allocation, it's per se unlawful.      They allege -- they try to

21   point to their public service attributes, but there's cases

22   where that has been rejected.

23      And I would point the Court to the Superior Court Trial

24   Lawyers case, which is not cited but found at 493 U.S. 411.

25   That involves federal public defenders who agreed -- who tried




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 73 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        74

1    to fix the price for their indigent clients and they argued

2    that it would allow them to serve -- if they fix the price,

3    they would get more money, it would allow them to serve them

4    better; and the Supreme Court held, no, it's per se illegal.

5       The Maricopa case involved a per se illegal determination

6    for doctors even though they had some public service

7    attributes.   So none of these things are a pass from the per se

8    rule.

9       And one last thing.     They mentioned the Rail Equipment

10   case.   That started in our -- as an enforcement action when the

11   defendants agreed to enjoin the unlawful no-poach agreements.

12      So we appreciate your time.

13             THE COURT:   All right.   Thank you.

14      And so Duke has told me that if I decide the per se rule

15   applies then there is still a second question about ancillary

16   restraints.   They've talked about the overlap between this

17   procompetitive effects argument that applies to whether or not

18   it's per se or not.    So can you speak to that -- briefly to

19   that argument?

20             MR. LEVIN:   Yes.   So the ancillary restraints doctrine

21   will exempt if a -- a restraint that's normally per se illegal

22   from the per se rule if a defendant proves there is a separate

23   legitimate collaboration between the entities and the restraint

24   is reasonably necessary to it.

25      So, for example, in Polk Brothers -- that was a Seventh




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 74 of 202
                  3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          75

1    Circuit case by Judge Easterbrook -- two companies decided to

2    build a retail facility and they allocated which companies can

3    sell which product.    The court said that's an ancillary

4    restraint because they both needed the assurance that they

5    would be able to operate in order to get the profit to build

6    the building.

7       There's -- I have -- we have -- they haven't identified any

8    particular collaboration like that here.       We don't know.      The

9    facts are yet to be determined, so we haven't taken the

10   position that they can't, but it does seem to us very hard to

11   establish the ancillary -- that a restraint is ancillary if

12   they also deny its existence because if they needed -- they're

13   achieving whatever collaborative benefits they need to, but

14   they're also saying you don't need the restraint to do that

15   because they don't have one.     So it's very hard to understand

16   how they would satisfy the reasonable necessity defense at --

17   aspect of the ancillary defense at trial.

18            THE COURT:    Okay.   Did the Plaintiff want to address

19   that point beyond what the Government said, that argument and

20   the way that the Defendant presented it?

21            MR. HARVEY:    The only comment I would make -- I mean,

22   I agree completely with the United States -- is that -- on the

23   question of when do we decide this.      That is also now.     If they

24   want anything other than the per se standard, they have to show

25   that an agreement that they denied ever happened was reasonably




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 75 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         76

1    necessary to some procompetitive benefit they haven't

2    identified.

3             THE COURT:    Okay.

4             MR. HARVEY:    And they haven't done so.

5             THE COURT:    All right.    Ms. Bass.

6             MS. BASS:    Your Honor, cases like Maricopa and the

7    Trial Lawyers case actually prove our point.       The underlying

8    actors there were acting as actually business entities, as

9    private entities.    They were lawyers that were trying to set

10   the prices by which they would charge for their fees.         So in --

11   and doctors similarly in Arizona versus Maricopa.        Those were

12   doctors who were charging the prices-- the maximum prices that

13   they would charge to insurers.      So the whole point is that

14   cases like that, that deal with the business context, are very

15   different than cases like what we have here.

16      My next point would be that --

17            THE COURT:    But why from the business context -- I

18   mean, these doctors are employees.      You're talking about how

19   much they get paid.    From their perspective, this is a business

20   context completely and totally.

21            MS. BASS:    But that's the teaching of what Brown says.

22   And even in California Dental, which is a Supreme Court case,

23   California Dental recognized that Brown was looking at a

24   different context.    It noted that in situations -- California

25   Dental was all about whether or not we should be applying a




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 76 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        77

1    more shortened look at certain conduct, whether it should be

2    quick look; and there it cited Brown for the notion that the

3    rule of reason was relevant there because the -- the

4    universities had potentially other interests at play beyond the

5    types of interests -- economic self-interests that are at play

6    when it's these societies -- a business context or societies

7    that deal with people who are private actors acting in their

8    own economic self-interest.      That is simply not what Duke and

9    UNC do.    They are not actors that act in their own economic

10   self-interest.    So that's the teaching of Brown and the Supreme

11   Court has recognized that.

12              THE COURT:    Except all of the evidence in this case is

13   that if there was an agreement it was entered into in order for

14   UNC and Duke to further their economic interests.        Now, I

15   appreciate you've got a lot of evidence that they didn't enter

16   into the agreement, so I'm not ruling on that, obviously, one

17   way or the other.      But I'm trying to figure out what evidence

18   is there that they entered into this agreement for reasons

19   other than their own economic self-interest.

20              MS. BASS:    I think the point would be that there are

21   broader missions to the schools and broader context to the

22   schools.    So the issue would be whether or not we should say

23   that the alleged conduct is per se illegal and necessarily

24   would have anticompetitive consequences to it.        In the context

25   of a normal business case, where it's a normal, traditional




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 77 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                           78

1    market allocation or a customer allocation, then we could say

2    that we would see necessarily that that's the type of impact we

3    would expect.    But here the schools have broader missions.

4    They have broader goals.      The whole purpose of UNC as a state

5    entity is to take care of --

6             THE COURT:    I'm not hearing you tie that to the

7    agreement.    I mean, I hear what you're saying, so I'm with you

8    that hypothetically you could have these two schools.          They

9    could come in.    They could sit down and talk to each other and

10   say, "Gee, healthcare costs are totally out of control.            We're

11   nonprofits.    In order to be able to provide healthcare to

12   indigent people, we've got to get our" -- I don't know.            Blah,

13   blah, blah.    And then as part of that they agree on this not --

14   no poach.    But you don't have any of that here.      You just --

15   you've got two disconnected things --

16            MS. BASS:    I think that's --

17            THE COURT:    -- the agreement and these hypo -- these

18   reasons you're talking to me about.      So help me understand why

19   there does not have to be connecting evidence.

20            MS. BASS:    Sure.    I mean, the schools recognize that

21   there was a collaborative aspect to them, right.        They

22   recognize that there was a benefit in not necessarily

23   unilaterally engaging in raids against the other schools.

24            THE COURT:    An economic benefit to keeping

25   compensation down.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 78 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         79

1              MS. BASS:    Your Honor, there was an overall benefit in

2    the context of things that our experts have talked about, which

3    are like freeriding in terms of not allowing people to -- for

4    one of the schools to recruit a faculty member to the Triangle

5    and then the other school immediately taking the other faculty

6    member.   There's a benefit in not having that happen.

7              THE COURT:    Right.    And what's your evidence that's

8    the reason for the agreement?

9              MS. BASS:    We've offered expert opinion here that has

10   relied on a review of the record and people talking about

11   the -- the interest that people had in not, you know, raiding

12   other faculty at the other institution.

13             THE COURT:    No.   I mean, an expert cannot say what

14   somebody's intent or reason was, I don't think.        We're going to

15   talk about that later.     So what's your underlying factual

16   evidence that there was a connection?

17             MS. BASS:    Right.    We've cited evidence from the

18   record where the schools have talked about that they wanted to

19   see a growth of both schools, a collaboration of both schools,

20   and not to do things that would necessarily denigrate that

21   relationship unnecessarily.

22             THE COURT:    Okay.    Tell me who -- tell me.

23             MS. BASS:    It's cited in our papers and we're happy to

24   submit anything on that.      It is -- it's the -- that type of not

25   aggressively seeking to raid in order to try to protect the




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 79 of 202
                  3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         80

1    overall --

2             THE COURT:    I understand what you're saying.       I'm

3    asking you to direct my attention to the evidence.

4             MS. BASS:    Okay.   So the broader collaborative

5    relationship is discussed at page 8 of our brief and that

6    includes cites to the president of Duke, Nan Keohane, also

7    the dean of the Duke Medical -- of the UNC medical school,

8    Dr. Roper.

9             THE COURT:    And they connect that to this no-hire

10   agreement?

11            MS. BASS:    Within their testimony, they definitely

12   talk about the desire not to raid.      Now, our -- our baseline is

13   that there was not an agreement.

14            THE COURT:    Right.

15            MS. BASS:    So -- but the whole point is that they have

16   talked about that they had a unilateral interest in not

17   attempting to go out and raid faculty from the other school and

18   that -- again, it enures to the benefit of the collaborative

19   relationship between schools.

20            THE COURT:    All right.   I think I understand what

21   you're saying.

22            MS. BASS:    Okay.   So in Brown -- I think it's

23   important for us to talk a little bit about what the facts were

24   in Brown because, yes, there was the public policy aspect of it

25   of potentially spreading helpful aid across the needy students,




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 80 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                           81

1    but the court obviously said there was obviously a price-fixing

2    element to it.

3               THE COURT:    A what?

4               MS. BASS:    A price-fixing element to it.    So by the

5    schools setting the exact same amount of financial aid that

6    they would offer to any individual student, the schools

7    necessarily also set the amount of aid that they would be

8    receiving -- the amounts of payment they would be receiving in

9    tuition.   They were setting the prices to these students across

10   all of the schools and they were jointly determining how much

11   aid the students would be offered and that joint determination

12   didn't help the students in terms of financial aid.         Each of

13   the joint determinations ratcheted down the amount of financial

14   aid that would be given from public sources to the students,

15   making them pay more.

16      So there was -- in the court's eyes, there was no issue

17   with the fact that, yes, it could possibly be viewed as a

18   horizontal price-fixing agreement and the court acknowledged

19   that potentially increasing revenues could have been at issue.

20   But the court also recognized that given that the schools

21   operated in a nonprofit context, were outside the normal

22   business context, there could have been factors that encouraged

23   these folks to operate in a way that they just wouldn't

24   necessarily operate in a normal business context.        You might

25   not necessarily see the anticompetitive effects that you




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 81 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         82

1    necessarily would in a business context.

2       So I think Brown is a key case and one that the Supreme

3    Court has recognized that rule of reason is the basis then for

4    allowing a more deeper inquiry into these types of issues.

5              THE COURT:    All right.

6              MS. BASS:    So our brief also sets forth the potential

7    procompetitive benefits, so that is also set forth in the

8    brief.

9       And I think that one of the things the Plaintiff said --

10   they acknowledge that this area of the law, the no-hire area of

11   the law, is a more recent aspect of the law.       I mean, he

12   referenced when the first enforcement action was brought.          That

13   was 2009.    So it's simply not surprising that we don't have

14   enough judicial experience with these types of agreements to

15   necessarily think that they are per se anticompetitive in every

16   situation.    Now, it could be the case that there are naked

17   per se, horizontal, no-poach agreements where it is -- applying

18   the per se rule would be something that would be the

19   consequence of that, but that's simply not what we have here.

20      A lot of what was said here is that we're trying to say

21   that there's exceptions to the agreement and that we're trying

22   to kind of like look at the agreement as being in a limited

23   nature.   That's really not what's going on.      The issue is that

24   this is the way that the Plaintiffs have chosen to plead this

25   agreement.    They have chosen to plead it in the context of a




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 82 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         83

1    nonprofit situation, where you have two actors who are aren't

2    business actors on either side.

3             THE COURT:    Well, they've chosen?     I mean, I don't

4    know what you mean by that --

5             MS. BASS:    In the sense that --

6             THE COURT:    -- how they've chosen it.      UNC is who UNC

7    is.   Duke is who Duke is.    What do you mean they've chosen?

8             MS. BASS:    I mean in the sense that the -- the context

9    of how -- the type of the restraint at issue; that they're the

10   ones that have discussed what the restraint is and the limited

11   nature of the restraint.     They're relying on cases where there

12   were naked market allocation agreements or naked no-poach

13   agreements, but that's not what they've alleged here is the

14   point I was trying to make.     They've alleged something that's

15   much more narrow in terms of who it impacted and they've also

16   alleged it not in a traditional business context.        They've

17   alleged it in a situation where you have two nonprofit

18   institutions that are at issue.

19            THE COURT:    Well, they -- okay.     You're acting like

20   they chose the Defendants --

21            MS. BASS:    No, that's not what I mean.

22            THE COURT:    -- and that it's important to them that

23   you're a nonprofit, which I don't understand that to be the

24   case at all.

25            MS. BASS:    No, that's not what I mean, Your Honor.       My




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 83 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        84

1    point, though, is that you can't then import all of the other

2    cases that we have, either market allocation cases in a

3    business context or no-hire cases that talk about naked, per se

4    no-hire agreements, and import them onto the case that we have

5    here.   We take the case as we have it.

6       And based on the case that we have, given the teachings of

7    Brown and the teachings of the Supreme Court, which has

8    repeatedly pared back the per se rule and repeatedly said that

9    the rule of reason should apply to professional organizations

10   and outside of a traditional business context, it's our

11   position that the rule of reason would apply here, especially

12   because -- I noted in my opening presentation that they hadn't

13   offered, the Plaintiffs or the DOJ, a single case that had

14   reached this stage of the merits where a court had applied

15   either a finding that the conduct violated the rule of reason

16   for a no-hire agreement or a finding that per se applies and

17   yet they didn't offer any case to you in their discussion.

18             THE COURT:   Okay.   Thank you.

19      All right.    Let's turn to the immunity issue.       As I started

20   to say when I confused myself, I haven't really seen any reason

21   to review my decision on the immunity issue that I tried to get

22   the Fourth Circuit to help me with, the ipso facto, but I'll

23   hear from Duke on that.    We do have a factual record now in

24   terms of the remaining immunity issue and I'm interested in

25   hearing what you-all have to say on this.       I'm leaning towards




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 84 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        85

1    the Plaintiff on this one, as I indicated.        I think everybody

2    filed briefs on this.

3       So let me hear from the -- from Duke first.

4              MR. COONEY:    Your Honor, would you like me to address

5    both ipso facto and then the argument about Midcal and Town of

6    Hallie at the same time?

7              THE COURT:    Yes.

8              MR. COONEY:    Okay.    I'll be very brief on ipso facto

9    because I appreciated that the Court struggled with that the

10   first time out of the box.       I think the --

11             THE COURT:    I did the best I could.

12             MR. COONEY:    Your Honor always does.

13      I think the -- the only thing I would add to that in terms

14   of the ipso facto issue is the Government cited a case in their

15   brief, Deak-Perera against Department of Transportation of

16   Hawaii.   In that case, the Ninth Circuit affirmed a decision

17   finding that the Department of Transportation of Hawaii was

18   sovereign for purposes of being ipso facto immune.

19      And that becomes important when we take a look at the

20   University of North Carolina because the University of North

21   Carolina is a constitutional entity under North Carolina law.

22   When you take a look at the particular provision of our

23   Constitution that establishes the University of North Carolina,

24   it's at Article IX, Section 8, of the North Carolina

25   Constitution.   What it says is that "The General Assembly shall




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 85 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          86

1    maintain a public system of higher education, comprising The

2    University of North Carolina and such other institutions" as it

3    may establish.   The University of North Carolina was

4    established by the Constitution.      It didn't -- it wasn't a

5    matter of the General Assembly creating the University of North

6    Carolina or -- or will establish.      It already existed and the

7    General Assembly is required to maintain it.

8       That's no different than the Department of Transportation

9    in the -- in the Hawaii case because in the Hawaii case they

10   said, "Well, the governor is a constitutional officer.         The

11   governor has got to execute the laws and the General Assembly

12   will establish such departments as it deems appropriate and

13   they established the Department of Transportation and that's

14   how the governor works and therefore that exercises sovereign

15   authority."

16      So what we're contending for ipso facto -- and then I'll

17   wind up on that -- is the fact that the University of North

18   Carolina is a constitutional entity means it shares in the

19   sovereignty of the State of North Carolina as surely as the

20   General Assembly or the Executive Branch or the Judicial Branch

21   or the constitutional officers established by the Constitution

22   of North Carolina; and if, indeed, it shares in that

23   sovereignty, then that ought to be enough to establish ipso

24   facto immunity in the same way the Department of Transportation

25   in Hawaii was given ipso facto immunity concerning its airport




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 86 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                           87

1    franchising agreement.

2       Let me go on to the issue that Your Honor did defer from

3    the initial ruling and talk about the standard of review if

4    ipso facto doesn't apply.     So we have essentially two competing

5    standards of review.    We have Midcal on the one hand.       We have

6    Town of Hallie on the other.

7       What we don't have is a real dispute about what UNC is.            As

8    I said, UNC is not only a constitutional entity.        It's a body

9    corporate in politic.    Its Board of Governors is a body

10   corporate in politic.    The University Health System is a body

11   corporate in politic.

12      And Phoebe Putney I think answers the question of review

13   right out of the gate because what Phoebe Putney said is when

14   you have this kind of a substate actor -- a body corporate in

15   politic is a political subdivision of North Carolina; and when

16   you have that kind of a political subdivision, you use the Town

17   of Hallie.   And you do that for a reason, because the

18   University of North Carolina is run by state employees.            It's

19   not run by private actors who are acting under the guise of a

20   state regulatory agency.

21      So when we compare the University of North Carolina, for

22   example, to the dental board -- in the dental board, you had

23   people with dual motives.     On the one hand, the dentists who

24   are on the dental board are supposed to be regulating for the

25   state, but on the other hand, they are running for-profit




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 87 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        88

1    businesses for themselves.     Here, for better or for worse, all

2    of the UNC employees who were involved in any alleged agreement

3    were state employees.     They have no competing personal

4    interests on that.     They don't get to take home the money that

5    they save.   They don't get bonuses and their shareholders don't

6    get it.

7       And that's exactly what Phoebe Putney and the Town of

8    Hallie talked about is when you -- when we have entities like

9    municipalities and political subdivisions that aren't

10   compromised by these kind of private, self-dealing conflicts

11   that you see in collective rate making or in the dental board,

12   then a Town of Hallie standard applies.

13      And all that simply means is Your Honor must then determine

14   was there a clearly articulated legislative policy that

15   contemplated the displacement of competition and it

16   contemplated the displacement of competition as a natural or an

17   ordinary or an inherent result of the policies that were

18   established.    That's the phrase that's used in Phoebe Putney,

19   is it natural or is it ordinary or is it inherent.

20      So where do we go for this policy?        How do we contend this

21   was contemplated?    Well, again, we start with the Constitution

22   of North Carolina because in the Constitution of North Carolina

23   it specifically provided that higher education is to be

24   provided for free.

25             THE COURT:   So let me ask you.     Under your theory, the




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 88 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         89

1    University of North Carolina could call up every other hospital

2    and medical practice anywhere near any of its hospitals and

3    medical practices, which go -- are fairly wide-ranging now, and

4    say, "You know, we would like to enter into a price-fixing

5    arrangement to increase the money that we get paid by insurance

6    companies and uninsured people and -- because we would just

7    like more money to do good things on behalf of the State of

8    North Carolina."    And so they invite everybody in the state of

9    North Carolina remotely near them to engage in this

10   price-fixing operation and start charge -- in drug

11   prescriptions that they fill, et cetera, and hike the prices of

12   everything.   Everybody agrees because you're the State and I

13   get your immunity if I agree with you, arguably.        I appreciate

14   there's an argument to the contrary.

15             MR. COONEY:    Yes, Your Honor.

16             THE COURT:    But arguably.   And so we want to raise the

17   prices 50 percent.     Under your view, that would be okay?

18             MR. COONEY:    No, it would not.

19             THE COURT:    Okay.   Why not?

20             MR. COONEY:    And it would not for this reason, because

21   the -- the alleged agreement here didn't raise prices.         It

22   lowered prices.    If you believe what they say, what happened

23   here is that physicians weren't paid as much.        Therefore, the

24   physician fees that were collected based on that weren't as

25   much.   These two institutions didn't have to pay as much and




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 89 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                            90

1    therefore --

2              THE COURT:    Why does that matter logically to what

3    rule applies?

4              MR. COONEY:    Because it matters in terms of the

5    legislative intent.     Now, it is --

6              THE COURT:    Isn't the legislative intent to run -- to

7    do as much good as possible with the money available here and

8    maybe we're --

9              MR. COONEY:    But it's not to raise prices for

10   patients, which is --

11             THE COURT:    No, but it's to --

12             MR. COONEY:    -- which is what the object of your

13   conspiracy was.    As you put it, it was we want to raise the

14   prices for patients everywhere.

15             THE COURT:    But you're doing it because you want to

16   have more money to pay for indigent healthcare or to pay

17   professors more -- there's a good motive -- or whatever.           I

18   mean, you've got a good motive for doing it.

19             MR. COONEY:    Right.   But it's not just the motive.

20   It's what the -- what the policy intent would be and when we

21   take a look at -- and you've got to evaluate it for each

22   action.   So it's not -- this isn't a situation where we're

23   saying, well, the mere presence of UNC means that it's clearly

24   articulable and therefore, you know, the scales fall over your

25   eyes.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 90 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          91

1       Your Honor still has to ask the question, which I believe

2    you're asking, what is the policy in which you are -- that you

3    are effectuating in which you contend the General Assembly

4    contemplated this would be a natural, ordinary or inherent

5    result.   And when you take a look at what was going on in the

6    wage and salary area between the constitutional requirement

7    that education, as far as practicable, should be free in our

8    constitution, the salary freezes that took place, the salary

9    ceilings that took place, the memoranda from the budget

10   director directing that no increases could take place, it would

11   be a natural, ordinary, and inherent -- inherently foreseeable

12   that UNC is going to have to do something about that.         They

13   can't raise their salaries anymore preemptively.        They can't --

14   the budget has been frozen.     They can't use state funds and

15   so --

16             THE COURT:    But they could increase the prices by

17   agreement with everybody else and then have more money to do

18   these things that you just told me about.

19             MR. COONEY:    Well, no.

20             THE COURT:    No?

21             MR. COONEY:    Because what's the policy for them

22   raising their prices?     You would still have to identify an

23   articulable policy by which the General Assembly contemplated

24   UNC would go out and price-fix everything at the highest level.

25      Now, I will say your hypothetical is actually the Porter




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 91 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        92

1    Laboratories case in reverse because in Porter Laboratories

2    against the -- against the University of Oklahoma A & M Board

3    of Regents, the university went out and drove laboratory prices

4    basically down to zero and Porter Laboratories sued because it

5    put them out of business.

6       And the Tenth Circuit said, no, that was within the

7    contemplation of the legislature when they permitted the

8    hospital system or the university system to set schedules for

9    testing.   They contemplated that the testing could be at cost

10   or below cost and could put someone out of schedule -- and

11   could put someone out of business like that.

12      So if -- if we flip your hypothetical to there's

13   price-fixing, but UNC says, "Prices are too high.        What we're

14   going to do is we're going to underbid everybody and we want

15   you to agree to underbid with us.      We'll all get more business

16   if we underbid.   The people who join in will get more business

17   because BlueCross will send everything to us if we underbid it

18   because we're going to lower prices for everybody," that might

19   be okay depending on what the articulable legislative policy

20   you can point to is.    That's already been found to be okay by

21   the Tenth Circuit.   So it's not as easy as just simply going

22   out and saying, "Well, if you let them do this here, they can

23   do anything they want."    It's still got to be an

24   action-by-action evaluation based on the circumstances and the

25   policy at that time.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 92 of 202
                  3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         93

1       So we contend there is a clear policy from the constitution

2    on down to the salary ceilings that were set, which indicated

3    to someone in Dean Roper's position that "I can't go out and

4    raid people because I can't compete with that and what I've got

5    to do is I've got to find a way to keep my faculty within what

6    I've been given so that I can provide competent faculty to

7    teach students and to meet my educational mission, as well as

8    to treat patients."

9       Now, Dean Roper says -- unilaterally he came to the

10   conclusion, "I can't go raid Duke because that will start a war

11   I can't win under these circumstances."

12      They claim, well, that led Dean Roper to have a

13   conversation with Duke and reach the same conclusion, but the

14   point is he reaches the same conclusion.       We know exactly what

15   the inherent, ordinary, natural outcome was; and that inherent,

16   ordinary, natural outcome was "I can't go raid Duke because I

17   don't have the resources to do it and I'll destroy my mission."

18      And we believe that is the policy justification that would

19   permit state action immunity to apply to this agreement under a

20   Town of Hallie standard.

21            THE COURT:    Okay.   Thank you.

22      For the Plaintiff.

23            MR. SALAHI:    Good morning, Your Honor.      Thank you.

24            THE COURT:    Good morning.    And move the mike a little

25   closer to you so I can be sure to hear you.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 93 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          94

1               MR. SALAHI:   Thank you.

2          What we've heard today is an argument that is a radically

3    broad interpretation of the state action immunity doctrine.

4    What we heard is incorrect, in fact.      If the ipso facto

5    immunity defense applies here, it would apply regardless of

6    what the policy was and regardless of what the effect on prices

7    is.    So that is no defense on the ipso facto prong.

8          On the second issue, which has to do with the application

9    of Midcal or Town of Hallie, the sole distinction between those

10   two cases is whether the active supervision requirement

11   applies, which I'll get to later, but whether or not there is a

12   clear state policy is common between the two tests.

13         We know under Phoebe Putney, which is the Supreme Court's

14   most recent pronouncement, that in this case Duke is at least

15   two steps behind what was at issue in Phoebe Putney.         In Phoebe

16   Putney, the state statute explicitly authorized the hospital

17   authorities to purchase other hospitals.       So when the authority

18   did so, it purchased another hospital, it was an exercise of

19   the specific statutory authority.

20         But the Supreme Court said that that was not enough.         The

21   statute needs to not only authorize the specific act, but

22   authorize the specific anticompetitive conduct.        And, in fact,

23   the Supreme Court talks in that case about how there is a

24   materially distinct -- a material difference between public

25   hospital authorities and private hospitals.       It acknowledges




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 94 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        95

1    that, but it says that that makes no difference for the

2    analysis on whether there's a state intent to displace the

3    antitrust laws.   That's because the legislature is presumed to

4    operate against the backdrop of the antitrust laws.

5       Here all we have are two statutes.        One authorizes UNC to

6    hire employees and set their pay, which is, in fact, identical

7    to a general corporate power.     And we know that because the

8    North Carolina Business Corporations Act says so under a

9    section entitled "General Powers" and the instructive -- the

10   vague instructive to act efficiently and act economically --

11   make an economical use of resources.      That is also a duty owed

12   by private corporations to its shareholders.       So there's no

13   material difference there and it certainly doesn't meet the

14   standard of clarity that is required by Phoebe Putney to show

15   that the State of North Carolina, through its General Assembly,

16   contemplated that this directive to lower costs would be

17   pursued through anticompetitive means.

18      If that were the case, you know, we can focus on something

19   other than tuition prices.     We can focus on the UNC bookstore.

20   It could make an agreement with any other bookstore in nearby

21   areas not to still textbooks below a certain price and

22   therefore maximize its own profits.      Its cafeteria could

23   collude with area restaurants not to pay farmers above a

24   certain price for a certain good and thereby reduce their costs

25   further.   There's all kind of mischief that could be achieved




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 95 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         96

1    here that would result in swallowing proper immunity through

2    what is meant to be a narrow exception.

3       Now, I would like to talk a little bit about -- I can talk

4    about the salary freezes and the salary ceilings if the Court

5    thinks that would be helpful, but otherwise I can address the

6    active supervision and ipso fact prongs.

7               THE COURT:    Just tell me whatever you want me to know.

8               MR. SALAHI:    Okay.   All right.   Well, what I would

9    note about the salary freezes and the ceilings is that, A, they

10   only come up because there is no statutory basis for a clear

11   state policy.   So what Duke has attempted to do is manufacture

12   one out of the fact that UNC, just like any private entity, had

13   a budget and that that budget operated to have, perhaps,

14   practical constraints on its ability to -- on its ability to

15   compete.   But the fact that there is a practical budgetary

16   constraint imposed on UNC, just like any other private

17   corporation has, does not reflect a legislative intent to

18   actually displace market competition and, in fact, the record

19   here shows the opposite.

20      So we have salary freezes.        In fact, many of them predate

21   the class period, so these are 2009, 2010, 2011.        By the time

22   the class period starts in 2012, those are no longer in place,

23   but we know that those salary freezes actually drew out an

24   exception for the use of non-state funds.       So that's one --

25   that's evidence that, in fact, the State of North Carolina




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 96 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        97

1    wanted UNC to continue competing, but finding other ways to do

2    it other than the use of state funds during this period of

3    crisis.

4       Two, we know that there were certain exceptions for funds

5    used to retain employees -- faculty in response to

6    counteroffers.    That's the specific issue at issue here in this

7    case.   If -- if it were the case that UNC -- I'm sorry -- that

8    the General Assembly wanted UNC to retain its faculty by

9    entering into no-poach agreements, not recruiting other -- we

10   would expect to see that rather than the specific exception for

11   the use of funds from the president's recruitment and retention

12   fund to match counteroffers and that sort of thing.

13      Finally, I think it's worth noting that these budgetary

14   limits apply only to UNC.     They don't apply to any other

15   universities.    So there's no suggestion from these salary

16   freezes that the General Assembly also wanted Duke to stop

17   competing and offering competitive wages for faculty.         So the

18   no-poach agreement is a complete non sequitur.

19      The same is true for the salary ceilings, also a general

20   corporate practice.    Every company has salary ranges for its

21   employees.   And here the critical thing is that the salary

22   ceilings that have been cited are linked to a market analysis,

23   so they all site the American Association of Medical Colleges

24   for its analysis of what prevailing wages are.        That does not

25   reflect an intent to displace market competition either.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 97 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        98

1       They would further only be relevant, arguably, if everybody

2    was already paid at the ceiling and therefore no competition

3    was possible, any further competition, but that's not the case

4    here.   So the mere existence of the ceiling doesn't mean that

5    UNC was forbidden from continuing to compete within those

6    ranges.   In fact, these are ceilings that were set by UNC for

7    the vast majority of the years at issue here and, again, they

8    don't show an intent to limit Duke's competition.

9              THE COURT:    Did you want to speak to whether -- if UNC

10   does have immunity, whether Duke gets the benefit of that?

11             MR. SALAHI:    Yes, Your Honor, and I think it depends

12   on the basis.   If the Court were to find that UNC were immune,

13   it would depend on the Court's reasoning.       If UNC were ipso

14   facto immune, I think the case law does suggest that the

15   parties that it deals with -- assuming the market participant

16   exception doesn't apply, that the parties it deals with would

17   also be immune; but if the Court were to find that it was

18   immune because there is a clear state policy, an act of

19   supervision is not required for the state entity, that would

20   not necessarily also hold true for Duke University because Duke

21   University could very well still be subject to the active

22   supervision requirement even if UNC were itself exempt.

23      And I don't agree that that is the case, but just to

24   indulge the Court's question.     We know here because the

25   antitrust harm, unlike Edinboro, for example, doesn't result




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 98 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                        99

1    from some unilateral policy that is anticompetitive adopted by

2    UNC.   This is a joint policy that Duke was free to join, free

3    to leave at any time.     So the antitrust harm is actually

4    traceable to the conduct of both parties and not solely the

5    state party.

6       On this point for active supervision, there are a couple of

7    points I would like to make, if that would be all right.

8               THE COURT:    All right.   You've still got a couple

9    minutes.

10              MR. SALAHI:   Okay.   The important thing here is that

11   the active supervision requirement operates to ensure that when

12   the State has delegated its authority to a nonsovereign actor

13   that the nonsovereign actor continues to act in compliance with

14   state policy; and in the Dental Examiners case, there is

15   language about this.     It's especially necessary when the policy

16   at issue is defined at such a high level of generality that

17   there is this interstitial space that leaves a lot of room for

18   interpretation in many different ways.       You've got to make

19   sure -- the active supervision requirement makes sure that

20   whoever the actor is, public or private, is continuing to act

21   in the interests of the State.

22      The issue here is not whether or not the university is a

23   public university or a nonprofit university or whether the

24   University of North Carolina employees have a personal private

25   profit motive.    And that goes all the way back to City of




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 99 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         100

1    Lafayette versus Louisiana Power where the court talks about,

2    look, there's no reason to expect that a public corporation is

3    going to operate any differently from a private corporation.

4    Even though it doesn't answer to its shareholders, it still has

5    its own narrow economic interests.

6          And the same is true of UNC.    They don't necessarily want

7    to maximize their profit or line their personal profit books

8    with bonuses or that kind of thing, but UNC, as a single

9    institution with a mission only to deliver public education,

10   has certain priorities.     It does want to meet its budget, so it

11   will be naturally inclined to interpret its authority, as Duke

12   has advanced here, in the most expansive and sweeping way

13   possible, which is very likely to conflict with the State of

14   North Carolina's balancing of the public interests because

15   balancing the public interests is not just should I act

16   efficiently or should I not act efficiently.        It's do I act in

17   a way that prioritizes UNC's unilateral perception of what will

18   lower education costs or what will result in a more efficient

19   use of resources to displace market competition in every other

20   way, where both the State of North Carolina and the United

21   States have decided that free competition is the presumptive

22   environment and the presumptive range that we want to operate

23   in.

24         So there is very good language in the Dental Examiners case

25   that we are not here to question the good faith of state




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 100 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          101

1    officers, but we are looking at the structural risk of

2    divergence.   And there is a serious risk of that here where UNC

3    is an active market participant.      It has narrow parochial

4    concerns that are solely limited to the provision of public

5    education and the related activities of the university.

6        That distinguishes this case from Town of Hallie.         So Town

7    of Hallie's holding is not simply any public entity, no matter

8    what, is exempt from the active supervision requirement.            The

9    court only reaches that conclusion after conducting a

10   structural analysis of the features of municipalities and

11   counties that render them less susceptible to diverging from

12   statewide goals.    So I would submit, as we described in our

13   papers, that those key features do not apply here.

14            THE COURT:    Okay.

15            MR. SALAHI:    Thank you, Your Honor.

16            THE COURT:    Does the Government have anything to add?

17            MR. LEVIN:    Yes, Your Honor.

18       The state action defense can be raised in suits by the

19   federal government, so it's very important to the United States

20   that its limited nature is respected.       Since Parker, the

21   Supreme Court has emphasized time and again that the state

22   action defense is limited and disfavored, and it applies only

23   when the challenged anticompetitive conduct is truly the policy

24   of the state.   The alleged secret conspiracy here between the

25   UNC medical school and its main labor market competitor does




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 101 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         102

1    not qualify.

2        This Court has indicated it doesn't want to hear that much

3    on ipso facto, so I'll keep it brief to two points.         First, the

4    Supreme Court's opinion in NC Dental and Hoover, they set up a

5    clear dichotomy between state legislation and decisions of the

6    state supreme court acting legislatively and state agencies.

7    For state legislation and the supreme court, they are

8    undoubtedly exercising sovereign authority, so the analysis

9    ends there.    For other state entities -- and this comes from

10   Hoover v. Ronwin.    It says, unlike the state legislature and

11   state supreme court, closer analysis is required for other

12   state entities.

13       UNC is in the latter bucket.      It's not a state legislature

14   or state supreme court, so closer analysis is required to

15   determine whether its conduct is, indeed, the policy of the

16   State of North Carolina.     And what this means is simply under

17   NC Dental it's considered a nonsovereign actor.

18       The second point I want to make involves Deak-Perera, which

19   the Defendants noted found ipso facto for the Hawaii Department

20   of Transportation.    Its reasoning was it was acting within the

21   source of its authority.     The Supreme Court in Phoebe Putney

22   said this is not a valid basis for state action immunity.

23   Deak-Perera is no longer good law and should not be followed by

24   this Court.

25       As for clear articulation, the requirement is not satisfied




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 102 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         103

1    here because there is no North Carolina state policy to

2    displace competition in medical faculty hiring.        While Duke

3    cites various statutes, none show that a no-poach agreement was

4    contemplated and endorsed by the state legislature, which is

5    required under Phoebe Putney; and we think, agreeing with

6    everyone, this Court should take guidance from Phoebe Putney

7    and its precise holding.

8        The question there was whether the clear articulation

9    requirement was satisfied by an anticompetitive acquisition by

10   a hospital authority.    The Eleventh Circuit held that it was

11   and what it found most important was the hospital authority's

12   ability to acquire other hospitals.       What the Eleventh Circuit

13   reasoned, that granting that acquisition authority that

14   legislature must have anticipated that there would have been

15   anticompetitive consequences.

16       The Supreme Court unanimously reversed.        What it said was

17   the mere authority to acquire hospitals did not show a state

18   legislative policy to make anticompetitive acquisitions because

19   it wasn't the -- making anticompetitive acquisitions wasn't the

20   ordinary or logical result of the acquisition authority.

21       And the same is true here.      Statutes that let UNC save

22   money or let it set -- do various unilateral acts to hire and

23   retain employees, they do not clearly articulate a state policy

24   to allow UNC to enter into a conspiracy with its main labor

25   market competitor to restrict competition in that hiring.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 103 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          104

1        They mentioned not raiding Duke; that the legislature might

2    have thought not raiding Duke is a good thing.        That's

3    unilateral action.    It's the agreement that creates the

4    displacement of competition.      There's no displacement of

5    competition if it merely decides who to hire and who not.           This

6    is a very different situation with an alleged conspiracy

7    between UNC medical school and Duke than if just UNC was merely

8    deciding who to hire or who not.

9        Finally, they mentioned -- they relied on the Edinboro

10   case.   The Edinboro case is a -- very different as pertains to

11   the clear articulation requirement.       We agree with its holding

12   on ipso facto, but what that was going on in Edinboro was there

13   was a long history of on-campus residency rules.         Universities

14   often act as the in loco parentis for their students.          What the

15   Third Circuit held was in extending that residency from two to

16   four semesters, it was -- in light of the legislative

17   background, it was clearly foreseeable.       There is no background

18   of no-poach agreements here that the legislature must have

19   contemplated and endorsed, so we think the clear articulation

20   prong is not satisfied.

21       For that reason, we think the Court does not need to reach

22   the active supervision requirement, but if it does, it is

23   applicable here, and it's applicable under the reasoning of NC

24   Dental.   As everybody points out, it's not controlled by the

25   holding, but we think it is controlled by the reasoning.            What




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 104 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         105

1    it says is active supervision is an essential condition of

2    state action immunity whenever a nonsovereign actor has an

3    incentive to pursue its own self-interest.        Because UNC is not

4    the state legislature or state supreme court, it's a

5    nonsovereign actor and it has an incentive to pursue its own

6    self-interest in hiring.     As the Plaintiffs pointed out,

7    there's a structural risk here.

8        Finally, I just want to clear up two points related to

9    things that were said earlier, first what our position is on

10   the market participant.     We are not arguing that market

11   participants can never receive protection of state action

12   immunity, which is what was going on in the cases where courts

13   have rejected them.

14       We are arguing two things.      First, we're saying that when a

15   state agency acts as a market participant it's not ipso facto

16   exempt and what that means is you have to go through the

17   analysis; and the second, we argue, is when the state agency is

18   acting as a market participant, it has to show active

19   supervision.    So it isn't establishing a firm market

20   participant exception to state action immunity.        What we're

21   saying is when a state agency like UNC is acting like a market

22   participant, you treat it like a private entity for purposes of

23   Midcal.

24       Finally, we don't normally comment on materials that we

25   receive, but I do want to be clear, in relation to the motion,




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 105 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          106

1    we never received any letters from the State of North Carolina.

2    We received a letter from the University of North Carolina.

3             THE COURT:    Okay.

4             MR. LEVIN:    Thank you.

5             THE COURT:    Thank you.

6        All right.   For the Defendant?

7             MR. COONEY:    Your Honor, I'll be brief.

8        First of all, with respect to the clear articulation

9    requirement, I believe the Plaintiff overstates the standard.

10   The case law is clear that there is no -- that there's no

11   requirement the state has to expressly state the action that it

12   intends to displace competition.      In fact, the cases say that

13   no legislature can be expected to catalog all of the

14   anticipated effects of the statute delegating authority.            The

15   court has made it clear that the state doesn't need to lay out

16   the precise way in which competition might be displaced; and,

17   in fact, when the legislature gives the authority and has the

18   policy, the problem may not even exist.

19       And I think the classic example of that is the City of

20   Columbia against Omni billboards.      In the city of Columbia, one

21   competitor controlled 95 percent of that market.         A new

22   competitor came in and began building more billboards.

23   Everybody complained about all the billboards that were going

24   up, so the City of Columbia used its zoning authority to

25   effectively zone out the competition.       And the contention there




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 106 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         107

1    was the 95 percent, the monopolist, conspired with the City to

2    impose these restrictions to prohibit the competition.

3        And the Supreme Court found that was not an issue because

4    zoning regulation by itself contemplates some form of

5    displacement of competition, and the fact that it was used to

6    basically create and secure a monopoly was not a problem.

7        And in addition, they said and eliminated what they're

8    trying to get you to -- to buy back into is there's no

9    conspiracy exception to this.      They found that the private

10   billboard company, the monopolist, was entitled to that shared

11   immunity because the -- even though the private billboard

12   monopolist is the one that convinced the City to do precisely

13   that because they wanted private parties to be able to petition

14   government and to deal with government actors to solve problems

15   whether or not the solution was good or not.

16       And so when they tell you that, well, gee, they're entering

17   an agreement with Duke and that means something different and

18   it can't apply to Duke, what they're trying to do is to

19   resurrect the conspiracy exception that the Supreme Court

20   rejected in the City of Columbia case.

21       I do think -- I have to agree I think Phoebe Putney is

22   directly relevant.    In Phoebe Putney, they imposed the Town of

23   Hallie standard.    That was a quasi-municipal corporation

24   hospital authority.    UNC is at least a hospital authority, if

25   not more than that, given its constitutional status.         So




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 107 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         108

1    there's no question Town of Hallie applies.

2        And I believe the Government respectfully overreads what

3    the -- what the finding was in North Carolina Dental because in

4    North Carolina Dental they specifically noted the private

5    interests of those dentists who served on the board.         And the

6    duality there wasn't that the board may act in ways, but that

7    these dentists had a private for-profit motive that would

8    interfere with their ability to regulate for the state.

9        Here we have only state employees.       They don't have that

10   dual motive.    For better or for worse, they're acting on behalf

11   of the state.

12       I think Edinboro College is also instructive if for no

13   other reason than it cites Your Honor on ipso facto immunity.

14            THE COURT:    It must be correctly decided.

15            MR. COONEY:    And we agree because under the Town of

16   Hallie standard that Edinboro College used, they took exactly

17   what we're talking about here, which is a -- a contemplation by

18   the General Assembly that certain steps must be taken in

19   certain areas.

20       And in that one, by doubling the amount of time students

21   were required to spend on campus, they collected more student

22   rental fees, more student housing fees; and they put the

23   private competitors for those student housing fees effectively

24   out of business because now they're doubling the length of time

25   the students have to stay on campus and collecting more housing




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 108 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                              109

1    fees because of it.

2        That goes exactly to the analogy you asked me about.            Here

3    they are.   They are effectively using their market power over

4    students to require the students to spend another year in

5    campus housing that they have to pay the proceeds to them.               And

6    we can argue whether that's a good thing or a bad thing, but

7    the one thing we can't argue about under Edinboro College is

8    it's an immune thing.    It's not subject to the antitrust laws.

9        And the UNC -- the analogy here when they talked about Town

10   of Hallie being a municipality, well, we know UNC is a

11   political subdivision.     The Board of Governors is selected

12   through an electoral process.      The General Assembly chooses the

13   Board of Governors.    They elect the Board of Governors.           Of

14   course, the General Assembly is electorally accountable.            So we

15   have electoral accountability going directly into the

16   governments of the UNC system.

17       And, finally, there was a mention about market

18   participation.   I think, again, if you read Edinboro College,

19   there's a footnote indicating that the market participant

20   theory has never been adopted by any court and wasn't being

21   adopted in Edinboro College by the Third Circuit.         It's never

22   been adopted by the Supreme Court.      There is no market

23   participant exception to immunity.

24       So if the Court, using Town of Hallie, believes there's a

25   clearly articulated policy which came not only from the General




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 109 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          110

1    Assembly but also from the governor through the state budget

2    director, who suspended salary increases, and then salary

3    ceilings, which were below salaries being paid by Duke, and

4    that was not the -- and the inherent, ordinary or logical

5    result of that was an agreement to prevent cross-competition so

6    that UNC could hang on to its faculty, that was reasonably

7    foreseeable; and we believe that therefore UNC was immune, the

8    subject of this agreement was -- is subject to that immunity,

9    and therefore Duke shares in that immunity.

10            THE COURT:    Okay.    Thank you.

11            MR. SALAHI:    Your Honor, may I have a couple minutes

12   to respond?

13            THE COURT:    Okay.

14            MR. SALAHI:    Okay.    I'll make it quick.     There are

15   just five points that I would like to make.        I'll make it very

16   brief.

17            THE COURT:    First there were two points.       Now it's

18   five points.

19            MR. SALAHI:    So with respect to the conspiracy

20   exception language in the City of Columbus (sic) case, so that

21   question is not relevant to antitrust liability.         It's relevant

22   to the question of whether there's a clearly articulated state

23   policy; and what it says is that if there's a clearly

24   articulated state policy, the fact that the state policy is the

25   product of a so-called conspiracy doesn't alter the immunity




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 110 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                           111

1    analysis.   And that's because of the Noerr-Pennington doctrine

2    and the fact that every state policy is the result of some

3    lobbying.   So it would eviscerate the doctrine if that were the

4    case.

5        Two, even if the active supervision requirement applies,

6    Duke hasn't raised any evidence that it was actively

7    supervised.   So that's another issue.

8        Three, in Dental Examiners on pages 1116 to 1117, the

9    Supreme Court talks about how -- the active supervision

10   requirement, when it applies, is flexible and context specific;

11   but it lays out four key features that are always required.

12   One of these is, and I quote, the state supervisor may not

13   itself be an active market participant.       So that supports our

14   point as well.

15       With regard to Edinboro, the critical difference there --

16   and there was a mistake in the description of the case.             It was

17   not the university itself receiving the student funds.         It was

18   not an active market participant.      A separate private

19   foundation was operating the housing complex.        So that's the

20   distinction for purposes of active supervision in this case, is

21   that the university in the Third Circuit was not an active

22   market participant, whereas here it is in the relevant market.

23       And then, finally, with respect to the Board of Governors'

24   role in all of this, Duke has not cited any evidence that the

25   Board of Governors knew of this no-poach agreement or approved




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 111 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          112

1    it.

2          Thank you.

3              THE COURT:    I'm kind of behind schedule here.      It's

4    not 11:20.   It's 12:20.    So -- and kind of a lot left to do.

5    I'm -- I think what I would suggest that we do is take about --

6    take an hour for lunch and then come back and we'll work on

7    causation.   You know, we're just going to -- we'll just do the

8    best that we can to get through everything that we have.            The

9    folks who are coming at 3:00 may have to wait on us a little

10   bit and -- so that's what I think we'll do, unless somebody --

11   yes.

12             MS. SHAVER:    Your Honor, may I ask a quick

13   clarification question?     In the roadmap for today that you laid

14   out at the beginning, you indicated that we would be dealing

15   with the motions on Dr. Baker and Dr. Hemphill together because

16   they raised similar issues, and I'm curious as to whether Your

17   Honor meant Dr. Baker and Dr. Cappelli.

18             THE COURT:    Well, it -- as I read it -- perhaps I have

19   gotten confused -- both Baker and Hemphill, doctors,

20   professors, whatever they are, you read their reports and you

21   think, "I believe I'm reading a closing argument," both of

22   them.   That is the similarity that I see in the two of them.

23   Now, there are some other overlapping issues about Dr. Cappelli

24   and such, and then there's some little pieces that aren't

25   overlapping.    But when I read Baker and when I read Hemphill, I




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 112 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         113

1    said, "Are these people the lawyers for Duke and the Plaintiff

2    or are they experts?"    That was just my gut reaction to it.        So

3    that's the similarity that I see.

4             MS. SHAVER:    Thank you for the clarification, Your

5    Honor.

6             THE COURT:    You-all can tell me why that's wrong as to

7    one of them and right as to the other one, and we'll -- we can

8    talk about that.

9        All right.   Let's be in recess then until 1:20.

10       (A noon recess was taken from 12:20 p.m. until 1:20 p.m.;

11   all parties present except Ms. Klauer.)

12            THE COURT:    Okay.   We'll turn to the

13   causation/antitrust impact issue next.       I don't know what my

14   questions are because I left my notebook on my desk.         As soon

15   as he brings it to me, I'll remember what they are.

16       Okay.   I looked over it again over lunch and -- okay.          So

17   as we discuss this, if the Plaintiff can clarify for me, in the

18   class certification there was a lot of discussion about the

19   Plaintiff's theory that the no-hire agreement meant that the

20   Defendants did not have to provide preemptive compensation

21   increases otherwise necessary to ensure employee retention.

22       That, kind of, wasn't really discussed here, so I just want

23   to figure out where that fits in to -- to things and also to

24   ask the Plaintiff if the case rises or falls on evidence of

25   centralized decision-making.      Duke says you must prove every




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 113 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         114

1    single class member suffered antitrust impact and that average

2    wage suppression is insufficient, and they talk about the Reed

3    case and the Air Cargo case.      So you-all can -- let me look at

4    the right person there.     If you can address that.

5        And then for Duke, it appeared to me that you were

6    conflating the requirement for common impact with some sort of

7    requirement that there be an intent or plan or purpose to

8    reduce common -- to reduce compensation across the board, which

9    I don't understand that there had to be an intent to have a

10   common impact to every single class member.        So if I'm -- I'd

11   like some help in understanding that because you-all appear to

12   say that there has to be evidence of an intent to reduce

13   compensation across the board.      If you're not making that

14   argument, let me know that.

15       And you also seem to be saying that there has to be

16   evidence that the chancellor used budget meetings to depress

17   compensation across the board or generally or in specific

18   cases.   And so why exactly is that necessary?

19       And then Duke also in the reply brief made what appeared to

20   me to be an entirely new argument about compensation from Duke

21   as opposed to compensation from the private diagnostic clinic

22   and, you know, normally you don't get to make new arguments in

23   a reply brief.   So if you made that argument earlier, somebody

24   needs to point that out to me.

25       And then we can address the role of circumstantial evidence




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 114 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         115

1    in antitrust cases, which nobody really talked about in

2    general, but the Supreme Court says you can consider it for

3    impact and -- so the parties might want to speak to that.

4        So this is Duke's motion and -- Mr. Cooney.

5               MR. COONEY:    Thank you, Your Honor.    I guess to answer

6    your questions or at least be direct about that --

7               THE COURT:    You can fit it in wherever, you know, you

8    need to.

9               MR. COONEY:    Well, I think maybe taking the last one

10   first because I think that's -- it's an issue that actually

11   combines several things.

12       So the issue about the PDC pay goes directly to the central

13   control element of this because their theory is, whether it's

14   retention pay or however you want to do it, that the central

15   administration at Duke, knowing that there was an agreement in

16   place, was able then to suppress the wage structure of the Duke

17   medical faculty and through that central administration,

18   whether it was through the chancellor or through the dean,

19   that's transmitted across all the departments.

20       And, of course, our response is the budgets are set at the

21   department level; and they contended, yes, but the chancellor

22   and the dean either have the opportunity to review it or do, in

23   fact, review it and therefore that's the centralized control.

24       Their theory doesn't work unless Duke can exercise that

25   kind of control over the medical faculty wages.        If Duke




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 115 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                           116

1    doesn't control the medical faculty wages, it doesn't make any

2    difference what kind of agreement Duke enters into.

3        So that's where the private diagnostic clinic comes in and

4    I think the easiest way to understand this -- and, indeed, the

5    Plaintiffs made that point in their memorandum of law in

6    support of their motion to actually exclude Dr. Baker -- is

7    that at Duke we have what they call total compensation.             There

8    is the academic compensation and there is the clinical

9    compensation and let me give you -- if I could get the ELMO

10   turned on.   So let me zoom this in.      So this is actually from

11   Dr. Leamer's rebuttal report and what you see is he talks about

12   the Duke base salary and he talks about the Duke base plus PDC.

13            THE COURT:    Yeah, but what I'm trying to understand is

14   why you didn't make this point in your initial summary judgment

15   briefing.

16            MR. COONEY:    Well, it wasn't -- I will concede it

17   wasn't made with the clarity that it was made in the reply.

18   There's no question about it.

19       But it goes to the centralized administration because the

20   centralized administration at Duke does not control the PDC.

21   The private diagnostic clinic, the PDC, it's undisputed, is a

22   separate for-profit entity.     What the PDC does is it bills for

23   the physician services and the physician services gets paid;

24   and since it's a for-profit entity, it distributes all its

25   money at the end of the year to the doctors.        And all of the




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 116 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         117

1    documents they submitted on these pay plans -- the Department

2    of Surgery, the Department of Anesthesiology -- those are all

3    PDC plans.

4        So in the PDC, you know, you're compensated according to,

5    you know, where you are in terms of your professorship and then

6    the amount of RVUs or work value units that you generate and

7    then any profit at the end of the day that's distributed

8    according to a formula.

9        The reason that becomes important is because of a document

10   they refer to called the Institutional Funds Flow.         So -- and,

11   again, just as you can see, the Duke base, the academic part of

12   a Duke physician's salary, is a small part of the total

13   compensation.    For instance, you can see for an assistant

14   professor the academic part is 23,000.       The Duke -- the total

15   is $223,000.    That's because 200,000 is coming from the PDC,

16   this clinical partnership that the physicians are in.

17       So this is a -- this is actually a chart that they dropped

18   into their brief and it's a busy chart.       But what's important

19   as we consider this argument is when you look at this chart you

20   see -- here's the PDC, of course.      Here's the university's

21   central budget, School of Medicine.       And what you see is there

22   are no fund flows from either the School of Medicine or the

23   university's central budget to the PDC.       There's no contention

24   the PDC was part of any agreement to hire or not hire or not

25   give raises or anything else.      And it's undisputed the lion's




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 117 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         118

1    share of compensation for medical faculty comes from the PDC.

2        So you need centralized control by Duke over a salary to

3    make a difference, but the Duke University central budget and

4    people who administer that have no control over the PDC.

5             THE COURT:    Well, I guess I still don't understand why

6    you didn't make this argument in your initial brief.         It

7    doesn't seem to me to be there and it seems like a pretty big

8    argument that they've had no chance to rebut.        What have I --

9             MR. COONEY:    Well -- and, Your Honor, it's part of the

10   centralized administration that we've been fighting about

11   because there is no centralized administrative structure that

12   deals with the lion's share of this -- of the salary that a

13   medical faculty gets.    And certainly if -- if Your Honor feels

14   that we didn't -- obviously, Your Honor does.

15            THE COURT:    Well, I'm asking you.      Point me where you

16   did address it so I -- if I'm mistaken, you know, you can --

17   you can tell me.

18            MR. COONEY:    Yeah.   So what -- if you'll turn to

19   page 5 of our brief, we begin talking about the Duke medical

20   faculty compensation was determined at the departmental level

21   with respect to both academic, the School of Medicine, and

22   clinical compensation --

23            THE COURT:    Yes.

24            MR. COONEY:    -- and talked about the fact that the

25   dean of the school --




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 118 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          119

1               THE COURT:    Yes.

2               MR. COONEY:    -- basically was a black box in terms of

3    the PDC.

4               THE COURT:    Uh-huh.

5               MR. COONEY:    And at that point Dean Andrews had no

6    input, had no idea how the PDC set those salaries.         Now, we

7    certainly in our reply quantified that, but that's a

8    quantification.

9        The exhibit I showed you is actually from Dr. Leamer's

10   rebuttal report, so this has not been a secret to either side.

11       And what we were -- what we were pointing out is that

12   you've got two components of a salary, only one of which is

13   subject to any centralized administrative control, and that's

14   the School of Medicine piece; and then in the reply we expanded

15   on that to explain the magnitude of what was being dealt with,

16   the fact that the PDC is a black box.       It's independent, and an

17   agreement between Duke and UNC can't affect what the PDC is

18   doing.

19              THE COURT:    So what's the consequence of that

20   argument?

21              MR. COONEY:    The consequence of that argument is that

22   Dr. Leamer -- the impact analysis that Dr. Leamer has done and

23   Dr. Cappelli has given a general opinion on combines them both

24   together.   It assumes that there's centralized control over the

25   PDC and that PDC income is impacted in the same way the




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 119 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          120

1    academic income is.

2               THE COURT:    Okay.    But in terms -- what is the -- I

3    mean, thinking about that -- I don't know, this is what I'm

4    asking -- it seems that the result you would want me to impose

5    would be no damages for anything based on compensation from

6    PDC, but that's not what you're saying.       You're saying somehow

7    this problem -- even if you have centralized control over the

8    academic part of the salary, that still means no antitrust

9    impact.    Do you see what I'm saying?     I'm not getting what it

10   means in terms of the motion that's pending in front of me.

11              MR. COONEY:    I do, Your Honor, and I apologize for not

12   having been -- for our briefing not being clear and for my not

13   understanding that until just now.

14              THE COURT:    Well, that's all right.    This case is

15   complicated and I'm not the quickest study on some of this

16   stuff.

17              MR. COONEY:    So I think I've got two responses to

18   that.    So the first goes to exclusion of the PDC income.          We

19   absolutely do believe under Rule 56 you can do that and

20   specifically under Rule 56(g) because under -- Rule 56(g), you

21   know, essentially permits the Court to narrow the issues that

22   are in dispute.

23              THE COURT:    Right.    But, I mean, you really didn't

24   explicitly ask me to do that.

25              MR. COONEY:    No, we didn't.   But as part of the




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 120 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                           121

1    Court's analysis of a Rule 56 motion, the Court is permitted to

2    take the evidence as it's presented to the Court and then do

3    that 56(g) narrowing to the extent it's appropriate.

4        And I think the second piece of this, which is why it goes

5    to impact as a whole, is the return-to-tenure analysis.             The

6    sharing regression analysis that purported to show correlation

7    and therefore common impact is all based on both sources of

8    income when the evidence is a major source of the income isn't

9    subject to this agreement, isn't subject to centralized

10   control.

11       So effectively, once you pull that out, then they don't

12   have a reliable model that can demonstrate common impact

13   because it's been based on the wrong thing.        It's been based

14   on, in large part, compensation that comes not from Duke

15   University and that's not controlled by Duke University, but a

16   strictly fee-for-service, for-profit entity that is a separate

17   legal entity and operates separately from Duke University.

18              THE COURT:    Okay.

19              MR. COONEY:    Does that --

20              THE COURT:    Well, it seems like kind of a big thing --

21              MR. COONEY:    Yes.

22              THE COURT:    -- to have not mentioned it until the

23   reply brief and so I'm really not -- I'll hear from the

24   Plaintiff on it and then I'll give you another chance maybe, if

25   we have time.   Why don't you move on to the rest of the issues.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 121 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         122

1             MR. COONEY:    We did cite that evidence in Footnote 1

2    of the opening brief.

3             THE COURT:    Yeah, but you didn't tell me why it was

4    important.

5             MR. COONEY:    Yes, Your Honor.

6             THE COURT:    I mean in this -- in the way you're

7    telling me now.    Obviously, you cited it for a reason, but it

8    doesn't seem like you cited it for the reasons you're telling

9    me now, but maybe I just wasn't understanding the subtleties.

10       All right.    Go on to the rest of the points.

11            MR. COONEY:    Well, I mean, I think Your Honor is

12   actually understanding the central point that I wanted to make

13   in terms of what's going on here, which is at best you've only

14   got centralized control over the academic piece.

15       We would contend even that evidence is not sufficient

16   because while the Plaintiffs hypothesize that, oh, the

17   chancellor, who had to have been aware of this, or the dean,

18   who had to have been aware of this, is using that influence at

19   budget meetings -- and I wasn't here for the argument on class

20   certification, but, you know, I read through the transcript.

21   Mr. Harvey, you know, indicated that the chancellor must have

22   attended every budget meeting to tell everyone, "No, we don't

23   need to raise these," because he knew there was an agreement.

24   There's just no evidence of that.

25       You know, there is anecdotal evidence that the chancellor




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 122 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         123

1    for some of these years, between 2012 and 2014, Dr. Dzau,

2    attended some of the meetings.      There's no evidence that from

3    2014 to 2016 Dr. Washington, who is the chancellor, attended

4    any meetings.

5        And all of the evidence from Dean Andrews, who was the dean

6    at that point, was basically, you know, "This is a department

7    budget.   I don't see it.    I don't approve it.     The departments

8    do it and it just comes through me and we process it on and I

9    look at it in terms of the overall School of Medicine budget."

10       So, yes, you need centralized control in order to have

11   common impact.   Without centralized control, you do not have

12   common impact.

13             THE COURT:    So the whole internal equity theory falls

14   apart without common control?

15             MR. COONEY:    Yes, on the academic side.      I mean, on

16   the -- certainly on the PDC side it does.       So if -- if you're

17   being paid, basically, according to your rank and how many --

18   how much fees you generate, then there's no -- there's no

19   reason to worry about internal equity in the sense of, all

20   right, is X being paid as much as Y because we've got objective

21   criteria on which we can measure that.       So internal equity

22   applies when you don't have kind of an objective, all right,

23   you read 20 films versus somebody else who read 10 films.

24       And that could certainly apply on the academic side, except

25   for the fact that the centralized control they posited at the




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 123 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         124

1    chancellor level, the internal equity wouldn't apply across

2    departments.    In other words, there's no rational way you can

3    say that, well, if the surgeons get a raise or somebody

4    determines there's no internal equity in the Department of

5    Surgery, that means the pediatricians and community and family

6    medicine ought to get a raise too.      There can't be any

7    transmission without some centralized authority and control

8    over it on the academic side, which doesn't exist.

9              THE COURT:    Okay.

10             MR. COONEY:    So I -- have I answered the Court's

11   issues?

12             THE COURT:    I think I hear what you're saying.

13             MR. COONEY:    Thank you, Your Honor.

14             THE COURT:    Yes.

15       For the Plaintiff.

16             MS. SHAVER:    Thank you, Your Honor.     Ann Shaver for

17   the Plaintiff.    The Court had a number of questions for me, but

18   I'll start with the issues just addressed by Duke.

19       We absolutely disagree -- well, first of all, we agree with

20   Your Honor that this was an improper reply argument, so we

21   appreciate the opportunity to rebut it here.        We absolutely

22   disagree that the PDC is a wholly separate, hermetically sealed

23   entity from the School of Medicine and that there is no

24   centralized control over what physicians are paid in the PDC.

25       There is evidence in the record that the centralized




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 124 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         125

1    control from the School of Medicine and from the chancellor

2    reaches total compensation, including the PDC compensation, and

3    that comes in a couple of forms.      The first is that when a new

4    faculty member -- and let's just be clear that you can't

5    practice at the PDC unless you're a faculty member.

6             THE COURT:    Right.

7             MS. SHAVER:    So when a new faculty member comes to

8    Duke, the chair of that person's department and the dean's

9    office decide what that person's --

10            THE COURT:    Can you just back up a step?       So Duke says

11   in their summary judgment briefing that you seek to prove

12   antitrust impact on a common basis in two ways:        One,

13   centralized decision-making and, two, internal equity.         Is that

14   right?

15            MS. SHAVER:    Yes, ma'am.

16            THE COURT:    Okay.    And what has happened to this no

17   preemptive compensation increases?      Where does that fit in?

18            MS. SHAVER:    That fits into the centralized control.

19   I could start with that, if you prefer.

20            THE COURT:    Okay.    And are these two ways that

21   together show antitrust impact or is either one of them alone

22   enough to show antitrust impact?      Just, you know, if you could

23   tell me what your position is on that and then you can say

24   whatever else you want to say.

25            MS. SHAVER:    Yes.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 125 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         126

1              THE COURT:    But I want to be sure I understand that.

2              MS. SHAVER:    They are two separate mechanisms by which

3    pay suppression spreads to the class and both were in operation

4    here.

5              THE COURT:    Okay.    And together they prove antitrust

6    impact?

7              MS. SHAVER:    Yes.

8              THE COURT:    So if --

9              MS. SHAVER:    But one does not depend on the other.

10             THE COURT:    One does not depend on the other.

11             MS. SHAVER:    Right.

12             THE COURT:    And just hypothetically speaking, if I

13   were to conclude that there wasn't evidence of common

14   decision-making, would you still have enough to get to the jury

15   just based on this internal equity?

16             MS. SHAVER:    Yes.

17             THE COURT:    Okay.    Now that I know -- I wanted to be

18   sure I understood exactly what the background was.         If you can

19   just give me a little bit of a framework here for what you're

20   going to be saying to the jury --

21             MS. SHAVER:    Sure.

22             THE COURT:    -- about antitrust impact.

23             MS. SHAVER:    Sure.

24       So, Your Honor, our theory of causation -- and you've hit

25   the nail on the head -- has two parts.       One part of our theory




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 126 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         127

1    of causation is that the centralized control over compensation

2    exercised by the administrations at Duke and UNC meant that

3    they have control over the -- the budget compensations, that

4    is, you know, how much is budgeted for faculty to be paid in a

5    given year; and because of the agreement here, they knew that

6    they did not have to pay faculty as much as they otherwise

7    would have had to.

8        So it's -- it's through that centralized control over

9    budget for compensation that they were able to exercise their

10   influence and suppress those budgets; and as part of that, they

11   did not have to give the preemptive pay increases that

12   employers typically do -- or at least not to the same extent

13   that they normally would have in a competitive marketplace.

14            THE COURT:    Okay.

15            MS. SHAVER:    All right.    So that's the first part and

16   I'll come back to all of the evidence on that.

17            THE COURT:    Yes.

18            MS. SHAVER:    Okay.   The second part of our causation

19   theory has to do about internal equity and that is that when

20   you have a -- an administrative pay system like Duke and UNC

21   had here -- that is, you have employees who are organized into

22   titles, they're organized into job families, and they're

23   organized into -- you know, within each of those is a separate

24   type of salary range.    If pay for one of those folks changes,

25   it affects pay for the rest because employers are concerned




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 127 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         128

1    with maintaining internal equity, that is, a sense of fairness

2    among the employees, and employees also care a great deal about

3    this.

4        So our theory on internal equity is that -- and there's,

5    you know, a lot of evidence in the record from class

6    certification and at this stage that shows that the senior

7    administrators were concerned about, A, if you pay Dr. X more,

8    you're going to have raise the pay of all of the other

9    associate professors there.     Otherwise, we're going to have a

10   riot on our hands.

11       Now, Duke's argument in its briefing here is that

12   Plaintiff's internal equity theory fails because internal

13   equity does not apply across department lines.        They conceded

14   it applies within departments, but they say it doesn't apply

15   across department lines.

16            THE COURT:    Or at least you have evidence it applies

17   within departments.

18            MS. SHAVER:    Fair enough.    And so I'm prepared to go

19   through today the evidence that it did apply across

20   departments.

21            THE COURT:    Well, I mean, I read your brief and you've

22   got the clinical chairs -- the evidence about the clinical

23   chairs and I've forgotten -- there were a couple other

24   categories you had.

25            MS. SHAVER:    Yes.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 128 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         129

1               THE COURT:    Yeah, I remember that.

2               MS. SHAVER:    Yeah.    So that's our framework, Your

3    Honor.    It has to do with, you know, those two theories of

4    causation.

5               THE COURT:    Uh-huh.    Okay.   So now go back to the

6    centralized control.

7               MS. SHAVER:    Okay.    So the centralized control, Duke's

8    dispute with this is its contention that compensation was

9    department specific and totally controlled by department

10   chairs.

11             THE COURT:     Which sounds just like what they're saying

12   about internal equity.

13             MS. SHAVER:     Right.    So there's a couple of issues

14   with that.    We don't contend, Your Honor, that the department

15   chairs play no role in setting compensation.        It's not one or

16   the other.    It's both.    There is a centralized administration

17   that works in tandem with these department chairs to set

18   compensation.    So -- but the evidence of centralized control

19   here from the dean's office and the chancellor's office is what

20   it is.    It's uncontrovertible.      The dean has to approve all new

21   hires and their total compensation.         And I'm going to come back

22   to that total compensation piece because that's important when

23   we talk about the PDC.      The dean's office determines the set

24   amount for annual faculty pay raises.        Any off-cycle

25   adjustments to faculty salaries for any purpose require the




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 129 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         130

1    dean's approval.    You know, there's a -- the bottom line I

2    think is it's a question of fact for the jury to decide whether

3    they believe this centralized control over pay is enough to --

4    to transmit pay suppression to the class.

5        Now, we've also talked about the role of the chancellor

6    here.   The chancellor comes in because the chancellor was also

7    a key player in approving departmental compensation budgets, as

8    well as the total School of Medicine compensation budget.           Duke

9    has argued that there's no evidence in the record that the

10   chancellor attended these annual budget meetings.         That's just

11   not the case.   Their 30(b)(6) witness Scott Gibson testified

12   that he attended them.

13       The budget meeting notes -- we -- after class

14   certification, we requested that Duke produce to us the notes

15   from each department's annual budget meeting that it holds with

16   the dean and with the chancellor.      Per Scott Gibson's

17   testimony, the chancellor is there.       And they produced those.

18   There's hundreds of them because there's one for each

19   department for each year in the class period.        So we didn't put

20   all of those in the record, but we put enough in the record to

21   show Your Honor that the chancellor is listed as an attendee in

22   those budget meetings.

23             THE COURT:    Or at least was invited.

24             MS. SHAVER:    Right.   Well, Duke says -- Duke submits,

25   I think, four out of those many hundreds of documents where




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 130 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         131

1    there were, like, check marks next to people's names, but they

2    haven't offered any witness to say what those means or "I made

3    those check marks and they mean only these people were" -- I

4    mean, there's no -- there's actually -- and their interrogatory

5    responses admit there's no contemporaneous recordkeeping on who

6    attended and who didn't, but in the list of attendees it's

7    clear.   So I think it's at least enough to get to the jury on

8    that.

9        Gibson also testified that the chancellor has to approve

10   the total School of Medicine budget, including all the

11   departmental budgets, and he said, "That's why we have the

12   end-of-the-year budget meeting with the chancellor."         Summary

13   Judgment Appendix, Tab 47.

14       So Duke says -- and this is where we get into the issue of

15   circumstantial evidence which Your Honor raised, which I'm glad

16   for the opportunity to address.      Duke says, well, there's no

17   evidence in the record that the chancellor actually used those

18   budget meetings to suppress compensation.       Well, that -- we

19   don't have a writing from the chancellor that says, "Because we

20   have this agreement, let's not give preemptive wage increases

21   this year.   Let's not increase the budget.       We don't need to

22   because we have this agreement."      Very rarely is there that

23   type of smoking gun evidence in antitrust cases.         I think, you

24   know, my favorite quote on this from the United States Supreme

25   Court in U.S. v. Falstaff Brewing is "circumstantial evidence




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 131 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                           132

1    is the lifeblood of antitrust law."

2        What we do have here is evidence that the chancellor knew

3    about the agreement and evidence that the chancellor is

4    participating -- participated in setting the compensation

5    budgets.   We also have expert testimony from our labor

6    economists that a standard employer practice is to reduce

7    turnover raise wages.      So if Duke was not as worried about

8    turnover, it had less incentive to raise wages.

9        We also have documents showing that the senior

10   administrators knew that competition between them would raise

11   pay and those are the e-mails where they say, "Let's not get

12   into raiding each other's faculty because that would just turn

13   into a bidding war.      It basically has the end result of

14   increasing salaries at both institutions."        It's a letter to

15   President Keohane.

16       So our position, Your Honor, is that is a lot of evidence,

17   certainly enough from which a reasonable jury could infer that

18   our mechanism of centralized control over budgets --

19   compensation budgets suppressed pay to the class.

20              THE COURT:    Okay.

21              MS. SHAVER:   Just turning back briefly because I think

22   the PDC issue ties into this centralized control issue.             Duke's

23   argument is there is no centralized control over PDC salary

24   pay, that it's all separate, and that's most of the pay of the

25   class members.   We contest that.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 132 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         133

1        The people who are the chairs of the departments at the

2    School of Medicine are also the chairs of the departments of

3    the PDC.    It's the same person.     When the School of Medicine

4    has its annual budget meeting each year with the chairs of the

5    departments, they're not just talking about School of Medicine

6    pay.   They're also talking about PDC pay and that's why -- I

7    think it's Paul Newman was a witness from the PDC that we

8    deposed and his deposition testimony is in the record talking

9    about his attendance at those meetings because they are

10   talking -- and I think this chart is still up in front of Your

11   Honor.

12              THE COURT:    Yes.

13              MS. SHAVER:   They're talking about the revenue flows

14   that go from the PDC to the School of Medicine.        It's called

15   the 5B academic transfer.       Part of the money that the PDC makes

16   every year goes to support faculty salaries at the School of

17   Medicine.   So there are fund flows between the two that they

18   have to discuss at those budget meetings.       So the PDC

19   decision-makers are the same functionally as at the

20   School of Medicine.

21       So that's -- that's one way in which the total budget for

22   compensation, it's discussed holistically; and so if the

23   chancellor and the -- you know, the dean and the department

24   heads know of the agreement and they're participating in those

25   budget meetings, that doesn't just affect the university




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 133 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         134

1    salary.    It affects the total salary.     And let me make two

2    other related points about that.

3               THE COURT:    But, I mean, the PDC -- I mean, the

4    doctors who run the PDC are not motivated to suppress

5    compensation.

6               MS. SHAVER:    The doctors themselves, absolutely not.

7    No.    One of them is our Plaintiff.

8               THE COURT:    So --

9               MS. SHAVER:    But the department heads of the PDC, who

10   are making decisions about departmental budgets, obviously in

11   connection with the chancellor and the dean's office and so on

12   and so forth, are.

13              THE COURT:    Right.   I mean, I understand how

14   they're -- I guess I'm trying to understand this -- you know,

15   maybe I'm not going to decide it at summary judgment.         It seems

16   like it might be important at trial.       Why do your damages flow

17   from PDC compensation?

18              MS. SHAVER:   When the administrators are setting

19   compensation budgets, they are considering total compensation.

20   They're not considering two separate parts.        It's total.

21         And, for example, in the memo that's sent out every year to

22   the departments preparing for the annual budget meetings, they

23   are required to tell the centralized administration benchmarks

24   for their pay based on total compensation, so not a benchmark

25   for just the academic portion or a benchmark for just the PDC




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 134 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         135

1    portion.   It's a benchmark for the total portion.

2        Another -- I think what really drives this point home is

3    when somebody joins the faculty they are given an offer letter

4    that is signed by the dean that is total compensation.         It's

5    not, "Here's your university compensation and, you know, you'll

6    figure out based down the line what your clinical PDC

7    compensation is going to be."      It's total.

8        And Dean Andrews testified, "That's important.         I have to

9    be involved in those decisions because we need to make sure

10   we've got the budget for it."

11       And the -- the PDC -- I guess the one other point about

12   that is they also decide the split of effort between the two at

13   the outset, so the dean's office and the department chairs.

14   You know, how much of their work is going to be academic at the

15   school, how much of their work is going to be clinical at the

16   PDC, that's decided in advance in cooperation and it informs

17   what their total compensation offer is going to be.

18       So there is centralized control both at the outset of when

19   somebody is hired and annually through these budget meetings

20   over both parts of compensation.      It's not just -- it's simply

21   not the case that there's only evidence of centralized control

22   in the record over the School of Medicine budget.

23       And, you know, to the extent that pay is determined at the

24   department level -- and, again, we don't contest that

25   department chairs play a role in this.       There's ample evidence




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 135 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         136

1    in the record that the department chairs knew about the

2    agreement.

3             THE COURT:    Right.   You don't need to go over there.

4             MS. SHAVER:    Okay.   All right.

5        Let me talk about the internal equity piece of it then.          So

6    Duke argues that the internal equity theory does not apply here

7    because internal equity only applied within departments and not

8    among departments, and we think that that is inconsistent with

9    the record evidence.    We cited in our briefing some evidence

10   that internal equity was enforced across department lines.          I

11   know Your Honor said you're familiar with that.        In its reply

12   brief, Duke had some reasons why those weren't valid examples

13   that I would like to respond to, if that's okay.

14            THE COURT:    Okay.

15            MS. SHAVER:    So we had a document, ECF 96-39, where

16   the dean was comparing the pay of chairs of different clinical

17   departments.    Duke says, well, they just have no peers within

18   their departments.    But that just proves our point that their

19   peers are in other departments and that there is

20   intradepartment equity concerns.

21       The next document is at the joint -- Summary Judgment Joint

22   Appendix, Tab 56.    That's a document where the dean's office is

23   comparing the pay of associate deans and vice deans across

24   departments.   Duke says, well, those people aren't faculty.         We

25   maintain it still shows intradepartmental equity concerns.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 136 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         137

1        Lastly, at Summary Judgment Appendix, Tab 57, there's a

2    document comparing the pay of faculty salaries in different

3    clinical departments.    Duke's response on this was confusing.

4    It said they're comparing faculty within the department, but

5    the document says, quote, Can we run an analysis of the Track 3

6    PhDs in the clinical departments, plural, end quote?

7        We also have testimony -- extremely relevant testimony from

8    UNC Chancellor Houpt.    He was asked specifically if he made a

9    retention offer to someone in orthopedics would that have

10   affected compensation outside that department.        He answered

11   yes.   He said it's -- he said, "It's not one-to-one.        If I gave

12   a hundred-thousand-dollar raise to somebody in orthopedics, it

13   doesn't mean I'm going to give a hundred-thousand-dollar raise

14   to somebody in faculty practice."      But he said, quote:     Word

15   spreads among faculty; and if word got out that this had

16   happened, yes, I believe that it would cause the school in

17   general to start coming to my office and asking for more money.

18       We also have expert testimony regarding the relationships

19   between departments.    So Dr. Cappelli opines that departments

20   are part of the same pay structure and they have a relationship

21   to one another that must be preserved in order to maintain that

22   relationship, and that's backed up by evidence in the record.

23   For example, Duke President Keohane testified that there's a

24   pay relationship between departments.       People in law get paid

25   more than people in -- I think she used German language as an




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 137 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         138

1    example.   Faculty know that and she said, "That is something

2    that we try hard not to disrupt."

3        So in sum, Your Honor, we believe there is ample evidence

4    to reach the jury on the question of whether internal equity is

5    a mechanism here by which pay suppression was spread among the

6    class.

7               THE COURT:    Okay.   Thank you.

8        Any rebuttal for the Defendant?

9               MR. COONEY:    Yes.   I'll be brief, Your Honor.

10       So let me just go through a couple of points.         For example,

11   Ms. -- the Plaintiff talked about the fact that the dean has to

12   approve --

13              THE COURT:    And the mike -- if you can --

14              MR. COONEY:    I'm sorry, Your Honor.

15              THE COURT:    All of a sudden I realized I wasn't

16   hearing you well.

17              MR. COONEY:    So the Plaintiff talked about the fact

18   the dean has to approve new-hire letters.       Now, remember what

19   their own expert said about new-hire letters.        By definition, a

20   new hire is coming in at the market rate.       So their evidence is

21   the dean is approving a market rate hire letter and that that

22   somehow shows centralized control over both the medical school

23   and the PDC to suppress pay.       It can't be both ways.    And, in

24   fact, what the evidence --

25              THE COURT:    Well, why not?




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 138 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          139

1             MR. COONEY:    Well, because if the dean is approving a

2    market rate and there's internal equity concerns and internal

3    equity is going to spread throughout the department and there's

4    centralized control, then when the dean approves -- and there's

5    no dispute the new hire gets the market rate, then by the same

6    mechanism they claim suppresses pay, that ought to raise

7    everyone's pay.    And it does -- and they say it doesn't; and if

8    it doesn't, it's because there's no centralized control by the

9    dean over the lion's share of this compensation.

10       The dean has zero role in setting the PDC compensation.           Is

11   she aware of it or was she aware OF it during this time?            Sure,

12   in terms of what the new hire was and what was reported out.

13   But the black box that she talks about is how the PDC is

14   setting its salaries, what a work value unit may be worth for a

15   radiologist or a CT scan versus a plain x-ray.        There's -- and

16   each department has its own kind of logarithms for that.

17       In addition, she mentioned Scott Gibson at page 67 of Tab 4

18   of the Joint Appendix.     It's 67, the deposition.      It's SJA 22.

19   Mr. Gibson testified, "The dean does approve offer letters.

20   The offer letters have compensation.       Her focus is on the

21   university side of compensation.      And what she's looking at is,

22   is it roughly in proportion to the university academic effort?"

23       In other words, if somebody is only going to spend

24   10 percent of their time on the academic side, am I paying them

25   10 percent of that academic salary or should I -- or am I




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 139 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         140

1    paying them too much on the academic side.        It has nothing to

2    do with what's being set on the PDC side, and that's the

3    essential fiction of trying to pull these two things together

4    and say that somehow there's -- there is -- there's centralized

5    control.

6        It's interesting -- the PDC itself is actually a

7    professional organization of class members for this case and

8    the department chairs have zero reason to suppress pay within

9    the PDC because they get paid from the PDC as well.         A

10   department chair has an academic salary, and he or she also has

11   a PDC salary that pays them to do the PDC work and pays them in

12   work value units in the PDC because they're still practicing

13   medicine too as an academic chair.      So there's -- there's no

14   incentive to suppress any pay on the PDC side and there's been

15   no allegation whatsoever that the PDC was part of any agreement

16   with the University of North Carolina and Duke to suppress pay.

17   So they're missing that third conspirator, so to speak.

18       In addition, the Plaintiff continues to mention a letter or

19   letters that were written to Dr. Keohane during the time she

20   was president of Duke University.      Of course, she left the

21   presidency in the early 2000s.      The letters they've mentioned

22   came from the business school dean.       There are no letters from

23   the medical school dean talking about the same thing and, in

24   fact, there's a completely different line of reporting

25   authority for the healthcare side versus what's sometimes




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 140 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          141

1    referred to as the campus side.      The campus side is the

2    traditional undergraduate school and the graduate school is

3    except the School of Medicine.      So the provost on the campus

4    side, who is Peter Lang, who they mention a lot, has no

5    responsibility or input whatsoever into the healthcare side and

6    certainly none into the PDC.

7        And that, frankly, goes to at least one of the documents

8    she talked about.    So they had these three documents.       One was

9    for chairs.   One was for vice deans.      Those are obviously

10   leadership positions on the academic side and there's reason to

11   think that Duke on the academic side would want to take a look

12   at how am I paying my deans and how am I paying my vice deans.

13   The chairs aren't even -- they're not even part of the class.

14   They've been excluded from the class.

15       The other -- the other reference is to Track 3 PhDs.            Now,

16   Track 3 PhDs would be people without medical degrees.         So the

17   people without medical degrees, there are about 180 of them or

18   so in the class.    We can refer to them generally as basic

19   sciences.   They don't get any income from the PDC.        They get

20   all their income from the university side.        So if you want to

21   talk about any centralized control, it at best would only apply

22   to 180 people in the class who, because they're not physicians,

23   are obviously not generating fees or part of a medical

24   partnership in the PDC.     So you can't take a look at, for

25   instance, PhDs who may be excluded from the class, unless they




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 141 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         142

1    hold a certain faculty rank, and then try to apply it across

2    the board as evidence somehow that internal equity is spreading

3    across departments.

4        Now, she is absolutely right.       The department chair on the

5    academic side is also the department chair within the PDC.

6    There's no debate about that.      That's undisputed.     What is

7    disputed and what I think there is no debate -- there shouldn't

8    be a debate about is the testimony is clear the dean on the

9    School of Medicine side has no insight into how the department

10   chairs are setting compensation on the PDC.        Those are done

11   pursuant to the plans.     So --

12             THE COURT:    Well, I think you told me you were going

13   to be brief.

14             MR. COONEY:    All right.    And I have nothing further to

15   say.

16             MS. SHAVER:    Your Honor --

17             THE COURT:    Let me ask the Plaintiff one question.

18   Mr. Cooney says that you say that new-hire compensation doesn't

19   spread through internal equity.       Is that right?

20             MS. SHAVER:    I'm not sure, Your Honor, that that's

21   right.   I think -- the point that we're making about new-hire

22   compensation is that it is a total compensation package that is

23   centrally determined and it does have an effect on internal

24   equity because if you bring somebody in -- a new hire in at a

25   higher level than the people who are already there at that




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 142 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         143

1    level, you're going to have a problem.       And that's even in

2    the -- that annual budget letter that goes out to the

3    department chairs on the last page, it even says, you know,

4    consider issues of equity compression or compression in pay in

5    that scenario.   So internal equity considerations absolutely

6    apply to new hires, if I understood Your Honor's question

7    correctly.

8             THE COURT:    Well, I mean, he -- Mr. Cooney says that

9    your evidence is that new-hire compensation doesn't spread --

10   does not spread through internal equity.

11            MS. SHAVER:    That's not correct --

12            THE COURT:    Okay.

13            MS. SHAVER:    -- for the reasons that I just said.

14   It's not even supported in the record of Duke's own documents.

15            THE COURT:    Okay.   You had a point you wanted to make.

16            MS. SHAVER:    If I could have 60 seconds, Your Honor.

17       The point that there's no allegations that PDC is part of

18   the conspiracy, that we're somehow missing this third actor,

19   that ignores what I just said about the fact that the

20   department chairs are the same in both places and that the

21   department chairs knew about the agreement.        And, yes, they had

22   every incentive to suppress compensation and keep compensation

23   budgets lower.

24            THE COURT:    At PDC?

25            MS. SHAVER:    Yes, at PDC.    Because -- I mean, the




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 143 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          144

1    total -- first of all, whatever is left over from the PDC is

2    going to go back through that transfer to the School of

3    Medicine.    There's all this pressure coming from the

4    centralized administration to keep budgets down and so, you

5    know, if the department chairs -- and, again, we've got -- we

6    have several documents in the record where people are writing

7    the department chairs saying, you know, "There's a candidate

8    from UNC, but don't worry.     He came to us.     I didn't poach

9    him."   Or "He applied.    We didn't raid."    Things like that that

10   show that these department chairs absolutely knew about the

11   agreement and were involved in enforcing it.        So to -- to say

12   that the PDC is somehow external to the conspiracy is a false

13   distinction.

14       The last point I want to make, Your Honor, is Mr. Cooney

15   said that the letters we mentioned about -- you know, that the

16   senior administrators were concerned about competition, raising

17   salaries were just the business school dean, had nothing to do

18   with the School of Medicine.      Not so, Your Honor.     We put in

19   the record this document, UNC Dean Houpt to Duke Chancellor

20   Snyderman.    It's circled there at the bottom.      "If we recruit

21   each other's faculty, we'd only be setting up a bidding war."

22   And that's specifically with respect to medical faculty.

23       So there are several examples of this in the record.            The

24   only point I wanted to make is they're not all external to the

25   School of Medicine.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 144 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         145

1        Thank you, Your Honor.

2             THE COURT:    Mr. Cooney, why did you tell me that the

3    Plaintiff says new-hire compensation doesn't spread through

4    internal equities?    Or did I misunderstand you?

5             MR. COONEY:    I'm glad you asked me that because I

6    probably didn't express myself very clearly.

7        So if their theory is there's centralized control and if

8    the dean is approving a new hire and if their theory of sharing

9    is correct, then that ought to be transmitted to everyone and

10   there should be no pay suppression.

11       So, in other words, they're making both sides of the same

12   argument.    They're saying on the one hand there's this

13   centralized control and the dean is admittedly approving market

14   rates for new hires and worried about bringing everyone else up

15   to that market rate, but somehow these people aren't being paid

16   market rate, that their pay is being suppressed.

17       So either the market rate is not being transmitted, in

18   which case there is no centralized control, or it is being

19   transmitted, in which case there's no common impact.           So I --

20   and that -- that was the point I made inelegantly.         I

21   apologize.

22            THE COURT:    I see.   No, no, that's all right.       Thank

23   you for explaining it to me.

24       Did the Plaintiff want to rebut that point?

25            MS. SHAVER:    Yes, we do, Your Honor.      My colleague,




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 145 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          146

1    Mr. Harvey, is eager to.

2              THE COURT:    Okay.

3              MR. HARVEY:    First of all, there is no market rates --

4    a nationwide market rate for faculty.       The market for faculty

5    is not like the market for wheat.      There isn't one price that

6    is publicly posted that everyone follows.       These are individual

7    negotiations and the forces of internal equity, the forces of

8    top-down control do not happen immediately.        So when

9    competition is taken out of the system by holding its fiercest

10   competitor at bay by a secret agreement, competition goes down

11   and pay goes down.     It doesn't go down to zero.     There is some

12   competition, of course.     And is that fight fair?      That's why

13   damages are 8 percent instead of 30 percent.

14             THE COURT:    Okay.   I think I understand that.

15       All right.   Let's move on to the hospital.       This is Duke

16   University Hospital System's motion, which seems to me probably

17   ought to be granted and therefore I just -- to save some time,

18   I'd rather hear from the Plaintiff about why I shouldn't grant

19   it and let's see -- Mr.     Salahi.   There you are.     You moved

20   places.

21             MR. SALAHI:    Yes.   Thank you, Your Honor, for giving

22   me the chance --

23             THE COURT:    And if you can -- let me find my notes on

24   this so I can ask you the question the right way.         So Duke says

25   that mere corporate affiliation is not sufficient to impute




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 146 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         147

1    liability.   That's true.

2             MR. SALAHI:    Yes.

3             THE COURT:    You say that formal corporate distinctions

4    are not sufficient to insulate Duke Hospital from liability.

5    Well, they certainly don't automatically insulate them and I

6    would agree with that, but absent something -- you've got to

7    have something else --

8             MR. SALAHI:    Uh-huh.

9             THE COURT:    -- when they are separate entities and

10   here your evidence -- I appreciate the evidence you pointed

11   out, but it doesn't seem to point out that the actors are

12   acting for the hospital system as opposed to acting for the

13   medical school.    It just seems like -- it seems like they're

14   acting for the medical school.

15            MR. SALAHI:    Okay.

16            THE COURT:    So that is my main hang-up with what

17   you're saying.    And this Bestfoods case from the Supreme Court,

18   which is a CERCLA case and not an antitrust case, but no reason

19   to think they wouldn't follow that -- at least I couldn't think

20   of one, perhaps you can -- seems to pretty much be in Duke's

21   favor.   So now you can speak.

22            MR. SALAHI:    Sure.   It might be surprising to hear

23   that the Bestfoods case is precisely on point, but it cuts in

24   our favor.

25            THE COURT:    I am surprised to hear that.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 147 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          148

1             MR. SALAHI:    Yes.    What that case says is that courts

2    generally presume that a corporate officer is acting for the

3    subsidiary when acting for the subsidiary.        In a way -- and

4    that was a case I believe on the pleadings and so was the

5    Girgis case.    In a way, what -- if you were looking at a

6    situation where we were looking at a board of directors' vote

7    for the subsidiary, we would presume that the directors' vote

8    in that context was for the subsidiary.       It is a rebuttable

9    presumption.    So the court goes on to explain, well, if it was

10   so against self-interest, that might rebut the presumption.

11       Here, though, on summary judgment, it's Duke University

12   Health System that is trying to make the presumption that when

13   Mr. Dzau, when Mr. Snyderman, when the department chairs were

14   acting, they were acting solely wearing a Duke University hat

15   and never wearing a Duke University Health System hat.         For

16   them to prevail on this summary judgment motion, they would

17   have to show that no reasonable jury could conclude that they

18   were also wearing a DUHS hat in this context.

19            THE COURT:    Well, the affidavit that they presented

20   from Mr. or Dr. Fulkerson seems to largely -- put aside the

21   conclusory paragraph, which is the second part of paragraph 10.

22   Okay.   That's conclusory.     But the rest of it seems to do that

23   and what have you rebutted that with?

24            MR. SALAHI:    Yes, Your Honor.     I would like to walk

25   through some of the record evidence that does rebut that.           At a




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 148 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          149

1    high level, before I get into the details, there are four

2    levels of evidence that would support a jury conclusion that

3    these actors were actually wearing both hats in this context.

4    It's not one or the other.     This is not a situation where we

5    have a board meeting that's clearly isolated from everything

6    else that's going on.

7        So we have got the same leadership at the top.         It's Victor

8    Dzau.   That's -- his predecessor, Ralph Snyderman.        When we

9    look at the Scott Gibson 30(b)(6) testimony, he's talking about

10   these coordinated budget planning meetings.        How does he

11   identify the chancellor of health affairs?        He identifies him

12   as the person who leads Duke University Health System.         So, if

13   anything, the presumption actually cuts that he was acting for

14   the Health System.

15       We've got the same middle management, these department

16   chairs, who Scott Gibson also says live at the interface

17   between the School of Medicine's academic mission and the Duke

18   University Health System clinical mission.        These are the same

19   people that Duke University and the Health System have argued

20   are the ones making the hiring decision; and de facto if the

21   department chairs are not hiring people at UNC because of the

22   no-poach agreement, that means that they're not hiring people

23   who are going to be providing clinical services at the Health

24   System.

25       And, actually, that is -- that reminds me of another point




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 149 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         150

1    I wanted to make, which is that these School of Medicine

2    faculty in the clinical departments are providing services

3    through DUHS even though DUHS is not their formal employer or

4    the person who writes the paycheck.       But that's irrelevant and

5    I can explain why if the Court has questions about that.

6        Other than same leadership, same middle management, and the

7    same physicians, which I've just talked about, we also have

8    this interflow of funds between the two entities and so I

9    think --

10              THE COURT:    Well, what is your evidence -- are you

11   agreeing then with DUHS that they did not employ class members?

12              MR. SALAHI:    That is correct.   So DUHS is not the

13   technical employer.      Our class members are medical faculty with

14   an academic appointment.      That does not mean that people who

15   were involved in the DUHS system were not also class members.

16   In fact, they were and there's Scott Gibson testimony about

17   that, where he talks about how one group of the hospitalists

18   are people who have at least 10 percent academic duties at the

19   School of Medicine and therefore are involved in both systems.

20   So there's this de facto effect between what is going on at the

21   School of Medicine at the department chair level and at the

22   chancellor level in terms of enforcing the no-poach agreement

23   and the direct impact on who is then at DUHS.        And there's an

24   economic link that provides the motivation.

25       And we cite in our case -- in our brief in the legal




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 150 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         151

1    standard section the Virginia Vermiculite case, which I think

2    is a helpful analogue here because we don't have to show that

3    DUHS supported the conspiracy or acquiesced in it because they

4    wanted to suppress the wages that they would have to pay

5    directly.    Different motivations are fine.

6        In Virginia Vermiculite, it was a case involving an

7    incumbent with a large land owning, large vermiculites, a

8    mineral deposit, and an upstart wanted to come join the scene.

9    What the incumbent did was it sold off a large portion of its

10   land and those deposits to a nonprofit environmental

11   organization, who clearly didn't have any sort of motive in

12   depressing vermiculite prices.      It just wanted to -- or

13   inflating, I'm sorry, vermiculate prices.       It just wanted to

14   preserve the resources.     Yet that was enough for antitrust

15   liability.

16       So here DUHS, its motivation is the fact that the Duke

17   school --

18             THE COURT:    But the agreement clearly was to suppress

19   or inflate, whichever it was -- I'm having a moment -- the

20   prices.   I mean, the Vermiculite case was not about whether

21   they entered into an agreement.      It was about the motive to

22   enter into the agreement.     Here -- right?    I mean, here the

23   question is did they enter into the agreement.

24             MR. SALAHI:   Yes, that is a question and I would

25   submit that the jury could reasonably conclude that when




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 151 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         152

1    Dr. Dzau and when Dr. Snyderman entered into or continued or

2    failed to stop the agreement, however you want to look at it,

3    they were doing that on behalf of both Duke University and Duke

4    University Health System because of the deep interaction

5    between the two.

6        And it's worth noting that their counterpart at UNC is a

7    unified structure.    If a medical faculty instructor were to

8    leave the School of Medicine at Duke, they would carry their

9    whole practice with them and go to UNC.       So there's a direct

10   impact on both entities that gives both of those entities the

11   motive to participate in the conspiracy.

12            THE COURT:    So just on a practical level, tell me why

13   this is important.    I mean, why --

14            MR. SALAHI:    In terms of the significance to this case

15   or --

16            THE COURT:    Yeah.   Why does it matter?     I mean,

17   surely -- are you saying Duke University can't satisfy the

18   judgment so you've got to have somebody jointly and severally

19   liable or -- I mean, why do you have -- I'm just -- why are

20   they here?

21            MR. SALAHI:    Yep.   Well, they're here --

22            THE COURT:    This is not a legal question.

23            MR. SALAHI:    Yes.   I don't know if I can answer

24   exactly the question about whether Duke University can satisfy

25   the judgment.   I don't have insight into that.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 152 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         153

1             THE COURT:    I'm just using that as an example.

2             MR. SALAHI:    Yeah.    But they're here because, based on

3    what we learned through the litigation process, they did

4    participate in the conspiracy and they're a crucial part of

5    that as well.

6             THE COURT:    So why isn't PDC here?      I mean, I'm having

7    a little trouble figuring this out.

8             MR. SALAHI:    Yep, yep.    So from what we know in the

9    record, PDC participates and de facto sort of implements it

10   from orders that come on down from above.       So that's the

11   chancellor who oversees both DUHS and Duke University.

12            THE COURT:    Okay.    Well, I mean, because that's not

13   what the Defendant says.     The Defendant says PDC is its own

14   independent group making its own independent compensation

15   decisions, right?

16            MR. SALAHI:    And we disagree.     I'm not saying the

17   evidence on this issue is a slam dunk.       We didn't move on this

18   issue, but it's enough that a jury looking at it could come to

19   one conclusion or another --

20            THE COURT:    Okay.

21            MR. SALAHI:    -- speaking about DUHS specifically, yes.

22            THE COURT:    All right.    Anything else you want to say

23   about that?

24            MR. SALAHI:    If I could --

25            THE COURT:    I didn't mean to cut you off.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 153 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         154

1             MR. SALAHI:    Sure.    Well, Your Honor, I do want to

2    point the Court to Tab 65 of the Summary Judgment Appendix,

3    which is an internal "Funds Flow Analysis," and there are ample

4    materials under this tab that demonstrate that DUHS was

5    responsible for transmitting money to Duke University School of

6    Medicine specifically to cover things like recruitment and

7    retention.    May I approach the ELMO?

8             THE COURT:    Yes.

9             MR. SALAHI:    Okay.    Specifically to cover things

10   like -- so Mr. Cooney has helpfully given me this chart.

11            THE COURT:    Which page is it?     What's the page number?

12            MR. SALAHI:    So this is Summary Judgment Appendix 316,

13   which is the chart that was just up here a moment ago.

14            THE COURT:    Oh.    I thought you said 65.

15            MR. SALAHI:    Yeah, so the next tab is Tab 65.       So if

16   you turn to -- and, actually, some of this material Duke

17   University has requested be temporarily sealed.

18            THE COURT:    Well, just direct me.      I'm looking at it.

19            MR. SALAHI:    So before I put it on the ELMO --

20            THE COURT:    I'm sorry.    What?

21            MR. SALAHI:    -- we look at SJA 384.

22            THE COURT:    I'm looking at the old version, Tab 65,

23   which says "DU/DUHS Ad Hoc Review."       Is that what you're

24   looking at?

25            MR. SALAHI:    Yes, that's correct.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 154 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         155

1             THE COURT:    What's the internal pagination?

2             MR. SALAHI:    It's 384 of the Summary Judgment

3    Appendix.

4             THE COURT:    I'm sorry.    I'm not asking the question

5    the right way.   The originally appended pages numbers 1, 2, 3,

6    4 --

7             MR. SALAHI:    So are we looking at the ECF number or

8    are we looking at the Summary Judgment Appendix number?

9             THE COURT:    No, no.

10            MR. SALAHI:    I apologize, Your Honor.

11            THE COURT:    I apologize.    This is what I'm looking at

12   right here.   It's in this book you-all gave me back a few weeks

13   ago preliminarily.

14            MR. SALAHI:    So would that be 9 of 20 at the bottom?

15            THE COURT:    Oh.    They stopped the page numbers at 7.

16   Section 2.1, is that what you're looking at?

17            MR. SALAHI:    Yes, Section 2.1.

18            THE COURT:    All right.    I'm with you.    Sorry.

19            MR. SALAHI:    And so we see a chart there that

20   demonstrates the funding from Duke University Health System to

21   the School of Medicine.

22            THE COURT:    Yes.

23            MR. SALAHI:    It gives us the totals.      On the very next

24   page, there is a comment that says:       "Academic Support

25   increases...relate entirely to clinical departments and reflect




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 155 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         156

1    one-time funding for new chairs in Medicine, Orthopedics, and

2    Radiology...."

3        Flipping through this exhibit further on section -- the

4    chart labeled Section 2.3 --

5               THE COURT:    Yes.

6               MR. SALAHI:    -- it talks about payments for services

7    of clinical faculty.      So this is money that DUHS transmits to

8    the School of Medicine for the work performed by the clinical

9    faculty.   I'm not going to say the number just because it's

10   temporarily under seal.

11              THE COURT:    Well, it's not particularly important, I

12   wouldn't think, the exact amount wouldn't be at this point.

13              MR. SALAHI:    Right.   And then the next page shows a

14   listing of how much support is provided financially for

15   particular clinical departments.        That's Section 2.4.

16              THE COURT:    And this matters --

17              MR. SALAHI:    This matters because it explains why when

18   Dr. Dzau or Dr. Snyderman were acting to perpetuate the

19   agreement with UNC they would have been doing so for both the

20   hospital system and the university.

21              THE COURT:    All right.

22              MR. SALAHI:    All right.    Thank you, Your Honor.

23              THE COURT:    You always say you're going to be brief,

24   Mr. Cooney, but if you want a minute, I will keep tabs.

25              MR. COONEY:    Yes, ma'am.    If we take a look at the




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 156 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         157

1    institutional fund flow, it's important to understand that Duke

2    University Health System is the hospital.

3              THE COURT:    That's why I kept calling it the hospital

4    at the beginning.    Yeah, I figured that part out.

5              MR. COONEY:    And that's fine.    And here it's a remnant

6    of the fact that this case initially involved nonfaculty nurses

7    and the nonfaculty nurses are employed by the Duke University

8    Health System.   That's why they initially sued the Duke

9    University Health System.

10       Now, to the extent the hospitalist for the Duke University

11   Health System has a significant faculty component, they're

12   actually on the Duke medical faculty; and most of, if not all

13   of, the hospitalists and primary care physicians employed by

14   the Duke University Health System are excluded from the class.

15   They're not in the class.

16       So when we look at the fund flows, what we're really

17   talking about is the fact that -- you know, the medical

18   director of the Department of Neonatology is on the faculty at

19   Duke.   He or she is going to provide medical directorship

20   services and get paid for that.      That's what the services flow

21   is back and forth when we look at that.       We see there's an

22   academic transfer from the health system to the School of

23   Medicine, and then they share allocated overhead as well.

24       But there's not a single -- there's nothing coming from the

25   university's central budget to the Health System, and the only




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 157 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         158

1    thing that goes between the School of Medicine and the Health

2    System are charges for the services that are provided.

3        So they're -- they're -- it -- the record is clear the

4    hospital doesn't employ anyone.      The hospital couldn't have

5    been part of an agreement to suppress wages because it wouldn't

6    have worked.    There's no way the hospital could have suppressed

7    wages because it wasn't in control of the wages.         So the theory

8    doesn't make any sense.

9        If you -- if you believe Dr. Dzau isn't telling the truth

10   when he said there was no agreement and, in fact, there was an

11   agreement, it can only be an agreement on behalf of the School

12   of Medicine because there would be no reason to agree on behalf

13   of Duke University Health System because they don't have any

14   control over the salaries anyway.      It's not on their budget.

15            THE COURT:    The academic salary.

16            MR. COONEY:    Yeah, yeah.

17            THE COURT:    Okay.   I was just making sure I

18   understand.

19            MR. COONEY:    You're exactly right.

20            THE COURT:    All right.    Thank you.

21       Do you want to rebut that narrowly?

22            MR. SALAHI:    Narrow point is that whether they have

23   control over the salaries is irrelevant to whether they can be

24   held liable for the antitrust violation.       Under Virginia

25   Vermiculite, they just need to acquiesce in the agreement




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 158 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         159

1    knowing that it has anticompetitive effects; and we've shown

2    that based on the direct involvement at three levels, the

3    senior leadership and the middle management.

4        Thank you, Your Honor.

5             THE COURT:    All right.    Let's turn to the experts now,

6    these three other experts -- Dr. Cappelli, Dr. Baker -- and I

7    guess Professor Hemphill also has a doctorate in economics

8    so -- there's a number of overlapping issues, but then there's

9    a bunch of individual issues.      So I don't really know the best

10   way to do this.    I think you-all had divided it up with the

11   same person talking about Dr. Cappelli and --

12            MR. GLACKIN:    Your Honor, Ms. Shaver will address

13   Dr. Cappelli and also the motion to exclude Dr. Baker we filed

14   on the basis of his lack of qualifications.        I'll be responding

15   to Duke's motion to exclude Professor Hemphill's testimony, and

16   to the extent we want to have a conversation or Your Honor

17   would like to have a conversation about sort of the general

18   rules of road on expert testimony, to the extent that

19   implicates Dr. Baker, I'll address that also.

20            THE COURT:    Okay.   So maybe I'll just talk about all

21   three of them.    I don't know.    Well, maybe I'll just let

22   you-all talk about them rather than trying to figure out how to

23   tell you what my concerns are.      I mean, I think -- you know, I

24   have some concerns.    I want to be sure people talk within their

25   expertise.   I want to be sure that they aren't talking about




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 159 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         160

1    somebody's intent.     I want to be sure they're not talking about

2    legal issues, like these plus factors.       I mean, that seems to

3    be something courts talk about, not economists or labor market

4    people.   So I'm not really sure why that comes in.        I want to

5    be sure that experts are not going to be making closing

6    arguments from the witness stand, which a lot of what

7    Professor Hemphill and Dr. Baker say seem to me to be.

8        Dr. Baker didn't -- as I understand it, he has an opinion

9    that there was no antitrust impact, right?

10             MS. BASS:    Your Honor, Dr. Baker's role was to respond

11   to Dr. Cappelli.    So Dr. Cappelli's opinion is that there is

12   antitrust impact in this case based on his views of internal

13   equity and embeddedness.

14             THE COURT:    Right.

15             MS. BASS:    So Dr. Baker's view then was to examine

16   Dr. Cappelli's opinions, examine the record, and come to his

17   own conclusion about whether or not Dr. Cappelli was correct.

18             THE COURT:    Okay.    So, I mean, I understand why

19   Dr. Baker can come in and say that a lot of Dr. Cappelli's

20   assumptions are incorrect, they don't accurately reflect the

21   market for medical school faculty, et cetera.        But to the

22   extent he wants to come in and say there is no impact, I

23   question whether he ought to be able to do that because he

24   didn't do any study.     I mean, he just -- that's -- there's no

25   methodology at all in that conclusion that he made or at least




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 160 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         161

1    that's what it seemed to me to be, subject to hearing from

2    you-all.

3        So -- anyway, those are sort of my general observations.

4    Why don't we just do them one at a time and we'll start with

5    Dr. Cappelli and it's -- that is the Defendants' motion.

6               MR. COONEY:    Yes.   And, quite frankly, Dr. Cappelli

7    and Dr. Baker could probably -- as Ms. Shaver suggested before

8    we broke, can --

9               THE COURT:    I'm sorry.    I can't hear you.

10              MR. COONEY:    I'm sorry.    Dr. Cappelli and Dr. Baker,

11   as Ms. Shaver suggested before we broke, probably could almost

12   be considered together.

13              THE COURT:    I'm good with that if it's going to be the

14   same person, though it's opposite people's motions.         So we'll

15   just -- if you want to start out with -- I don't care.         Just go

16   ahead.   I'm obviously going to let you-all talk until we run

17   out of time or I get tired of listening to you, so, you know

18   proceed.

19              MR. COONEY:    Let me try to put them both together and

20   then, to the extent I screw anything up, I'm going to ask

21   Ms. Bass to fill in for me, if that's all right.

22              THE COURT:    Okay.

23              MR. COONEY:    So, essentially, Dr. Cappelli came in and

24   said, "Well, I'm an expert at labor economics."        He didn't

25   perform any particular study but ended up giving an opinion




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 161 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         162

1    that because of the way labor markets work this would be

2    transmitted.    And he has no particularized expertise and didn't

3    familiarize himself with -- with the medical market, so we

4    question whether he's got the basis to do that.

5        And so what happened is Dr. Baker came in and said, "I've

6    read this opinion and I've gone out and I've looked at some

7    things.    So if, in fact, faculty are embedded at Duke, then

8    the -- the departure rate at Duke ought to be low because the

9    theory is you're stuck.     You can't go anywhere."      And so

10   Dr. Baker takes a look at that and generates some charts.           "All

11   right.    When I take a look at faculty leaving Duke and faculty

12   leaving Carolina, it doesn't look any different than the range

13   of faculty leaving anywhere."

14       Then he takes a look at, all right, faculty departures

15   outside of Duke, you know, is there really a national market.

16   In fact, people leave and come outside of North Carolina to

17   Duke all the time.    And he puts together that exhibit.

18       So what Dr. Baker was effectively doing is saying, "If

19   Dr. Cappelli is right that there's got to be common impact,

20   then we ought to see certain things and I'm not seeing those

21   things when I look at the data.      And so based on my opinion,

22   this data is inconsistent with an opinion that there is common

23   impact because you ought to see these things play out."

24       Now, I understand the Court's concern about giving an

25   expert opinion on something that is an ultimate issue for the




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 162 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         163

1    jury to decide and it kind of goes to Dr. Hemphill as well, but

2    I think what Dr. Baker has done is he's provided a series of

3    pedagogical points that you ought to see A, B, C, D, and E; and

4    when I go out and look at the data, the data is inconsistent

5    with A, B, C, D, and E.

6             THE COURT:    So I understand that.      I mean, I

7    understand what you're saying.      If he comes in and does that --

8    I mean, he's an economist, right?

9             MR. COONEY:    Yes, ma'am.

10            THE COURT:    He's not a labor economist.       He doesn't

11   have the experience that Dr. Cappelli has.        I understand what

12   you're saying there.    But he seems to do a lot more than that

13   in his report.

14            MR. COONEY:    Well, there's no question parts of his

15   report may go beyond what the Court feels comfortable with in

16   terms of the expressions of opinion, but at the core his

17   opinion is basically he is familiar with the way in which

18   academic medical centers operate.      I would contend in that core

19   he's certainly perhaps more qualified than somebody who is an

20   expert in labor markets in general.

21            THE COURT:    Yeah, he teaches first-year med students

22   one class that they tangentially talk about compensation.           I

23   mean, I have a bit of a problem with that.        I mean, am I wrong?

24   That's what his most recent experience is.

25            MR. COONEY:    Well, yeah, in terms of teaching, but




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 163 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         164

1    he's embedded in both faculties so, obviously, he's interacting

2    with a medical faculty on a daily basis.

3             THE COURT:    Yeah, so -- I mean, but he doesn't have

4    any -- for a bunch of stuff that he says it does not seem like

5    he has data.    It seems like he has his thoughts, which aren't

6    based on labor economics or any sort of economic theory.

7        They're -- you know, he said that because faculty can be

8    induced to relocate, colluding to suppress opportunities for

9    faculty to change jobs locally does not have an effect on

10   competition.    I understood him to say that.      Well, he doesn't

11   have -- I did not understand him to have any basis for that

12   other than that's just his thoughts after living in the

13   academic world for a while.

14            MR. COONEY:    Well, again, I think based on the data he

15   takes a look at it and presents tables on.        So if, in fact, it

16   had an impact on competition -- again, their theory is if

17   people are stuck because there's no competition, they've been

18   embedded and they're being paid below market rates, you know,

19   the -- the tabular data he presents simply doesn't bear that

20   out.

21       Now, should he be expressing that particular opinion in a

22   somewhat different format, that -- absolutely if -- to the

23   extent the Court has an issue with him making a blanket

24   statement like that as opposed to "Here's what this data says

25   and here's what you ought to see."




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 164 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                           165

1               THE COURT:    Uh-huh.

2               MR. COONEY:   And I certainly understand that's where

3    the Court is going probably with all of these witnesses to a

4    certain extent, is it's a here's what you ought to see if one

5    side or the other is correct.

6               THE COURT:    Right.    I mean, that's why some -- a lot

7    of Dr. Cappelli's views are probably going to come in, because

8    he says, "This is what you would expect to see if you" --

9    whatever those three categories are.       They all start with C.

10   "You know, you fit it into one of those and this is what I'm

11   talking about in this academic theory."

12              MR. COONEY:   And then Dr. Baker comes back and says,

13   "I've looked at this data and I'm not seeing X, I'm not seeing

14   Y, and I'm not seeing Z, and this would be inconsistent with

15   the opinion that there would be impact across because we ought

16   to see this effect."

17         I think that's a very standard approach really on behalf of

18   both experts.    You know, he puts out a theory.      Now, he

19   didn't -- there's no -- it is a theory.       He hasn't done a

20   particularized study to say, "Yes, and the data show X, Y, and

21   Z."   But Dr. Baker has, in fact, come back and said, "Well,

22   except I'm not seeing effects across a number of tables that I

23   ought to see effects on," and leave it up to the jury.          The

24   jury could conclude, well, the fact that you don't see effects

25   doesn't mean anything or they could conclude, you know, if




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 165 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         166

1    there are no effects, there's no impact.

2               THE COURT:    So you-all said in your brief that

3    Dr. Baker had published widely on compensation systems and you

4    cited me to his résumé, which attached, you know, I don't know,

5    150 articles, but you didn't tell me which ones had to do with

6    compensation systems.      The Plaintiff says there's just one and

7    it's 20 years old and -- I mean, I want -- he does -- his

8    expertise -- his expertise has to correlate with his opinions.

9    You don't let physicists come in here and testify about art

10   history.    So -- to use a ridiculous example.      So, I mean, he

11   clearly is not a labor compensation systems person, right?

12              MR. COONEY:    Right.    That's certainly not the focus of

13   his research.

14              THE COURT:    Uh-huh.

15              MR. COONEY:    But he -- given his knowledge, education,

16   training, and experience, he's certainly capable of going out

17   and gathering the data and saying, "Does this data match or

18   meet what you would expect to see?"

19              THE COURT:    Right.    And I understand that part of your

20   argument.    I guess I just have -- he seems to kind of go beyond

21   that, so that's why I think I said at the beginning I suspect

22   all of these people are going to sit in front of the jury if

23   you call them and offer some things as a part of exploring --

24              MR. COONEY:    No, I understand exactly what you --

25   because, quite frankly, it's the same issue, I would say, on




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 166 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         167

1    steroids for Mr. -- or Dr. Hemphill, who, you know, when you

2    read what he's doing -- Your Honor indicated he may be giving

3    closing argument.    I think he's giving instructions to the

4    jury.   He's telling the jury what the requirements are to find

5    an agreement, and then he's putting a bunch of documents the

6    jury is fully capable of analyzing for themselves and giving a

7    legal conclusion that these documents mean there's an

8    agreement.

9              THE COURT:    Well, I mean, but one of the things

10   Dr. Baker does is say Dr. Cappelli's conclusions are not

11   supported by the evidence.       I mean, that's a closing argument.

12             MR. COONEY:    Right.    And he should be more specific

13   about that.   He could say his conclusion in this regard is not

14   supported by this particular table or this particular evidence.

15   I mean, he certainly can say, "If Dr. Cappelli says X, we

16   expect to see Y and the evidence does not support that."

17             THE COURT:    Right.    I don't disagree with you about

18   that.   But moving beyond that, if -- if he just wants to point

19   to certain evidence as supporting the opposite conclusion

20   without -- I mean, you could do that, and no doubt will, in

21   closing argument.    I don't -- I'm trying to figure out what he

22   brings to the table when he marshals the evidence.

23             MR. COONEY:    Because he's also gathering the data to

24   begin with.   For example, I -- yeah, he gathers the data on,

25   you know, departure rates for various medical schools across




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 167 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         168

1    the country.    Now, I need an expert to do that.

2             THE COURT:    Yes.

3             MR. COONEY:    So it -- and I can talk about it in

4    closing, but I need an expert to say, "All right.         Here's what

5    these mean.    Here's how I gathered them.     Here's what we ought

6    to see if he's right.    I don't see it here."

7             THE COURT:    Okay.

8             MR. COONEY:    And, Ms. Bass, do you have anything?

9             MS. BASS:    Not unless Your Honor has some specific

10   questions on Dr. Baker.

11            THE COURT:    No, I think -- let me hear from the

12   Plaintiff.    Well, did you say everything you wanted to say

13   about Dr. Cappelli?    Pardon me.    If I can go back to Duke for a

14   moment because I think I started with Dr. Cappelli.

15            MR. COONEY:    Yeah.   And I think I began to say what I

16   wanted to and I think Your Honor indicated how she viewed it

17   and I'm not sure --

18            THE COURT:    Well, I didn't want to cut you off if you

19   had something you wanted to add.

20            MR. COONEY:    No, you've never cut me off, Your Honor.

21   You've always given me an opportunity to say it, but I also

22   don't want to flog a dead horse either.

23            THE COURT:    All right.    Thank you.

24       All right.    Now for the Plaintiff.

25            MS. SHAVER:    All right.    Thank you.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 168 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          169

1        I'll start with Dr. Baker since that was our motion to

2    exclude and we moved to exclude him on the basis of his

3    qualifications.

4        Dr. Cappelli, a labor economist, came in and said, "Here

5    are some principal foundational processes that we study in the

6    field of labor economics; and those are internal equity, worker

7    embeddedness, and operations of centralized pay systems.            I've

8    looked at the record evidence in this case and I see all of

9    this evidence.    It's consistent with it.     It shows me that they

10   were, in fact, in operation here."      And because of his

11   background as a labor economist, he's qualified to make those

12   opinions.

13       All right.    So Dr. Baker comes in and says, "No, those

14   mechanisms don't apply to medical faculty."        The problem is

15   he's not qualified to offer that opinion.

16            THE COURT:    Well, so that may be.      Okay.   They

17   don't -- those mechanisms don't apply to medical faculty.           If

18   he comes in and says that, maybe you're right.        But why

19   can't -- but he could come in and say -- I mean, he's a PhD

20   economist.    They've learned the same things generally, broadly

21   speaking.    I don't mean they learn exactly the same things.

22   But why can't he come in and say, "If Dr. Cappelli is right,

23   one would expect to see X and one does not see X"?         Why could

24   he not do that?

25            MS. SHAVER:    So if you're referring to Dr. Baker's




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 169 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         170

1    data that counsel just referred to --

2             THE COURT:    Well, then I actually wrote down before we

3    ever got in here that.

4             MS. SHAVER:    Right.    So his lack of qualifications are

5    illustrated by the way that he looks at that data and the

6    conclusions that he draws from it, and Cappelli says as much in

7    his rebuttal report.

8        So, for example, his opinion about embeddedness, Baker

9    says, "I see that in the record here Duke and UNC faculty do go

10   to other schools across the country, so embeddedness doesn't

11   operate here."   Now, that's a total misinterpretation of the

12   principle of embeddedness.     As Cappelli says, embeddedness does

13   not prevent relocation.     It restrains it.

14       So, yeah, if the offer is good enough to go to Stanford,

15   obviously people do relocate to Stanford.       His point is that --

16   and he cites the literature on this -- that next to

17   compensation, embeddedness is the most important factor that

18   employees take into consideration when they're choosing an

19   employer.   So it is not a total bar to relocation, but it is a

20   restraint on relocation.     And that is why the agreement here

21   between the two local employers to restrain competition would

22   have had such an effect on pay.

23       So that's one example of where Dr. Baker's lack of

24   expertise and knowledge on these foundational principles of

25   labor economics leads him to present these studies -- you know,




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 170 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         171

1    these data runs that he's done that don't actually show what

2    he's saying that they show.

3        And, you know, the case law is strong with warnings about

4    the potentials of experts to mislead the jury because they tend

5    to have impressive qualifications and juries give, you know, a

6    lot of deference to experts, but if they're not qualified, they

7    can be quite misleading.     We think that's the case with

8    Dr. Baker here.    I mean, he -- he -- you know, he opines that

9    internal equity does not exist across departments, but he says

10   he doesn't know anything about internal equity.

11            THE COURT:    Well, right.    I mean, that would be one

12   thing perhaps he couldn't say.

13            MS. SHAVER:    Right.

14            THE COURT:    But I don't know.     He said, for example --

15   let's see what I wrote down exactly about this.        He said if --

16   as I understood him, Dr. Baker said if Dr. Cappelli is right

17   about internal equity, you would expect to see compensation of

18   similarly ranked doctors in the same department cluster around

19   the same compensation.     That's not a quote.     That's my

20   rewording of what he said.     But they don't.     They vary widely.

21   So why is that not admissible?

22            MS. SHAVER:    Well, Cappelli comes back and says

23   Dr. Baker -- on that exact point, Dr. Baker is comparing apples

24   to oranges.   He should be looking at base salary in that

25   example, but instead he's taking into -- of course faculty




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 171 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         172

1    compensation is going to range depending on how many hours

2    somebody works in a clinic, right?       Somebody who works 5 hours

3    is not going to get paid the same as somebody who works 15

4    hours, and Dr. Baker -- you know, Cappelli says in his rebuttal

5    report Dr. Baker has confused these concepts.        He's not looking

6    at the right standard of comparison here, which would be their

7    base pay.    He's looking into the total, the incentive

8    compensation for, you know, units worked versus the base pay.

9               THE COURT:    Is that the same thing as what you get

10   paid by the med school and what you get paid by PDC?

11              MS. SHAVER:    Somewhat, but not entirely, Your Honor,

12   no.

13         So for each point that Dr. Baker makes, Dr. Cappelli comes

14   back and says, "This is at odds with standard economic theory

15   in my field."    And the Court's gatekeeping function at this

16   stage -- right, this is why qualification is not an issue for

17   the jury to decide, but it's an issue for the Court to decide.

18   It's part of the Court's gatekeeping function because expert --

19   the qualifications of an expert have to do with the

20   admissibility of the evidence.       If the expert is not qualified

21   to form those opinions, then the evidence is not admissible.

22         I would also like to respond to a couple of points about

23   Dr. Cappelli, unless the Court has more questions on Dr. Baker.

24              THE COURT:    No.

25              MS. SHAVER:    Okay.   So Duke makes three arguments




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 172 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         173

1    about Dr. Cappelli.    One goes to his qualifications.       I won't

2    spend time there, unless the Court would like me to, but I

3    think Dr. Cappelli is eminently qualified to offer his opinions

4    in this case.

5        So Duke makes the point that Cappelli replies on

6    assumptions and speculation about competition here that are not

7    founded in the record.     That's not -- that's not the case.

8        Duke says he totally discounted the presence of local

9    competition -- private hospitals, private clinics -- where some

10   faculty go.   He actually specifically analyzed the sources of

11   local competition here.     He said, "Yes, there is competition

12   for faculty from local sources."

13       But that's a different labor market.       The labor market for

14   medical faculty is different from the labor market for

15   nonacademic jobs.    The wage setting that happens in private

16   practice doesn't affect the wage setting of the universities

17   because there is no way universities could afford to keep up

18   with that.

19            THE COURT:    He says it doesn't affect it at all?

20            MS. SHAVER:    It doesn't affect it because -- it

21   affects it to the extent that if a medical faculty receives an

22   offer from a private clinic, Duke or UNC may say, "We can raise

23   your pay a bit to match it."      But they're never going to be

24   able to go to the levels of a private hospital.

25       And, you know, at the summary -- the Daubert Joint




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 173 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          174

1    Appendix, Tab 26, here's an e-mail from Dean Nancy Andrews:

2    "There are many fields where people equivalent to our faculty

3    members earn more in the private sector.       I won't allow salary

4    increases to try to match private hospitals.        It doesn't make

5    sense.   Either they see nonfinancial benefits to being in a

6    university and accept salaries or they leave our faculty."

7        That's support for what Dr. Cappelli is saying here about

8    local competition.    He takes -- he doesn't ignore it.       It

9    doesn't rest on faulty assumptions, but he explains why the

10   labor markets are different.

11       All right.   The second thing, they say he ignored national

12   competition, other universities outside the region that

13   recruit.   Not so.   He even cites examples in his report of Duke

14   and UNC making counteroffers from national sources.         But his

15   point here is two-fold.     Competition doesn't have to be

16   eliminated entirely to have an effect on wages, okay.         So it's

17   not a matter of either/or.     It's a matter of degree.      And also

18   that, due to embeddedness, competition between Duke and UNC

19   would have the most effect on wages for faculties, so more than

20   national offers, because embeddedness restrains, not prevents,

21   relocation.

22       So, again, there's no faulty assumptions here.         There's

23   just nuance as to how the local and national competition

24   operates, which Cappelli is qualified to analyze due to his

25   expertise in labor economics.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 174 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         175

1          Lastly, Duke says that Cappelli relies on unsupported

2    assumptions about internal equity.      Not so.    He relies on

3    evidence in the record that faculty do share information.

4    Again, UNC Chancellor Houpt:       Word spreads among faculty.

5               THE COURT:    Right.   I understand that part.

6               MS. SHAVER:    Okay.

7               THE COURT:    So -- but he says, for example, in his

8    rebuttal report:    "My review of the evidence leads me to the

9    conclusion that Duke and UNC had a no-poach understanding."          I

10   mean, that -- that doesn't seem admissible to me.         Why do you

11   think that -- that exact statement is not -- that doesn't seem

12   like an economic expert opinion.       That seems like "I have

13   evaluated the evidence for you, Jurors, and here's the

14   conclusion that you should reach because I have evaluated the

15   evidence for you."

16              MS. SHAVER:    Yeah.   Your Honor, we're not going to

17   offer Dr. Cappelli to opine as to the existence of the

18   agreement.

19              THE COURT:    Okay.

20              MS. SHAVER:    If Your Honor wanted to strike that

21   sentence from Dr. Cappelli's report, we don't take issue with

22   it.

23              THE COURT:    All right.

24              MS. SHAVER:   He -- my -- when I looked at Duke's

25   motion on this point, they pointed to specific paragraphs of




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 175 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         176

1    Dr. Cappelli's report that they said impermissibly usurp the

2    role of the jury.    When I looked at those paragraphs, I didn't

3    see it and here's why.

4          They point to the paragraphs where he cites Dr. Roper's

5    testimony that Dr. Roper told his department chairs not to

6    pursue Duke's people because competition would raise pay.           He

7    doesn't cite to that for the proposition that there was an

8    agreement.    He cites to it to show how that supports his theory

9    of antitrust impact, that -- you know, don't raid these people

10   because it's going to have the end result of raising pay.

11   That's the point that he makes there.       He does provide the

12   evidence he's relying on, but it's not asserted for the purpose

13   of proving the agreement.

14              THE COURT:    Okay.   But, I mean, Duke does make the

15   point that he -- Dr. Cappelli makes these various statements

16   that it is more credible to see this agreement as a no-hire

17   agreement that is occasionally violated than as a

18   no-solicitation agreement frequently enforced.        He makes -- and

19   he says -- they say that he cannot opine on how the jury should

20   interpret the agreement.     That seems to -- that makes sense to

21   me.    Do you disagree with that?     They made that argument in

22   their brief.

23              MS. SHAVER:   Right.    What Dr. Cappelli was opining on

24   there specifically, he was rebutting Duke's expert's opinion

25   that the agreement was merely no solicitation and not no poach,




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 176 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         177

1    so it couldn't have had very much impact because, as counselor

2    agreed earlier, there were lots of exceptions.        It really

3    wasn't a no-poach agreement.      In their view, it was a

4    no-solicitation agreement, so no impact.

5        And Dr. Cappelli's response was there's a lot of management

6    literature on this topic; and in the management literature, "no

7    solicitation" means this, "no poach" means that; and in my

8    view, the evidence here supports the fact that it's a no-poach

9    agreement.    So it was a very -- just for the limited purpose of

10   rebutting that testimony.

11            THE COURT:    So if I don't let Dr. Baker offer that

12   opinion, then you don't need Dr. Cappelli.

13            MS. SHAVER:    That's exactly right on that narrow

14   issue, yes.    That's exactly right.

15            THE COURT:    Okay.

16            MS. SHAVER:    The last thing they take issue with is he

17   says that the no poach -- that Dr. Cappelli says the no-poach

18   agreement restricted hiring and suppressed pay, citing to

19   evidence in the record where Duke and UNC officials say that it

20   restricted hiring.

21       Again, he's not citing that evidence about it restricting

22   hiring for the purpose of establishing an agreement.         He's

23   citing it to -- for the proposition that it -- this restraint

24   on competition affected pay because the officials said things

25   like "it will lead to a bidding war" and "it has the effect of




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 177 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         178

1    raising pay at both of our institutions," things like that.          So

2    it's helping the jury interpret the documents where the import

3    in terms of antitrust impact isn't necessarily clear from the

4    face of the document.     So his testimony there -- Dr. Cappelli's

5    opinions there are about establishing impact, not about

6    establishing that an agreement existed.

7             THE COURT:    Okay.    Thank you.

8             MS. SHAVER:     Thank you.

9             THE COURT:    I'll give you -- first, before I let Duke

10   speak again, I do have something set at three o'clock.         It is

11   United States against Gariba.      Who is here for the -- you're

12   Mr. Gariba?

13            MAN IN AUDIENCE:      Yes, ma'am.

14            THE COURT:    Okay.    We're running a little bit behind.

15   Just stick with me and I will get to you as soon as I can.

16       And who is here for the Government?

17             MAN IN AUDIENCE:     Steve Baker, Your Honor.

18             THE COURT:    All right.    I'll be with you-all shortly.

19   I know that you're here.     I have not forgotten you.      I'm just a

20   little behind.

21       All right.   What does Ms. Bass or Mr. Cooney want to say?

22             MS. BASS:    So, Your Honor, with respect to

23   Dr. Cappelli, he reaches a very far-ranging conclusion in the

24   case.   He reaches the conclusion that suppressing the hiring or

25   recruiting of any class member would lead to suppressing the




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 178 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         179

1    pay of all class members and he reaches that conclusion even

2    though he doesn't have any background or experience with

3    academic medical centers and he admits that.

4        So with respect to Dr. Baker, what Dr. Baker, who has spent

5    25 years in an academic medical center studying academic

6    medical centers and actually being an expert in healthcare

7    economics with all of the themes that are kind of at the

8    fundamental core of that, including physician compensation --

9             THE COURT:    Tell -- show that to me, that he's an

10   expert in physician compensation.      I don't see that.

11             MS. BASS:    It's really endemic in all the work that he

12   does.   He's an expert in healthcare economics, so healthcare

13   economics runs the gamut of understanding how hospital systems

14   work, how hospital systems are funded, how academic medical

15   systems work, how ultimately doctors are paid.        So all these --

16             THE COURT:    Yes, but you have not directed my

17   attention to anything other than what the Plaintiff pointed

18   out, that one article 20 years ago about I think it was gender

19   compensation.   And -- I mean, I don't know.       I'm not going to

20   go read all these articles, but you just skim through the

21   titles of them and they don't sound like they have anything to

22   do with physician compensation or physician compensation

23   systems or labor economics and compensation systems.         So I'm

24   asking you to point me to that.

25             MS. BASS:    So there's a number of articles that




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 179 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         180

1    counsel is pointing me here to that would appear to impact

2    physician pay systems.     I would have to go back and read all of

3    them in order to represent to Your Honor necessarily what each

4    one of them says.    My understanding, though, is that they all

5    have the basis of them -- of being about healthcare economics.

6        And as Dr. Cooney -- I'm elevating you.        As Mr. Cooney was

7    mentioning earlier, what -- the whole role of what Dr. Baker

8    was trying to do here is to take Dr. Cappelli's -- his basic

9    proposition in this case and then what he would expect based on

10   his experience in academic medical centers and the research

11   that he has done in healthcare economics and test that.

12       He didn't offer an opinion simply based off of his

13   experience.   He went and he looked at the data, and he looked

14   at the hire and departure rates for schools, academic medical

15   centers, and he looked at the median payment for different

16   categories of doctors, like people who are in pediatrics or

17   orthopedics, and he looked at what their pay was.         So he

18   collected all of that data in order to inform his opinions

19   about whether or not the opinions of Dr. Cappelli seemed to be

20   right.

21       And so what Plaintiff's counsel said is that he reached

22   incorrect conclusions based off of his analysis of the data,

23   but at the core of what Dr. Cappelli is saying is that Duke and

24   UNC are unique and that you would expect to see things in --

25   with respect to Duke and UNC in terms of embeddedness and in




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 180 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         181

1    terms of internal equity based on the fact that they have this

2    uniqueness being so close to one another and that when people

3    come here they don't want to leave.

4        All Dr. Baker said is, "Well, that's fine.        We'll test

5    that.   Let's look at the hire and departure rates.        Let's look

6    at -- see if they seem different than what you see at other

7    universities.    Let's look at the pay.      Let's see if it seems

8    very out of whack with what you would see at other

9    universities."

10       So that's all Dr. Baker has tried to do here is to offer

11   his opinion based off the data that he's been able to collect

12   and prepare as to whether or not Dr. Cappelli's ultimate

13   conclusion makes sense in this case.

14             THE COURT:    Okay.   Thank you.

15       All right.   Let's turn to professor, doctor, whatever he

16   goes by, Hemphill.     I guess he's a law school professor, but he

17   has a PhD in economics, right?

18             MR. GLACKIN:    That's correct, Your Honor.

19             THE COURT:    Okay.   So this is the Defendants' motion

20   there and he -- he does appear to kind of make a closing

21   argument there in his report.      That's not to say that some of

22   the things he says would not be helpful to a jury.         In at least

23   one place he did appear to offer an opinion on whether an

24   agreement existed.     I was not too sure about that part.

25       So let me just hear from you-all on this without trying




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 181 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         182

1    to -- if you're mostly arguing about Figure 1, that kind of

2    depends on what he gets up on the witness stand and says and

3    how he uses it, it seems to me.      If he's just going to make a

4    closing argument, he can't do that; but if he's going to go

5    through and explain how these materials fall into various

6    categories in economic studies, to use a nontechnical term, you

7    know, maybe that's okay.

8        So who's talking about this for Duke?

9             MR. COONEY:    I am --

10            THE COURT:    Okay.

11            MR. COONEY:    -- Your Honor, and Exhibit 1 I think is a

12   great place to start.

13       So Exhibit 1 are the -- the documents that they rely on to

14   show this history of collusion and what they want --

15   essentially what Dr. Hemphill has done is taken these documents

16   and said, "Aha, this proves there's an agreement."         And in the

17   process is also -- you know, under the guise of expert

18   testimony, is really telling the jury, "Here's what you need to

19   look for in order to conclude" --

20            THE COURT:    What's wrong with that?      I mean, he's an

21   economist and he says, "If you study these -- study this world,

22   you look at coordination.      You look at incentive compatibility.

23   You look at these things."

24            MR. COONEY:    Enforcement.

25            THE COURT:    Whatever --




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 182 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          183

1             MR. COONEY:    Right.

2             THE COURT:    -- all they are.     And these documents --

3    these -- by putting them into categories for the jury, isn't

4    that helpful to them?

5             MR. COONEY:    Well, I think it depends on how the

6    question ultimately is asked.      So if the question is asked "Is

7    this consistent with enforcement?" and he says, "Yes, it would

8    be consistent with enforcement," that's one thing.         Is this

9    proof of enforcement and therefore "I conclude since there was

10   enforcement there's an agreement," that's -- that's something

11   very different, indeed.

12       And what -- what we were concerned about is that

13   Dr. Hemphill, who really doesn't give an opinion on impact or

14   damages -- he's just there to talk about an agreement -- is

15   effectively trying to instruct the jury on here are the

16   elements of an agreement when that instruction is going to be

17   coming from the Court in terms of what the jury needs to

18   evaluate to determine whether there's an agreement.

19       Now, I recognize there -- there may be a gray area between

20   the point where he's saying, "Generally speaking, here's what a

21   collusive agreement looks like and here's what the elements

22   are," and instructing the jury, "If these elements exist, you

23   could -- you can conclude there's an agreement."

24       And our contention is he's doing a lot more of the latter

25   than of the former, and it really struck me that -- even though




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 183 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         184

1    he says he's acting as a PhD expert, that he was really being

2    an expert in the law and -- and, you know, usurping the role of

3    the Court and instructing the jury what the legal principles

4    are in order to determine whether an agreement existed or not.

5             THE COURT:    So you would not have any problem if he

6    came in here and said, "For collusion to be feasible, it must

7    satisfy three economic conditions:      One, it must be profitable.

8    Two, it requires the schools to coordinate or be able to

9    coordinate a collusive outcome and, three, it must be incentive

10   compatible"?    So there's no problem with that --

11            MR. COONEY:    Right.

12            THE COURT:    -- right?

13            MR. COONEY:    I think as a general proposition as an

14   economist, based on the economic literature, he can say, "Yes,

15   in my opinion these three things" --

16            THE COURT:    And then he could say, as he says in

17   paragraph 12, "The evidence of communications is consistent

18   with efforts to overcome the coordination and incentive

19   compatibility problems."     That would be okay?

20            MR. COONEY:    Yeah, consistent, that's right.

21            THE COURT:    Consistent with.     Then, let's see, he

22   says, "As for likely impact of the collusion outcome, as a

23   matter of economic theory, I would expect that a no-poach

24   understanding would reduce faculty pay for the same reasons

25   underlying the conclusion that collusion is profitable."




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 184 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         185

1             MR. COONEY:    That ought to be out.

2             THE COURT:    That's your problem.

3             MR. COONEY:    That's one of many.

4             THE COURT:    Okay.   Well, I'm just reading the summary

5    of his opinions and trying to, you know, get a grip on the big

6    picture here.

7             MR. COONEY:    Because he purported at deposition to say

8    that, you know, he hadn't studied impact, he hadn't studied it.

9    He was just saying, "I would expect -- there's an agreement and

10   as a result of the agreement, I would expect to see pay

11   suppressed."    He can't give either of those opinions.

12       That's why they have Dr. Leamer, who did a study to

13   determine whether or not there was -- you know, a sharing

14   regression to determine whether or not there was common impact

15   and a damages study to determine whether or not in fact pay was

16   suppressed.

17       And saying as a matter of theory pay is suppressed, that

18   doesn't aid the jury in anything.      It certainly -- he's

19   certainly not qualified based on any data to go ahead and give

20   that opinion, so they're --

21            THE COURT:    All right.    So you're mostly concerned

22   about the second part of his report -- his merits report --

23            MR. COONEY:    Yes.

24            THE COURT:    -- which is the class was likely paid

25   less.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 185 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         186

1             MR. COONEY:    Yes.

2             THE COURT:    The first part, the economic evidence is

3    consistent with a no-poach understanding, depending on how the

4    question is asked, you may or may not have a problem.

5             MR. COONEY:    Correct, Your Honor.

6             THE COURT:    If phrased appropriately, okay, but it's

7    the second part.

8             MR. COONEY:    Right.

9             THE COURT:    Okay.

10            MR. COONEY:    And to the extent he also gives opinions

11   on intent --

12            THE COURT:    Right.

13            MR. COONEY:    -- the existence of an agreement.

14            THE COURT:    Yeah.    I already expressed my concerns

15   about his testimony about these plus factors in those terms.

16            MR. COONEY:    And certainly we've got concern about him

17   taking documents -- and the jury is fully capable of looking at

18   themselves.    I mean, these are written in English and lots of

19   times the English is plain.      At least they've contended it's

20   plain.

21            THE COURT:    Well, you have Dr. Baker do the same darn

22   thing.

23            MR. COONEY:    Well --

24            THE COURT:    I mean, really?

25            MR. COONEY:    And as long as we're beaten with the same




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 186 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         187

1    stick, that's all I'd ask.

2               THE COURT:    You are going to have the same rules

3    applied.   I can assure you they will apply the same way both

4    ways.

5               MR. COONEY:    Thank you, Your Honor.

6               THE COURT:    I'm sorry.   I didn't mean to argue with

7    you.

8               MR. COONEY:    No, no.   I'll turn it over to Mr. Glackin

9    because I know time is running short.

10              THE COURT:    All right.   So it sounds like maybe you

11   can mostly focus on his testimony there is an agreement.

12   You're not going to ask him that, right?

13              MR. GLACKIN:    Correct, Your Honor.    So I've

14   actually -- I mean, I've done this once.       I've seen it done

15   twice and -- in addition to the time I did it, and what you do

16   hear a lot of, you hear the word "consistent" an awful lot

17   coming out of the witness's mouth.

18              THE COURT:    Okay.

19              MR. GLACKIN:    I'm actually not sure legally that

20   that's necessary, but I do think that that is where other

21   judges have been most comfortable in terms of the evidence

22   coming in, and I think that's fine.

23       So, yes, the phraseology will be either -- I will be asking

24   him the question:    "And is that consistent with collusion or

25   consistent with competition" or something like that.         Or I will




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 187 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         188

1    say, "What is the significance of that to you, Dr. Hemphill?"

2        And he will say, "Well, it is consistent with collusion" or

3    "It's inconsistent with competition."

4        That will be the -- that ought to be the general modus of

5    the examination, I would imagine.       That's the -- as I said, it

6    seems to be more or less common practice in courts that are

7    hearing this kind of testimony.

8             THE COURT:    Right.   Okay.    And then what about paid

9    less?

10            MR. GLACKIN:    So, Your Honor, I guess the problem I

11   have with this is this was not a subject of their motion.           The

12   only reference they made to this testimony in their motion is

13   they dropped a single footnote where they said, "By the way,

14   Dr. Hemphill shouldn't be allowed to testify about impact

15   because he didn't do a study."

16       They didn't offer any citations to law or real argument.

17   In my opinion, they didn't even carry their burden as moving

18   parties, quite frankly.     You cannot make -- you cannot seek to

19   exclude an entire back half of an expert's report based on a

20   footnote.   And, consequently, we didn't address it because we,

21   frankly, overlooked it because it was in a footnote.

22       In their rebuttal, they very -- I'll just withhold the

23   pejoratives.    In their rebuttal, they point this out and they

24   say, "Oh, by the way, the Plaintiffs didn't address this

25   argument that we made in a footnote and so therefore we win and




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 188 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         189

1    Dr. Hemphill's whole opinion about impact ought to be

2    excluded."

3        So I don't think this is before the Court properly because

4    I don't think they've carried their burden; but if you would

5    like me to address it on the fly, what I would say is that I

6    don't think there's anything at all odd about an expert

7    economist saying that "as a matter of economic theory, I would

8    expect that if you -- if you withdraw or limit the competition

9    that is within an economic system, you are going to see an

10   effect on the prices."     That's not a controversial point, I

11   think, although of course they are free to controvert it with

12   their own economist.

13       And, again, I have seen on multiple occasions economists

14   offer that kind of testimony not based on a data analysis but

15   simply as a matter of economic theory.       It is what it is,

16   frankly.   I mean, if there's not much more behind it than

17   theory, it only has so much impact with the jury, but it is

18   corroboration of -- from -- it is corroboration from someone

19   who is an expert with particular expertise in antitrust theory

20   to the data analysis that's being performed by Dr. Leamer, who

21   is also an economist but who has -- you know, is more of a

22   statistical, data-focused economist.

23       So the two -- both opinions are proper.        They're not

24   duplicative of one other.     Rather, they're complementary and

25   they're both completely normal in the context of a trial of an




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 189 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         190

1    antitrust matter.

2               THE COURT:   Okay.

3               MR. GLACKIN:   With respect to a few of the other

4    questions --

5               THE COURT:   So do I understand from what you just said

6    that if I give you-all two weeks to try this case -- let me

7    give you-all a heart attack and I'll just say two weeks --

8    then, you know, you're -- this whole thing, the class was

9    likely paid less as a result of the no poach, is going to be

10   five minutes?    I mean, what you just told me is --

11              MR. GLACKIN:   Yeah, it's extremely short.      I mean, I

12   think that --

13              THE COURT:   I wasn't trying to hold you to five

14   minutes.

15              MR. GLACKIN:   Okay.   As long as you're not holding me

16   to five, Your Honor.

17              THE COURT:   No, no, I'm not holding you to five.

18              MR. GLACKIN:   I'll stand here all day.     No, I'm just

19   kidding.

20              THE COURT:   Yeah, I'm talking about proportionately.

21              MR. GLACKIN:   Yes, I think that's right.      I also think

22   that at this stage of the proceedings, when we have the

23   particular focus we have on the experts, it's easy to imagine

24   that the experts are going to be the superstars of the trial.

25   They're not going to be the superstars of the trial.         It's




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 190 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         191

1    going to have to be the percipient witnesses.        That's who the

2    jury is going to listen to the most and believe the most.           So,

3    you know, the experts --

4             THE COURT:    Well, as to whether or not there's an

5    agreement.

6             MR. GLACKIN:    Certainly as to whether or not there's

7    an agreement, but I think that they will also pay a lot of

8    attention to the percipient witnesses and the documents and

9    what they say about the purposes of the agreement, and that

10   will be persuasive or not.

11            THE COURT:    All right.    But you've got to show

12   class-wide antitrust impact and the only way --

13            MR. GLACKIN:    Well, we do have to call experts,

14   unfortunately, Your Honor.     It is necessary.     But I guess what

15   I'm trying to convey is that at this stage sometimes it feels

16   as though they assume an outsized importance relative to the

17   trial.   I would expect Dr. Hemphill's testimony overall to be

18   most of a morning on direct and I would expect his cross to be

19   comparable and then I would expect him to be off the stand,

20   assuming Your Honor's trial days are sort of standard, probably

21   sometime in the middle of the afternoon.       I wouldn't expect any

22   of these experts -- I would not want any of them to take a lot

23   more time than that one way or the other.

24             THE COURT:   All right.

25             MR. GLACKIN:   Shall I move on?




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 191 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         192

1              THE COURT:   Yes.    And finish up.

2              MR. GLACKIN:   And finish up.     Exactly, Your Honor.

3        So I'm going to briefly address the issue about intent and

4    the issue about the law.      We are not going to ask any expert

5    what that expert -- what that expert's opinion is about what

6    somebody was thinking on any particular day.

7        They've identified four instances where there's kind of

8    what I would say some "intenty" language in Dr. Hemphill's

9    report or in deposition -- in his answers to questions that

10   they asked him at deposition, frankly, and I would say in all

11   those cases it's not a case of an expert opining about

12   anybody's intent.    This is an economist trying to talk like a

13   human being rather than an economist.

14       You know, there's a way to express the concepts that he's

15   expressing in strictly economic terms that involve using a lot

16   of phrases like incentives and rational actors.        I think that

17   in this world where we've given constitutional rights to

18   corporations, we're also entitled to anthropomorphize them a

19   little bit for the benefit of the jury and talk like human

20   beings.

21       That's really the only reason that -- you know, if

22   Dr. Hemphill says, "Well, in my opinion, if there weren't an

23   agreement, Duke would be concerned about hiring from the

24   incoming recruiting from UNC."      When he says "concerned," he's

25   not saying, "I've looked into the mind of an HR professional at




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 192 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         193

1    Duke and I'm reading their mind."      He's using that as a

2    shorthand to say a rational actor in Duke's position would take

3    steps to preempt hiring that was incoming from UNC or something

4    like that.   In any event, to the extent there's an issue at all

5    there, I would trust it's something we could work out, you

6    know, in the trial itself and not something that needs to be

7    the subject of a Daubert order.

8        With respect to the law, so this is -- their motion here is

9    focused on four particular paragraphs, 46 to 49, of

10   Dr. Hemphill's report and exclusively on the issue of the plus

11   factors -- his reference to plus factors.       Again, I would say

12   no expert is every going to or should be allowed to tell the

13   jury what to do or what the law is, but it's not the case that

14   experts can never talk about the law.

15       The Fourth Circuit made that clear in United States versus

16   Offill, what a name, O-f-f-i-l-l.      And what the Fourth Circuit

17   said in Offill, relying on the Second Circuit's decision in

18   Bilzerian, is that in most cases that's true.        Experts don't

19   talk about the law, but there are certain complex legal

20   regimes, like securities or the insurance industry, where it's

21   kind of impossible for the expert not to talk a little bit

22   about the law.

23       And I guess you can see where I'm going next, which is to

24   say that there -- at the very minimum, antitrust is at least as

25   complicated as securities.     In my opinion, quite a bit more so.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 193 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         194

1    And it also suffers from the fact that the legal standards

2    themselves are derived from economics, so it's very hard for an

3    economist to even talk about his own expertise, areas that are

4    classic economic issues, without seeming to get into the area

5    of the law.

6        I think there's nothing wrong with Dr. Hemphill, you know,

7    organizing his testimony and simply making it comprehensible to

8    the jury underneath the factors that the jury may have to

9    consider at the end of the day.      But if what the Court is

10   concerned about is the Court and if the Defendant don't like

11   him saying courts have arrived at these plus factors, I am fine

12   with him not referring to courts having done it, as long as

13   we're not going to get an argument that there's no basis for

14   these factors or that they're crazy or that he should have

15   looked at other factors.

16            THE COURT:    Right.   I mean, he has to talk about -- it

17   has to flow from his expertise as an economist, right, his

18   testimony?

19            MR. GLACKIN:    Correct.    But these plus factors -- you

20   know, the Processed Egg decision makes this point about how

21   antitrust law and antitrust economics are sort of inextricably

22   linked together.    I mean, the factors that he's talking -- the

23   factors that courts talk about didn't actually originate with

24   the courts.   You know, they originated with courts considering

25   testimony from expert economists on when they should and




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 194 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         195

1    shouldn't infer the existence of an agreement from

2    circumstantial evidence, and over time those have morphed into,

3    you know, depending on what circuit you're in, seven, eight or

4    nine different possible plus factors.

5             THE COURT:    Right.   But that is a summary judgment

6    standard to not -- or maybe a 12(b)(6) standard.         I mean,

7    whether or not some evidence is sufficient and how a court

8    might analyze sufficiency of the evidence to prove an agreement

9    is not necessarily what you tell the jury about the law or what

10   a court necessarily tells the jury about the law, and it's not

11   necessarily a way for an expert to communicate or an excuse for

12   an expert to communicate legal principles to the jury.         Maybe I

13   didn't say that very clearly.

14            MR. GLACKIN:    No, I understood you perfectly.       I just

15   have to respectfully disagree --

16            THE COURT:    Okay.

17            MR. GLACKIN:    -- because the so-called plus factors

18   you could certainly instruct a jury on.       You could certainly

19   instruct a jury that in determining whether or not there is an

20   agreement, there are certain factors that you may -- certain

21   categories of circumstantial evidence from which you may make

22   that inference.

23       And, in fact, I have read the model in the ABA jury

24   instructions and if you look at the notes to instruction --

25   Section 1, 2 -- Instruction 2, parallel conduct, it talks




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 195 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         196

1    about -- it says in the notes that it doesn't define -- it

2    doesn't list the plus factors that should be given in a case

3    where parallel conduct is at issue because it's going to be up

4    to the court to figure out which ones are appropriate for

5    instruction.

6              THE COURT:   Well, I mean, plus factors apply -- or

7    came up in cases where you have parallel conduct and people

8    were trying to prove agreements where you just have parallel

9    conduct plus.    Well, that's not really this case.       You've got

10   direct evidence of a -- of a -- of a conspiracy here, right?

11             MR. GLACKIN:   Your Honor is completely correct that

12   the -- the plus-factor analysis is one that is really suited to

13   a parallel conduct case and ultimately might not be very

14   well-suited to this case.

15       You know, what I would suggest is -- I would -- if it would

16   comfort anyone, I would be happy, as I said, to take the

17   reference to courts out of the testimony as long as -- as long

18   as no one is going to attack him for sort of having invented

19   these factors out of his head.      If he gives the testimony -- I

20   mean, I think it's acceptable -- I think it's still admissible

21   testimony.   It's not -- it's only four paragraphs of his

22   report.   It wouldn't be very time-consuming in the trial.          And

23   then if it's appropriate to give an instruction on it, we have

24   the evidence; and if it's not, we don't get the instruction and

25   we don't argue it.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 196 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         197

1              THE COURT:   Well, how is it helpful to have him go

2    over it as opposed to whoever is making your closing argument?

3    I mean, what is it that you need an expert for?

4              MR. GLACKIN:   Well, the -- it gets back to the fact

5    that these factors, which are, you know, actions against

6    self-interest, for example, derive from economics; and so what

7    we get out of it is if I stand there and tell the jury, "Well,

8    you know, Duke acted against its economic interest and so you

9    should infer an agreement from that," well, that's just me, the

10   lawyer, talking.    There's only one person they trust less than

11   the experts, Your Honor, and that's me.

12       If -- the thing that Dr. Hemphill adds is he can tell the

13   jury -- he can tell the jury that "as an economist, I would

14   expect Duke to act a particular way; and if they don't act

15   that -- or anyone, any company; and if a company acts against

16   its rational self-interest, if its actions are only consistent

17   with collusion, that is something that to me, as an economist,

18   if I were studying this situation outside of the courtroom" --

19   and believe it or not, cartels are mostly studied outside the

20   courtroom.   "If I was studying this situation outside the

21   courtroom, that's something I would look at and I would analyze

22   and" --

23             THE COURT:   That makes sense.     I mean, I don't have

24   any real problem with what you just said.

25             MR. GLACKIN:   All right.    Great.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 197 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         198

1             THE COURT:    Okay.   Thank you.    I think I asked you to

2    finish up earlier and then I kept asking you questions, so I'm

3    going to keep quiet and give you two minutes.

4             MR. GLACKIN:    Your Honor, do I need to address the

5    point about documents because that was the only thing left on

6    my agenda, so to speak?

7             THE COURT:    It's been a long day.      If you think you

8    need to address it, you go ahead.

9             MR. GLACKIN:    Well, I mean, as Your Honor said, many

10   of the experts are relying on documents here to make sort of

11   the -- I should say the economists are relying on documents to

12   score qualitative points of one kind or another.         I don't --

13   you know, we on this side of the aisle, so to speak, don't

14   think there's something wrong with that categorically.         I think

15   that, again, that's fairly normal.

16       Again, an economist studying a cartel or an anticompetitive

17   agreement outside of the courtroom, the first thing they're

18   going to look at is not the data.      It's going to be the

19   documents.   The people who studied the Shughart institute

20   wanted to see the minutes of how the place was run.         So it's

21   completely normal and acceptable for an economist to study

22   documents in studying collusion.

23       And if we're agreed on the -- the overall opinion here

24   about whether or not something is consistent with collusion or

25   competition is admissible, then the only question left is do




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 198 of 202
                    3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         199

1    those documents -- is it reasonable for him to rely on them;

2    and if it is reasonable for him to rely on them, then it's

3    certainly reasonable for him to talk about the materials he's

4    relied on in coming to his opinions.

5        And I would submit that this is the path that you see in

6    the antitrust cases that we cited in our brief on this matter:

7    Titanium Dioxide, Urethanes, also Processed Egg.         And the cases

8    the Defendants have cited, which are a Title VII case, I

9    believe, products liability cases, it's just a whole different

10   kettle of fish in terms of what those experts were being asked

11   to do compared to what we are asking our experts to do.

12            THE COURT:    Okay.   Thank you.

13            MR. GLACKIN:    I'll submit on that.      Thank you.

14            THE COURT:    Any brief rebuttal?

15            MR. COONEY:    No, Your Honor, but thank you for the

16   opportunity.

17            THE COURT:    Okay.   I'm going to try to get back to

18   you-all pretty quickly because you do have a trial date and I

19   think I -- I think I gave myself until sometime in April in my

20   own timeline to get you decisions so you-all -- if I let the

21   case go to trial, so you-all would have time to do the trial

22   prep.

23       It's certainly possible you'll get a decision and not an

24   opinion first because they're two separate processes of

25   reaching the right decision and then writing something to




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 199 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                              200

1    explain it.   So as soon as I've reached a decision, I'll

2    probably give you a grant or denied, opinion to follow.             An

3    opinion will eventually follow before the trial.

4        And for the experts, you know, we may have to -- I may not

5    be able to do that, but for the -- the summary judgment parts

6    of it, I think I should be able to do that pretty quickly,

7    certainly within three or four weeks at the latest in terms of

8    a result.

9        And that's about all I have to say.       Does anybody have any

10   logistical issues or other things you want to raise?

11            MR. HARVEY:    Your Honor, I know it's been a very long

12   day and I apologize for this, but would it be possible to very

13   briefly go back to the statute of limitations damages issue?               I

14   felt I wasn't fully prepared for your question at the time.

15            THE COURT:    I don't have a clock.      All right.   I see

16   the secondhand.    I'm giving you one minute.

17            MR. HARVEY:    Thank you.

18       We went back and looked at all the papers that Dr. Cremiuex

19   cites in his exhaustive study.      All of the papers that discuss

20   the impact of seniority are set up in exactly the way that

21   Dr. Leamer's model is, with a variable for total experience and

22   a variable for total seniority.      That is how everyone who

23   studies it does it.

24       So if we are required to change the data, which is what

25   granting that motion would do, we would have to change the




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 200 of 202
                      3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                          201

1    dataset.      We would have to go back and change the total

2    seniority from what it actually is in the real world to

3    something else.      It would be akin to saying that if someone's

4    age is 50 in the regression, we have to pretend they were born

5    on January 1, 2012.      We have to pretend that they got their

6    M.D. on January 1, 2012.      It doesn't make any sense given how

7    the regression works.

8               THE COURT:    Okay.   Thank you for explaining that to

9    me.    I actually appreciate that because I had a question -- I

10   think I asked and you-all -- neither one of you addressed it,

11   which is what are the implications.

12         Does Plaintiff -- does Duke want to say anything about

13   that?

14              MR. COONEY:    Well, again, I think the problem is we're

15   mixing apples and oranges here.       I mean, he's talking about the

16   returns-to-tenure analysis, which is not a damage analysis.

17   It's simply a measure of what Dr. Leamer claims is going to be

18   an indication of whether or not there's adequate competition

19   for a particular thing.      Then they morph it into a damages

20   model, which is what the problem is.

21              THE COURT:    Okay.   And that's what you said to me this

22   morning.

23              MR. COONEY:    Yes, ma'am.

24              THE COURT:    All right.   I've got you, I hope.

25         Okay.    Any other logistical or housekeeping matters?        No.




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 201 of 202
                   3/12/19 - 1:15CV462 - MOTIONS HEARING
                                                                         202

1    All right.

2        For the matter that was set for three o'clock, Mr. Gariba,

3    I'm just going to take a real short break and we'll let these

4    folks clear out and then we'll come back and take care of your

5    matter and Mr. Baker.

6        So counsel in this matter are excused and court is in

7    recess for 15 minutes.

8        (Proceedings concluded at 3:33 p.m.)

9

10

11                          C E R T I F I C A T E

12       I, LORI RUSSELL, RMR, CRR, United States District Court
     Reporter for the Middle District of North Carolina, DO HEREBY
13   CERTIFY:

14       That the foregoing is a true and correct transcript of the
     proceedings had in the within-entitled action; that I reported
15   the same in stenotype to the best of my ability and thereafter
     reduced same to typewriting through the use of Computer-Aided
16   Transcription.

17

18

19   Lori Russell, RMR, CRR            Date:   4/18/19
     Official Court Reporter
20

21

22

23

24

25




Case 1:15-cv-00462-CCE-JLW Document 346 Filed 04/18/19 Page 202 of 202
